Exhibit 10.7

 

EXECUTION VERSION

 

SUBORDINATED CREDIT AGREEMENT

 

Dated as of January 12, 2012

 

by and among

 

ROUSE PROPERTIES, INC.,

as Borrower,

 

and

 

TRILON (LUXEMBOURG) S.A.R.L.

AND ITS ASSIGNEES UNDER SECTION 13.5,

 

as Lenders,

 

and

 

TRILON (LUXEMBOURG) S.A.R.L.,

as Administrative Agent

 

THE LOANS UNDER THIS AGREEMENT HAVE BEEN ISSUED WITH ORIGINAL ISSUE DISCOUNT
(“OID”).  THE ISSUE PRICE, AMOUNT OF OID, ISSUE DATE AND YIELD TO MATURITY
MAY BE OBTAINED BY CONTACTING THE BORROWER PURSUANT TO THE NOTICE PROVISIONS
HEREOF.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

Article I Definitions

1

 

 

 

Section 1.1

Definitions

1

 

 

 

Section 1.2

General

19

 

 

 

Article II Credit Facility

19

 

 

 

Section 2.1

Revolving Loans

19

 

 

 

Section 2.2

Term Loan

21

 

 

 

Section 2.3

Rates and Payment of Interest on Loans

21

 

 

 

Section 2.4

Number of Interest Periods

22

 

 

 

Section 2.5

Repayment of Loans

23

 

 

 

Section 2.6

Prepayments

23

 

 

 

Section 2.7

Continuation

23

 

 

 

Section 2.8

Conversion

24

 

 

 

Section 2.9

Notes

25

 

 

 

Section 2.10

Voluntary Reductions of the Revolving Commitment

25

 

 

 

Section 2.11

Amount Limitations

26

 

 

 

Section 2.12

Funds Transfer Disbursements

26

 

 

 

Article III Payments, Fees and Other General Provisions

27

 

 

 

Section 3.1

Payments

27

 

 

 

Section 3.2

Pro Rata Treatment

28

 

 

 

Section 3.3

Sharing of Payments, Etc.

28

 

 

 

Section 3.4

Several Obligations

29

 

 

 

Section 3.5

Fees

29

 

 

 

Section 3.6

Computations

29

 

 

 

Section 3.7

Usury

30

 

 

 

Section 3.8

Statements of Account

30

 

 

 

Section 3.9

Defaulting Lenders

30

 

 

 

Section 3.10

Taxes

32

 

 

 

Article IV Yield Protection, Etc.

37

 

 

 

Section 4.1

Additional Costs; Capital Adequacy

37

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

Page

 

 

Section 4.2

Suspension of LIBOR Loans

38

 

 

 

Section 4.3

Illegality

39

 

 

 

Section 4.4

Compensation

39

 

 

 

Section 4.5

Treatment of Affected Loans

40

 

 

 

Section 4.6

Affected Lenders

40

 

 

 

Section 4.7

Change of Lending Office

41

 

 

 

Section 4.8

Assumptions Concerning Funding of LIBOR Loans

41

 

 

 

Section 4.9

No Plan Assets

42

 

 

 

Article V Conditions Precedent

42

 

 

 

Section 5.1

Conditions Precedent to First Advance

42

 

 

 

Section 5.2

Conditions Precedent to All Revolving Loans

42

 

 

 

Article VI Representations and Warranties

43

 

 

 

Section 6.1

Representations and Warranties

43

 

 

 

Section 6.2

Survival of Representations and Warranties, Etc.

48

 

 

 

Article VII Senior Covenants

49

 

 

 

Section 7.1

Incorporation of Senior Covenants by Reference

49

 

 

 

Article VIII Information

49

 

 

 

Section 8.1

Quarterly Financial Statements

49

 

 

 

Section 8.2

Year-End Statements

50

 

 

 

Section 8.3

Senior Facility Certificates and Reports

50

 

 

 

Section 8.4

Electronic Delivery of Certain Information

50

 

 

 

Section 8.5

USA Patriot Act Notice; Compliance

51

 

 

 

Article IX Additional Negative Covenants

51

 

 

 

Section 9.1

Merger, Consolidation, Dispositions and Other Arrangements

51

 

 

 

Section 9.2

Amendments or Waivers of Organizational Documents and Certain Related Agreements

51

 

 

 

Article X Default

52

 

 

 

Section 10.1

Events of Default

52

 

 

 

Section 10.2

Remedies Upon Event of Default

53

 

 

 

Section 10.3

Remedies Upon Default

54

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

Page

 

 

 

Section 10.4

Allocation of Proceeds

54

 

 

 

Section 10.5

Performance by Administrative Agent

55

 

 

 

Section 10.6

Rights Cumulative

55

 

 

 

Article XI The Administrative Agent

56

 

 

 

Section 11.1

Appointment and Authorization

56

 

 

 

Section 11.2

Trilon as Lender

57

 

 

 

Section 11.3

Approvals of Lenders

57

 

 

 

Section 11.4

Notice of Events of Default

58

 

 

 

Section 11.5

Administrative Agent’s Reliance

58

 

 

 

Section 11.6

Indemnification of Administrative Agent

59

 

 

 

Section 11.7

Lender Credit Decision, Etc.

60

 

 

 

Section 11.8

Successor Administrative Agent

60

 

 

 

Article XII SUBORDINATION

61

 

 

 

Section 12.1

Payment Subordination

61

 

 

 

Section 12.2

Liquidation, Dissolution, Bankruptcy

61

 

 

 

Section 12.3

Payment Restrictions

62

 

 

 

Section 12.4

Standstill Provisions

62

 

 

 

Section 12.5

Turnover of Payment

63

 

 

 

Section 12.6

Subrogation

63

 

 

 

Section 12.7

No Prejudice or Impairment

63

 

 

 

Section 12.8

Subordination of Liens and Security Interests; Release of Liens; Agreement Not
to Contest

64

 

 

 

Section 12.9

Miscellaneous

64

 

 

 

Section 12.10

Reinstatement

65

 

 

 

Article XIII Miscellaneous

65

 

 

 

Section 13.1

Notices

65

 

 

 

Section 13.2

Expenses

67

 

 

 

Section 13.3

Setoff

68

 

 

 

Section 13.4

Litigation; Jurisdiction; Other Matters; Waivers

68

 

 

 

Section 13.5

Successors and Assigns

71

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

Section 13.6

Amendments and Waivers

76

 

 

 

Section 13.7

Nonliability of Administrative Agent and Lenders

77

 

 

 

Section 13.8

Confidentiality

78

 

 

 

Section 13.9

Indemnification

79

 

 

 

Section 13.10

Termination; Survival

81

 

 

 

Section 13.11

Severability of Provisions

81

 

 

 

Section 13.12

Governing Law

81

 

 

 

Section 13.13

Counterparts

81

 

 

 

Section 13.14

Independence of Covenants

82

 

 

 

Section 13.15

Limitation of Liability

82

 

 

 

Section 13.16

Entire Agreement

82

 

 

 

Section 13.17

Construction

82

 

 

 

Section 13.18

Headings

82

 

 

 

Section 13.19

Guaranty

83

 

 

 

Section 13.20

Conflict

84

 

 

 

 

 

 

SCHEDULE 6.1(e)

Litigation

 

SCHEDULE I

Commitments

 

 

 

 

EXHIBIT A

Form of Assignment and Assumption Agreement

 

EXHIBIT B

Form of Notice of Borrowing

 

EXHIBIT C

Form of Notice of Continuation

 

EXHIBIT D

Form of Notice of Conversion

 

EXHIBIT E

Form of Revolving Note

 

EXHIBIT F

Form of Term Note

 

EXHIBIT G

Forms of U.S. Tax Compliance Certificates

 

EXHIBIT H

Form of Joinder Agreement

 

 

iv

--------------------------------------------------------------------------------


 

THIS SUBORDINATED CREDIT AGREEMENT (this “Agreement”) dated as of January 12,
2012 by and among ROUSE PROPERTIES, INC., a corporation formed under the laws of
the State of Delaware (the “Borrower”), TRILON (LUXEMBOURG) S.A.R.L. together
with its successors and assignees under Section 13.5 (the “Lenders”) and TRILON
(LUXEMBOURG) S.A.R.L., as Administrative Agent (the “Administrative Agent”).

 

WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders make available to the Borrower, and the Administrative Agent and the
Lenders are willing to make available to the Borrower, a revolving credit
facility in the aggregate amount of $100,000,000 on and subject to the terms and
conditions contained herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:

 

ARTICLE I

 

DEFINITIONS

 

Section 1.1            Definitions

 

In addition to terms defined elsewhere herein, the following terms shall have
the following meanings for the purposes of this Agreement:

 

“Additional Costs” has the meaning given that term in Section 4.1(b).

 

“Additional Portfolio” shall have the meaning ascribed thereto in the Senior
Credit Agreement.

 

“Additional Portfolio Property Owner” shall have the meaning ascribed thereto in
the Senior Credit Agreement.

 

“Administrative Agent” means Trilon (Luxembourg) S.A.R.L., or any successor
Administrative Agent appointed pursuant to Section 11.8.

 

“Administrative Questionnaire” means the Administrative Questionnaire completed
by each Lender and delivered to the Administrative Agent in a form supplied by
the Administrative Agent to the Lenders from time to time.

 

“Affected Lender” has the meaning given that term in Section 4.6.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.  In no event
shall the Administrative Agent or any Lender be deemed to be an Affiliate of the
Borrower.

 

“Agreement Date” means the date as of which this Agreement is dated.

 

--------------------------------------------------------------------------------


 

“Applicable Law” means all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes, executive
orders, and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“Applicable Margin” means eight and one-half percent (8.5%).

 

“Approved Fund” means any Fund that is administered, managed or underwritten by
(a) a Lender, (b) an Affiliate of a Lender, or (c) an entity or an Affiliate of
any entity that administers or manages a Lender.

 

“Assignment and Assumption” means an Assignment and Assumption Agreement among a
Lender, an Eligible Assignee and the Administrative Agent, substantially in the
form of Exhibit A.

 

“BAM” has the meaning given that term in Section 13.19(a).

 

“BAM Guaranty” has the meaning given that term in Section 13.19(a).

 

“Bankruptcy Code” means the Bankruptcy Code of 1978, as amended.

 

“Base Rate” means (A) for so long as the Senior Credit Agreement is in effect,
the Senior Base Rate and (B) if the Senior Credit Agreement is no longer in
effect, the LIBOR Market Index Rate; provided, that if for any reason the LIBOR
Market Index Rate is unavailable, Base Rate shall mean the per annum rate of
interest equal to the Federal Funds Rate plus one and one-half of one percent
(1.50%).

 

“Base Rate Loan” means a Revolving Loan (or any portion thereof) bearing
interest at a rate based on the Base Rate.

 

“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by the Borrower or any
Subsidiary.

 

“Borrower” has the meaning set forth in the introductory paragraph hereof and
shall include the Borrower’s successors and permitted assigns.

 

“Borrower Provided Senior Rate” has the meaning given that term in
Section 2.1(e).

 

“Business Day” means (a) a day of the week (but not a Saturday, Sunday or
holiday) on which (i) the Principal Office is open for carrying on substantially
all of the Administrative Agent’s business and (ii) commercial banks are not
authorized or required to close in New York City, New York, and (b) if such day
relates to a LIBOR Loan, any such day that is also a day on which dealings in
Dollars are carried on in the London interbank market.  Unless specifically

 

2

--------------------------------------------------------------------------------


 

referenced in this Agreement as a Business Day, all references to “days” shall
be to calendar days.

 

“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by a Person as lessee which, in conformity
with GAAP, is accounted for as a capital lease on the balance sheet of that
Person; provided, however, that notwithstanding the foregoing, in no event will
any lease that would have been categorized as an operating lease in accordance
with GAAP as of the Agreement Date be considered to be a Capital Lease for any
purpose under this Agreement.

 

“Capitalized Lease Obligation” means, with respect to any Person, the
obligations of such Person to pay rent or other amounts under any lease of (or
other arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as Capital Leases on a balance sheet of such Person under GAAP. 
For the purposes of the Loan Documents, the amount of such obligations at any
time shall be the capitalized amount thereof at such time determined in
accordance with GAAP.

 

“Change of Control” means the occurrence of any of the following: (a) any
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) other than
Permitted Holders, is or becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Exchange Act, except that a Person will be
deemed to have “beneficial ownership” of all securities that such Person has the
right to acquire, whether such right is exercisable immediately or only after
the passage of time), directly or indirectly, of more than 50.0% of the total
voting power of the then outstanding voting stock of the Borrower;
(b) Brookfield Asset Management, Inc. shall cease to be the “beneficial owner,”
directly or indirectly, of at least 20.0% of the total voting power of the then
outstanding voting stock of the Borrower; or (c) during any period of 12
consecutive months ending after the Agreement Date, individuals who at the
beginning of any such 12-month period constituted the Board of Directors of the
Borrower (together with any new directors whose election by such Board or whose
nomination for election by the shareholders of the Borrower was approved by a
vote of a majority of the directors then still in office who were either
directors at the beginning of such period or whose election or nomination for
election was previously so approved but excluding any director whose initial
nomination for, or assumption of office as, a director occurs as a result of an
actual or threatened solicitation of proxies or consents for the election or
removal of one or more directors by any person or group other than a
solicitation for the election of one or more directors by or on behalf of the
Board of Directors) cease for any reason to constitute a majority of the Board
of Directors of the Borrower then in office.

 

“Commitment” means, as to a Lender, such Lender’s Revolving Commitment.

 

“Continue,” “Continuation” and “Continued” each refers to the continuation of a
LIBOR Loan from one Interest Period to another Interest Period pursuant to
Section 2.7.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise, provided
that a Person shall not be deemed to lack Control of another Person solely
because such other Person’s management is subject to the

 

3

--------------------------------------------------------------------------------


 

approval or consents of another Person (e.g., major decision voting rights). 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Convert,” “Conversion” and “Converted” each refers to the conversion of a Loan
of one Type into a Loan of another Type pursuant to Section 2.8.

 

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
Applicable Laws relating to the relief of debtors in the United States of
America or other applicable jurisdictions from time to time in effect.

 

“Default” means any of the events specified in Section 10.1, whether or not
there has been satisfied any requirement for the giving of notice, the lapse of
time, or both.

 

“Defaulting Lender” means, subject to Section 3.9(d), any Lender that (a) has
failed to (i) fund all or any portion of its Loans on the date such Loans were
required to be funded hereunder, or (ii) pay to the Administrative Agent or any
other Lender any other amount required to be paid by it hereunder on the date
when due, (b) has notified the Borrower or the Administrative Agent in writing
that it does not intend to comply with its funding obligations hereunder, or has
made a public statement to that effect, (c) in the case of a Revolving Lender,
has failed, within 3 Business Days after written request by the Administrative
Agent or the Borrower, to confirm in writing to the Administrative Agent and the
Borrower that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Borrower), or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any Debtor Relief Law, or
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States of America or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 3.9(b)) upon delivery of written
notice of such determination to the Borrower and each Lender.  Upon the
Borrower’s written request, the Administrative Agent shall provide such a
written notice that a Lender is a Defaulting Lender so long as the
Administrative Agent has itself determined that such Lender is a Defaulting
Lender.

 

“Derivatives Contracts” means all interest rate or currency swaps, caps or
collar agreements, foreign exchange agreements, commodity contracts or similar
arrangements entered

 

4

--------------------------------------------------------------------------------


 

into by the Borrower or any of its Subsidiaries providing for protection against
fluctuations in interest rates, currency exchange rates, commodity prices or the
exchange of nominal interest obligations, either generally or under specific
contingencies.

 

“Disposition” means the sale of all or substantially all of the assets or
property of the Borrower (or the Borrower and its Subsidiaries taken as a whole,
including any such sale structured as a sale or issuance of Equity Interests in
one or more Subsidiaries).  “Dispose” shall have meaning correlative thereto.

 

“Disqualified Institutions” means (a) competitors of the Borrower or its
Subsidiaries and Affiliates of such competitors, in each case identified by the
Borrower to the Administrative Agent in writing from time to time (but no such
identification shall apply retroactively to Persons that already acquired and
continue to hold an assignment or participation interest) and (b) other Persons
identified by the Borrower to the Administrative Agent in writing prior to the
Agreement Date.

 

“Distribution” means, with respect to any indebtedness, obligation or security, 
(a) any payment or distribution by any Person of cash, securities or other
property, by set-off or otherwise, on account of such indebtedness, obligation
or security, (b) any redemption, purchase or other acquisition of such
indebtedness, obligation or security by any Person or (c) the granting of any
lien or security interest to or for the benefit of the holders of such
indebtedness, obligation or security in or upon any property of any Person.

 

“Dollars” or “$” means the lawful currency of the United States of America.

 

“Effective Date Event of Default” means any Default or Event of Default
resulting from the Borrower failing to materially comply with the covenants in
Section 9.1 as of the Agreement Date.

 

“Effective Date Representations” means those representations and warranties made
by the Borrower in subsections (a),(b), (c) (but only clause (ii)(x) thereof),
(i)(but only the second sentence thereof), (n), (o) and (u) of Section 6.1.

 

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (other than a natural person) approved by
the Administrative Agent (such approval not to be unreasonably withheld or
delayed); provided that notwithstanding the foregoing, “Eligible Assignee” shall
not include (i) the Borrower or any of the Borrower’s Affiliates or
Subsidiaries, (ii) any Defaulting Lender or any of its Subsidiaries, or any
Person who upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (ii), or (iii) any Disqualified
Institution.

 

“Enforcement Action” means (a) to take from or for the account of the Borrower
or any guarantor of the Obligations, by set-off or in any other manner, the
whole or any part of any moneys which may now or hereafter be owing by the
Borrower or any such guarantor with respect to the Obligations, (b) to sue for
payment of, or to initiate or participate with others in any suit, action or
proceeding against the Borrower or any such guarantor to (i) enforce payment of
or to collect the whole or any part of the Obligations or (ii) commence judicial
enforcement of any of the rights and remedies under the Loan Documents or
applicable law with respect to the

 

5

--------------------------------------------------------------------------------


 

Obligations, (c) to accelerate the Obligations, (d) to cause the Borrower or any
such guarantor to honor any redemption or mandatory prepayment obligation under
this Agreement or any other Loan Document, (e) to file or vote any proof of
claim in a Proceeding involving the Borrower or (f) to take any action under the
provisions of any state or federal law, including, without limitation, the
Uniform Commercial Code, or under any contract or agreement, to enforce,
foreclose upon, take possession of or sell any property or assets of the
Borrower or any such guarantor.

 

“Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, remediation, disposal or clean-up of
Hazardous Materials including, without limitation, the following: Clean Air Act,
42 U.S.C. § 7401 et seq.; Federal Water Pollution Control Act, 33 U.S.C. § 1251
et seq.; Solid Waste Disposal Act, as amended by the Resource Conservation and
Recovery Act, 42 U.S.C. § 6901 et seq.; Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. § 9601 et seq.; National Environmental
Policy Act, 42 U.S.C. § 4321 et seq.; regulations of the Environmental
Protection Agency, any applicable rule of common law and any judicial
interpretation thereof relating primarily to the environment or Hazardous
Materials, and any analogous or comparable state or local laws, regulations or
ordinances that concern Hazardous Materials or protection of the environment.

 

“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person whether or not certificated, any security convertible into or
exchangeable for any share of capital stock of (or other ownership or profit
interests in) such Person or warrant, right or option for the purchase or other
acquisition from such Person of such shares (or such other interests), and any
other ownership or profit interest in such Person (including, without
limitation, partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such share, warrant, option, right or other
interest is authorized or otherwise existing on any date of determination.

 

“Equity Issuance” means any issuance or sale by a Person of any Equity Interest
in such Person and shall in any event include the issuance of any Equity
Interest upon the conversion or exchange of any security constituting
Indebtedness that is convertible or exchangeable, or is being converted or
exchanged, for Equity Interests.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as in effect
from time to time.

 

“ERISA Event” means, with respect to the ERISA Group, (a) any “reportable event”
as defined in Section 4043 of ERISA with respect to a Plan (other than an event
for which the 30-day notice period is waived); (b) the withdrawal of a member of
the ERISA Group from a Plan subject to Section 4063 of ERISA during a plan year
in which it was a “substantial employer” as defined in Section 4001(a)(2) of
ERISA or a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) the incurrence by a member of the ERISA Group of
any liability with respect to the withdrawal or partial withdrawal from any
Multiemployer Plan; (d) the incurrence by any member of the ERISA Group of any
liability

 

6

--------------------------------------------------------------------------------


 

under Title IV of ERISA with respect to the termination of any Plan or
Multiemployer Plan; (e) the institution of proceedings to terminate a Plan or
Multiemployer Plan by the PBGC; (f) the failure by any member of the ERISA Group
to make when due required contributions to a Multiemployer Plan or Plan unless
such failure is cured within 30 days or the filing pursuant to Section 412(c) of
the Internal Revenue Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard; (g) any other event or condition that
might reasonably be expected to constitute grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any Plan
or Multiemployer Plan or the imposition of liability under Section 4069 or
4212(c) of ERISA; (h) the receipt by any member of the ERISA Group of any notice
or the  receipt by any Multiemployer Plan from any member of the ERISA Group of
any notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent (within the
meaning of Section 4245 of ERISA), in reorganization (within the meaning of
Section 4241 of ERISA), or in “critical” status (within the meaning of
Section 432 of the Internal Revenue Code or Section 305 of ERISA); (i) the
imposition of any liability under Title IV of ERISA, other  than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon any member of
the ERISA Group or the imposition of any Lien in favor of the PBGC under Title
IV of ERISA; or (j) a determination that a Plan is, or is reasonably expected to
be, in “at risk” status (within the meaning of Section 430 of the Internal
Revenue Code or Section 303 of ERISA).

 

“ERISA Group” means the Borrower, any Subsidiary and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control, which, together with the Borrower or any Subsidiary, are
treated as a single employer under Section 414 of the Internal Revenue Code.

 

“Event of Default” means any of the events specified in Section 10.1, provided
that any requirement for notice or lapse of time or any other condition has been
satisfied.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to an Applicable Law in effect on the date on which (i) such Lender acquires
such interest in the Loan or Commitment (other than pursuant to an assignment
request by the Borrower under Section 4.6) or (ii) such Lender changes its
lending office, except in each case to the extent that, pursuant to
Section 3.10, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) in the case of
the Administrative Agent, U.S. federal withholding Taxes imposed on fees
described in Section 3.5 payable to the Administrative Agent pursuant to an
Applicable Law in effect on the Agreement Date, (d) Taxes attributable to such
Recipient’s failure to comply with Section 3.10(f) and (e) any U.S. federal
withholding Taxes imposed under FATCA.

 

7

--------------------------------------------------------------------------------


 

“Fair Market Value” means, (a) with respect to a security listed on a national
securities exchange or the NASDAQ National Market, the price of such security as
reported on such exchange or market by any widely recognized reporting method
customarily relied upon by financial institutions and (b) with respect to any
other property, the price which could be negotiated in an arm’s-length free
market transaction, for cash, between a willing seller and a willing buyer,
neither of which is under pressure or compulsion to complete the transaction.

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official interpretations thereof.

 

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the immediately preceding Business Day) by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day which is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal Funds
brokers of recognized standing selected by the Administrative Agent.

 

“Fees” means the fees and commissions provided for or referred to in Section 3.5
and any other fees payable by the Borrower hereunder or under any other Loan
Document.

 

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.

 

“Form 10” means the Form 10 filed by the Borrower with the SEC on August 29,
2011 in connection with the Spin-Off.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“GAAP” means generally accepted accounting principles in the United States of
America set forth in the opinions and pronouncements of the Accounting
Principles Board of the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board
(including Statement of Financial Accounting Standards No. 168, “The FASB
Accounting Standards Codification”) or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession
in the United States of America, which are applicable to the circumstances as of
the date of determination.

 

“GGP” means General Growth Properties, Inc. and its successors and permitted
assigns.

 

8

--------------------------------------------------------------------------------


 

“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

 

“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi-governmental, judicial, administrative, public or statutory
instrumentality, authority, body, agency, bureau, commission, board, department
or other entity (including, without limitation, the Federal Deposit Insurance
Corporation, the Comptroller of the Currency or the Federal Reserve Board, any
central bank or any comparable authority) or any arbitrator with authority to
bind a party at law.

 

“Guaranty”, “Guaranteed” or to “Guarantee” as applied to any obligation means
and includes:  (a) a guaranty (other than by endorsement of negotiable
instruments for collection in the ordinary course of business), directly or
indirectly, in any manner, of any part or all of such obligation, or (b) an
agreement, direct or indirect, contingent or otherwise, and whether or not
constituting a guaranty, the practical effect of which is to assure the payment
or performance (or payment of damages in the event of nonperformance) of any
part or all of such obligation whether by: (i) the purchase of securities or
obligations, (ii) the purchase, sale or lease (as lessee or lessor) of property
or the purchase or sale of services primarily for the purpose of enabling the
obligor with respect to such obligation to make any payment or performance (or
payment of damages in the event of nonperformance) of or on account of any part
or all of such obligation, or to assure the owner of such obligation against
loss, (iii) the supplying of funds to or in any other manner investing in the
obligor with respect to such obligation, (iv) repayment of amounts drawn down by
beneficiaries of letters of credit, or (v) the supplying of funds to or
investing in a Person on account of all or any part of such Person’s obligation
under a Guaranty of any obligation or indemnifying or holding harmless, in any
way, such Person against any part or all of such obligation.

 

“Hazardous Materials” means all or any of the following: (a) substances that are
defined or listed in, or otherwise classified pursuant to, any applicable
Environmental Laws as “hazardous substances,” “hazardous materials,” “hazardous
wastes,” “toxic substances” or any other formulation intended to define, list or
classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, “TCLP”
toxicity, or “EP toxicity”; (b) oil, petroleum or petroleum derived substances,
natural gas, natural gas liquids or synthetic gas and drilling fluids, produced
waters and other wastes associated with the exploration, development or
production of crude oil, natural gas or geothermal resources; (c) any flammable
substances or explosives or any radioactive materials; (d) asbestos in any form;
(e) toxic mold; and (f) electrical equipment which contains any oil or
dielectric fluid containing levels of polychlorinated biphenyls in excess of
fifty parts per million.

 

“Indebtedness” means, with respect to any Person at any date, without
duplication: (a) all indebtedness of such Person for borrowed money, excluding
in the case of the Borrower and its Subsidiaries, Indebtedness hereunder,
(b) all obligations of such Person for the deferred purchase price of property
or services (other than trade payables and accrued expenses incurred in the
ordinary course of such Person’s business) and only to the extent such
obligations constitute indebtedness for purposes of GAAP, (c) all obligations of
such Person evidenced by notes, bonds, debentures or other similar instruments,
(d) all indebtedness created or arising

 

9

--------------------------------------------------------------------------------


 

under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all Capitalized Lease Obligations of
such Person, (f) all obligations of such Person, contingent or otherwise, as an
account party or applicant under acceptance, letter of credit or similar
facilities, (g) all obligations of such Person, contingent or otherwise, to
purchase, redeem, retire or otherwise acquire for value any Mandatorily
Redeemable Stock of such Person (other than (i) obligations existing on the
Agreement Date that any direct or indirect parent of such Person has the right
to satisfy by delivery of its Equity Interests, and (ii) obligations that any
direct or indirect parent of such Person is given the right to satisfy by
delivery of its Equity Interests), (h) all Guarantees of such Person in respect
of the foregoing items (a) through (g), (i) all obligations of the kind referred
to in clause (a) through (h) above secured by any Lien on property (including,
without limitation, accounts and contract rights) owned by such Person, whether
or not such Person has assumed or become liable for the payment of such
obligation, and (j) the net obligations of such Person in respect of Derivatives
Contracts not entered into as a hedge against interest rate risk in respect of
the Obligations or other existing Indebtedness, in an amount equal to the
termination value thereof at such time (but in no event less than zero).  The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness expressly provide that such Person is not liable
therefor.  The amount of any Indebtedness under clause (i) above shall be
limited to lesser of the amount of such Indebtedness or the Fair Market Value of
the assets securing such Indebtedness, as reasonably determined by the Loan
Parties. The amount of Indebtedness of any Person shall be calculated at the
outstanding principal balance of the contract and not reflecting purchase
accounting or other adjustments pursuant to GAAP.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in the immediately preceding clause (a), Other Taxes.

 

“Intellectual Property” has the meaning given that term in Section 6.1(p).

 

“Interest Period” means with respect to each LIBOR Loan, each period commencing
on the date such LIBOR Loan is made, or in the case of the Continuation of a
LIBOR Loan the last day of the preceding Interest Period for such Loan, and
ending on the numerically corresponding day in the first, third or sixth
calendar month thereafter, as the Borrower may select in a Notice of Borrowing,
Notice of Continuation or Notice of Conversion, as the case may be, except that
each Interest Period that commences on the last Business Day of a calendar month
(or on any day for which there is no numerically corresponding day in the
appropriate subsequent calendar month) shall end on the last Business Day of the
appropriate subsequent calendar month.  Notwithstanding the foregoing: (i) if
any Interest Period for a Revolving Loan would otherwise end after the Revolving
Termination Date, such Interest Period shall end on the Revolving Termination
Date; and (ii) each Interest Period that would otherwise end on a day which is
not a Business Day shall end on the immediately following Business Day (or, if
such immediately

 

10

--------------------------------------------------------------------------------


 

following Business Day falls in the next calendar month, on the immediately
preceding Business Day.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

 

“Joinder Agreement” means a Joinder Agreement among the Administrative Agent,
the Borrower and a Subsidiary of the Borrower, substantially in the form of
Exhibit H.

 

“Lender” means each financial institution from time to time party hereto as a
“Lender,” together with its successors and permitted assigns.

 

“Lending Office” means, for each Lender and for each Type of Loan, the office of
such Lender specified in such Lender’s Administrative Questionnaire or in the
applicable Assignment and Assumption, or such other office of such Lender as
such Lender may notify the Administrative Agent in writing from time to time.

 

“LIBOR” means, for the Interest Period for any LIBOR Loan, (A) for so long as
the Senior Credit Agreement is in effect, the Senior LIBOR Rate as determined
two (2) Business Days’ prior to the date of commencement of such Interest Period
as if such Loan were borrowed under the Senior Credit Agreement and (B) if the
Senior Credit Agreement is no longer in effect, the greater of (x) the rate of
interest obtained by dividing (i) the rate of interest, rounded upward to the
nearest whole multiple of one-hundredth of one percent (0.01%), referred to as
the BBA (British Bankers’ Association) LIBOR rate as set forth by any service
selected by the Administrative Agent that has been nominated by the British
Bankers’ Association as an authorized information vendor for the purpose of
displaying such rate for deposits in Dollars at approximately 9:00 a.m.
Luxembourg time, two (2) Business Days prior to the date of commencement of such
Interest Period for purposes of calculating effective rates of interest for
loans or obligations making reference thereto, for an amount approximately equal
to the applicable LIBOR Loan and for a period of time approximately equal to
such Interest Period by (ii) a percentage equal to 1 minus the stated maximum
rate (stated as a decimal) of all reserves, if any, required to be maintained
with respect to Eurocurrency funding (currently referred to as “Eurocurrency
liabilities”) as specified in Regulation D of the Board of Governors of the
Federal Reserve System (or against any other category of liabilities which
includes deposits by reference to which the interest rate on LIBOR Loans is
determined or any applicable category of extensions of credit or other assets
which includes loans by an office of any Lender outside of the United States of
America) and (y) 1.0% per annum.  Any change in such maximum rate shall result
in a change in LIBOR on the date on which such change in such maximum rate
becomes effective.

 

“LIBOR Loan” means a Revolving Loan (or any portion thereof) (other than a Base
Rate Loan) bearing interest at a rate based on LIBOR.

 

“LIBOR Market Index Rate” means, for any day, LIBOR as of that day that would be
applicable for a LIBOR Loan having a one-month Interest Period determined at
approximately 9:00 a.m. Luxembourg time for such day (or if such day is not a
Business Day, the immediately preceding Business Day).  The LIBOR Market Index
Rate shall be determined on a daily basis.

 

11

--------------------------------------------------------------------------------


 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement in respect of
the property of a Person, in each case, in the nature of security (including,
without limitation, any conditional sale or other title retention agreement and
any Capital Lease having substantially the same economic effect as any of the
foregoing).

 

“Loan” means a Revolving Loan or a Term Loan.

 

“Loan Document” means this Agreement, each Note, and each other document or
instrument now or hereafter executed and delivered by the Borrower in connection
with, pursuant to or relating to this Agreement.

 

“Mandatorily Redeemable Stock” means, with respect to any Person, any Equity
Interest of such Person which by the terms of such Equity Interest (or by the
terms of any security into which it is convertible or for which it is
exchangeable or exercisable), upon the happening of any event or otherwise
(a) matures or is mandatorily redeemable, pursuant to a sinking fund obligation
or otherwise (other than an Equity Interest to the extent redeemable in exchange
for Equity Interests which are not Mandatorily Redeemable Stock), (b) is
convertible into or exchangeable or exercisable for Indebtedness or Mandatorily
Redeemable Stock, or (c) is redeemable at the option of the holder thereof, in
whole or in part (other than an Equity Interest which is redeemable solely in
exchange for Equity Interests which are not Mandatorily Redeemable Stock); in
each case, on or prior to either the Revolving Termination Date or the Term Loan
Maturity Date and other than solely as a result of a change of control or asset
sale; provided, however, that if such Equity Interest is issued to any plan for
the benefit of employees of the Borrower or its direct or indirect Subsidiaries
or by any such plan to such employees, such Equity Interest shall not constitute
Mandatorily Redeemable Stock solely because it may be required to be repurchased
in order to satisfy applicable statutory or regulatory obligations.

 

“Material Adverse Effect” means a materially adverse effect on (a) the business,
assets, liabilities, financial condition or results of operations of the
Borrower and its Subsidiaries taken as a whole, (b) the ability of the Borrower
to perform its material obligations under any Loan Document, (c) the validity or
enforceability of any of the Loan Documents, or (d) the material rights and
remedies of the Lenders, and the Administrative Agent under the Loan Documents
taken as a whole.

 

“Material Contract” means any contract or other arrangement (other than Loan
Documents), to which the Borrower is a party as to which the breach,
nonperformance, cancellation or failure to renew by any party thereto could
reasonably be expected to have a Material Adverse Effect.

 

“Multiemployer Plan” means at any time a multiemployer plan within the meaning
of Section 4001(a)(3) of ERISA to which any member of the ERISA Group is then
making or accruing an obligation to make contributions or has within the
preceding six plan years made contributions, including for these purposes any
Person which ceased to be a member of the ERISA Group during such six-year
period.

 

12

--------------------------------------------------------------------------------


 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all affected Lenders in
accordance with the terms of Section 13.5(b) and (b) has been approved by the
Requisite Lenders.

 

“Note” means a Revolving Note or Term Note.

 

“Notice of Borrowing” means a notice substantially in the form of Exhibit B (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit) to be delivered to the Administrative
Agent pursuant to Section 2.1(b) evidencing the Borrower’s request for a
borrowing of Revolving Loans.

 

“Notice of Continuation” means a notice substantially in the form of Exhibit C
(or such other form reasonably acceptable to the Administrative Agent and
containing the information required in such Exhibit) to be delivered to the
Administrative Agent pursuant to Section 2.7 evidencing the Borrower’s request
for the Continuation of a LIBOR Loan.

 

“Notice of Conversion” means a notice substantially in the form of Exhibit D (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit) to be delivered to the Administrative
Agent pursuant to Section 2.8 evidencing the Borrower’s request for the
Conversion of a Loan from one Type to another Type.

 

“NYSE” means the New York Stock Exchange or any successor.

 

“Obligations” means, individually and collectively: (a) the aggregate principal
balance of, and all accrued and unpaid interest on, all Loans; and (b) all other
indebtedness, liabilities, obligations, covenants and duties of the Borrower
owing to the Administrative Agent or any Lender of every kind, nature and
description, under or in respect of this Agreement or any of the other Loan
Documents, including, without limitation, the Fees and indemnification
obligations, whether direct or indirect, absolute or contingent, due or not due,
contractual or tortious, liquidated or unliquidated, and whether or not
evidenced by any promissory note.

 

“OFAC” has the meaning given that term in Section 6.1(u).

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 4.6).

 

“Participant” has the meaning given that term in Section 13.5(d).

 

13

--------------------------------------------------------------------------------


 

“Participant Register” has the meaning given that term in Section 13.5(d).

 

“PBGC” means the Pension Benefit Guaranty Corporation and any successor agency.

 

“Permitted Securities” means (a) any equity securities issued in substitution of
(or in exchange or payment of) all or any portion of the Obligations that are
subordinated in right of payment to the Senior Debt (or any notes or other
securities issued in substitution of all or any portion of the Senior Debt) and
(b) any notes or other debt securities issued in substitution of (or in exchange
or payment of) all or any portion of the Obligations that are subordinated to
the Senior Debt (or any notes or other securities issued in substitution of all
or any portion of the Senior Debt) to the same extent that the Obligations are
subordinated to the Senior Debt pursuant to the terms of Article XII.

 

“Permitted Holders” means one or more of (a) Brookfield Asset Management, Inc.,
(b) Pershing Square Capital Management, L.P., (c) any of their respective
Affiliates (for so long as Brookfield Asset Management, Inc. or Pershing Square
Capital Management, L.P., as applicable, retains control of the voting power
thereof) and (d) funds managed or advised by any of the foregoing, but not
including, however, any portfolio company of any of the foregoing.

 

“Person” means any natural person, corporation, limited partnership, general
partnership, joint stock company, limited liability company, limited liability
partnership, joint venture, association, company, trust, bank, trust company,
land trust, business trust or other organization, whether or not a legal entity,
or any other non-governmental entity, or any Governmental Authority.

 

“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (a) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (b) has at any time within the
preceding six years been maintained, or contributed to, by any Person which was
at such time a member of the ERISA Group for employees of any Person which was
at such time a member of the ERISA Group.

 

“Post-Default Rate” means, in respect of any principal of any Loan, the rate
otherwise applicable plus an additional two percent (2.0%) per annum and with
respect to any other Obligation, a rate per annum equal to the Base Rate as in
effect from time to time plus the Applicable Margin plus two percent (2.0%).

 

“Post-Spin Equity Offering” means a rights offering (or other Equity Issuance by
the Borrower other than an issuance of Mandatorily Redeemable Stock) effected on
or before the date 120 days following the Agreement Date as a result of which
the Borrower shall have received at least $200,000,000 of gross cash proceeds.

 

“Principal Office” means the office of the Administrative Agent located in
Luxembourg, or any other subsequent office that the Administrative Agent shall
have specified as the Principal Office by written notice to the Borrower and the
Lenders.

 

“Process Agent” has the meaning given that term in Section 13.4(e).

 

14

--------------------------------------------------------------------------------


 

“Projections” has the meaning given that term in Section 6.1(h).

 

“Proceeding” means any voluntary or involuntary insolvency, bankruptcy,
receivership, custodianship, liquidation, dissolution, reorganization,
assignment for the benefit of creditors, appointment of a custodian, receiver,
trustee or other officer with similar powers or any other proceeding for the
liquidation, dissolution or other winding up of a Person.

 

“Pro Rata Share” means, as to each Lender, the ratio, expressed as a percentage
of (a) the sum of (i) the amount of such Lender’s Revolving Commitment plus
(ii) the amount of such Lender’s outstanding Term Loans to (b) the sum of
(i) the aggregate amount of the Revolving Commitments of all Lenders plus
(ii) the aggregate amount of all outstanding Term Loans; provided, however, that
if at the time of determination the Revolving Commitments have terminated or
been reduced to zero, the “Pro Rata Share” of each Lender shall be the ratio,
expressed as a percentage of (A) the sum of the unpaid principal amount of all
outstanding Revolving Loans and Term Loans owing to such Lender as of such date
to (B) the sum of the aggregate unpaid principal amount of all outstanding
Revolving Loans and Term Loans of all Lenders as of such date.

 

“Qualified Plan” means a Benefit Arrangement that is intended to be
tax-qualified under Section 401(a) of the Internal Revenue Code.

 

“Recipient” means (a) the Administrative Agent and (b) any Lender, as
applicable.

 

“Refinance” means, in respect of any Indebtedness, to refinance, extend, renew,
refund, repay, prepay, purchase, redeem, defease or retire, or to issue other
Indebtedness in exchange or replacement for, such Indebtedness.  “Refinanced”
and “Refinancing” shall have correlative meanings.

 

“Register” has the meaning given that term in Section 13.5(c).

 

“Regulatory Change” means, with respect to any Lender, any change effective
after the Agreement Date in Applicable Law (including without limitation,
Regulation D of the Board of Governors of the Federal Reserve System) or the
adoption or making after such date of any interpretation, directive or request
applying to a class of banks, including such Lender, of or under any Applicable
Law (whether or not having the force of law and whether or not failure to comply
therewith would be unlawful) by any Governmental Authority or monetary authority
charged with the interpretation or administration thereof or compliance by any
Lender with any request or directive regarding capital adequacy. 
Notwithstanding anything herein to the contrary, (a) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (b) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a
“Regulatory Change,” regardless of the date enacted, adopted or issued.

 

“REIT” means a Person qualifying for treatment as a “real estate investment
trust” under the Internal Revenue Code.

 

15

--------------------------------------------------------------------------------


 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

 

“Requisite Lenders” means, as of any date, (a) Lenders having more than 50.0% of
the aggregate amount of the Revolving Commitments and the outstanding Term Loans
of all Lenders, or (b) if the Revolving Commitments have been terminated or
reduced to zero, Lenders holding more than 50.0% of the principal amount of the
aggregate outstanding Loans; provided that in determining such percentage at any
given time, all then existing Defaulting Lenders will be disregarded and
excluded.

 

“Responsible Officer” means with respect to the Borrower or any Subsidiary, the
chief executive officer, the chief financial officer and chief operating officer
of the Borrower or such Subsidiary.

 

“Revolving Commitment” means, as to each Lender, such Lender’s obligation to
make Revolving Loans pursuant to Section 2.1 in an amount up to, but not
exceeding the amount set forth for such Lender on Schedule I as such Lender’s
“Revolving Commitment Amount” or as set forth in any applicable Assignment and
Assumption, as the same may be reduced from time to time pursuant to
Section 2.10 or increased or reduced as appropriate to reflect any assignments
to or by such Lender effected in accordance with Section 13.5.

 

“Revolving Commitment Percentage” means, as to each Revolving Lender, the ratio,
expressed as a percentage, of (a) the amount of such Lender’s Revolving
Commitment to (b) the aggregate amount of the Revolving Commitments of all
Revolving Lenders; provided, however, that if at the time of determination the
Revolving Commitments have been terminated or reduced to zero, the “Revolving
Commitment Percentage” of each Lender with a Revolving Commitment shall be the
“Revolving Commitment Percentage” of such Lender in effect immediately prior to
such termination or reduction.

 

“Revolving Lender” means a Lender having a Revolving Commitment, or if the
Revolving Commitments have terminated, holding any Revolving Loans.

 

“Revolving Loan” means a loan made by a Revolving Lender to the Borrower
pursuant to Section 2.1(a).

 

“Revolving Note” means a promissory note of the Borrower substantially in the
form of Exhibit E, payable to the order of a Revolving Lender in a principal
amount equal to the amount of such Lender’s Revolving Commitment.

 

“Revolving Termination Date” means the date three years and six months after the
Agreement Date, or the date 120 days following the Agreement Date if the
Post-Spin Equity Offering shall not have occurred on or before such date other
than as a result of a default by Brookfield US Corporation.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

16

--------------------------------------------------------------------------------


 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder.

 

“Senior Administrative Agent” means Wells Fargo Bank, National Association, in
its capacity as Administrative Agent under the Senior Credit Agreement, and any
successors in such capacity, or any other Person appointed by the holders of the
Senior Debt as administrative agent for purposes of the Senior Credit Agreement.

 

“Senior Administrative Agent Rate” has the meaning given that term in
Section 2.1(e).

 

“Senior Base Rate” shall mean the “Base Rate” as defined in and determined
pursuant to the Senior Credit Agreement.

 

“Senior Credit Agreement” means that certain Credit Agreement (as amended,
restated, amended and restated, supplemented or otherwise modified) dated as of
the date hereof among the Borrower, each of the financial institutions initially
a signatory thereto as lenders, together with their successors and assignees
under Section 13.5 thereof and the Senior Administrative Agent, any agreements
governing Refinancings thereof and any agreement governing a post-petition
credit facility provided to the Borrower that has been consented to by the
Senior Administrative Agent.

 

“Senior Debt” shall mean all obligations, liabilities and indebtedness of every
nature of the Borrower under (a) the Senior Credit Agreement from time to time
owed to Senior Administrative Agent or any holder of indebtedness under the
Senior Credit Agreement, and (b) any derivative contract with a lender under the
Senior Credit Agreement or an affiliate of such lender from time to time owed to
such lender or such affiliate, including, without limitation, the principal
amount of all debts, claims and indebtedness, accrued and unpaid interest and
all fees, costs and expenses, whether primary, secondary, direct, contingent,
fixed or otherwise, heretofore, now and from time to time hereafter owing, due
or payable, whether before or after the filing of a Proceeding under the
Bankruptcy Code together with any interest accruing thereon after the
commencement of a Proceeding, without regard to whether or not such interest is
an allowed claim. Senior Debt shall be considered to be outstanding whenever any
loan commitment under the Senior Credit Agreement is outstanding.

 

“Senior Default” means any “Event of Default” under the Senior Credit Agreement,
or any condition or event that, after notice or lapse of time or both, would
constitute such an Event of Default if that condition or event were not cured or
removed within any applicable grace or cure period set forth therein.

 

“Senior Facility” means the credit facility provided under the Senior Credit
Agreement.

 

“Senior LIBOR Rate” shall mean “LIBOR” as defined in and determined pursuant to
the Senior Credit Agreement.

 

“Senior Loan Documents” shall mean the “Loan Documents” as defined in the Senior
Credit Agreement.

 

17

--------------------------------------------------------------------------------


 

“Senior Loan Parties” shall mean the “Loan Parties” as defined in the Senior
Credit Agreement.

 

“Senior Rates” means the Senior Base Rate and the Senior LIBOR Rate.

 

“Solvent” means, when used with respect to any Person, that (a) the fair value
of its assets is in excess of the fair valuation of its total liabilities
(including all contingent liabilities computed at the amount which, in light of
all facts and circumstances existing at such time, represents the amount that
could reasonably be expected to become an actual and matured liability);
(b) such Person is able to pay its debts or other obligations in the ordinary
course as they mature; and (c) such Person has capital not unreasonably small to
carry on its business and all business in which it proposes to be engaged.

 

“Spin-Off” means the distribution by GGP to its stockholders of substantially
all of the outstanding shares of common stock of the Borrower as described in
the Form 10.

 

“Subsidiary” means, as to any Person, a corporation, partnership, limited
liability company, trust, estate or other entity of which shares of stock or
other Equity Interests having ordinary voting power (other than stock or such
other Equity Interests having such power only by reason of the happening of a
contingency) to elect a majority of the board of directors or other managers of
such corporation, partnership, limited liability company or other entity are at
the time owned, directly or indirectly through one or more intermediaries, or
both, by such Person.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Term Loan” means a loan made by a Term Loan Lender to the Borrower pursuant to
Section 2.2.

 

“Term Loan Lender” means a Lender holding a Term Loan.

 

“Term Loan Maturity Date” means the date three years and six months after the
Agreement Date, or the date 120 days following the Agreement Date if the
Post-Spin Equity Offering shall not have occurred on or before such date, other
than as a result of a default by Brookfield US Corporation.

 

“Term Note” means a promissory note of the Borrower substantially in the form of
Exhibit F, payable to the order of a Term Loan Lender in a principal amount
equal to the amount of such Term Loan Lender’s Term Loan.

 

“Trilon” means Trilon (Luxembourg) S.a.r.l.

 

“Type” with respect to any Revolving Loan, refers to whether such Revolving Loan
(or portion thereof)  is a LIBOR Loan or a Base Rate Loan.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

 

18

--------------------------------------------------------------------------------


 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 3.10(g)(ii)(B)(3).

 

“Withdrawal Liability” means any liability as a result of a complete or partial
withdrawal from a Multiemployer Plan as such terms are defined in Part I of
Subtitle E of Title IV of ERISA.

 

“Withholding Agent” means (a) the Borrower, and (b) the Administrative Agent, as
applicable.

 

Section 1.2                                   General

 

References in this Agreement to “Sections,” “Articles,” “Exhibits” and
“Schedules” are to sections, articles, exhibits and schedules herein and hereto
unless otherwise indicated.  References in this Agreement to any document,
instrument or agreement (a) shall include all exhibits, schedules and other
attachments thereto, (b) except as otherwise provided in any Loan Document,
shall include all documents, instruments or agreements issued or executed in
replacement thereof, to the extent permitted by the Loan Documents and (c) shall
mean such document, instrument or agreement, or replacement or predecessor
thereto, as amended, supplemented, restated or otherwise modified from time to
time to the extent not otherwise stated herein or prohibited hereby and in
effect at any given time.  Wherever from the context it appears appropriate,
each term stated in either the singular or plural shall include the singular and
plural, and pronouns stated in the masculine, feminine or neuter gender shall
include the masculine, the feminine and the neuter.  Unless explicitly set forth
to the contrary, a reference to “Subsidiary” means a Subsidiary of the Borrower
or a Subsidiary of such Subsidiary and a reference to an “Affiliate” means a
reference to an Affiliate of the Borrower.  Titles and captions of Articles,
Sections, subsections and clauses in this Agreement are for convenience only,
and neither limit nor amplify the provisions of this Agreement.

 

ARTICLE II

 

CREDIT FACILITY

 

Section 2.1                                   Revolving Loans

 

(a)           Making of Revolving Loans.  Subject to the terms and conditions
set forth in this Agreement, including without limitation, Section 2.11, each
Revolving Lender severally and not jointly agrees to make Revolving Loans to the
Borrower during the period from and including the Agreement Date to but
excluding the Revolving Termination Date, in an aggregate principal amount at
any one time outstanding up to, but not exceeding, such Lender’s Revolving
Commitment.  Each borrowing of Base Rate Loans shall be in an aggregate minimum
amount of $500,000 and integral multiples of $100,000 in excess thereof.  Each
borrowing of LIBOR Loans shall be in an aggregate minimum amount of $1,000,000
and integral multiples of $500,000 in excess thereof.  Notwithstanding the
immediately preceding two sentences but subject to Section 2.11, a borrowing of
Revolving Loans may be in the aggregate amount of the unused Revolving
Commitments.  Within the foregoing limits and subject to the terms and
conditions of this Agreement, the Borrower may borrow, repay and reborrow
Revolving Loans.

 

19

--------------------------------------------------------------------------------


 

(b)                                 Requests for Revolving Loans.  Not later
than 12:00 p.m. Luxembourg time at least 3 Business Day prior to a borrowing of
Revolving Loans that are to be Base Rate Loans and not later than 12:00 p.m.
Luxembourg time at least 3 Business Days prior to a borrowing of Revolving Loans
that are to be LIBOR Loans, the Borrower shall deliver to the Administrative
Agent a Notice of Borrowing or telephonic notice to the Administrative Agent of
a borrowing of Revolving Loans. Any such telephonic notice shall include all
information required to be included in a Notice of Borrowing and shall be
promptly confirmed in writing by the Borrower pursuant to a Notice of Borrowing
sent to the Administrative Agent on the same day of the giving of any such
telephonic notice.  Each Notice of Borrowing shall specify the aggregate
principal amount of the Revolving Loans to be borrowed, the date such Revolving
Loans are to be borrowed (which must be a Business Day), the Type of the
requested Revolving Loans, and if such Revolving Loans are to be LIBOR Loans,
the initial Interest Period for such Revolving Loans.  Each Notice of Borrowing
shall be irrevocable once given and binding on the Borrower.  If the Senior
Facilities are not currently outstanding, the Borrower may, prior to delivering
a Notice of Borrowing (without specifying whether a Revolving Loan will be a
Base Rate Loan or a LIBOR Loan), request that the Administrative Agent provide
the Borrower with the most recent LIBOR available to the Administrative Agent. 
The Administrative Agent shall provide such quoted rate to the Borrower on the
date of such request or as soon as possible thereafter.

 

(c)                                  Funding of Revolving Loans.  Promptly after
receipt of a Notice of Borrowing under the immediately preceding subsection (b),
the Administrative Agent shall notify each Revolving Lender of the proposed
borrowing.  Each Revolving Lender shall deposit an amount equal to the Revolving
Loan to be made by such Lender to the Borrower with the Administrative Agent at
the Principal Office, in immediately available funds not later than 11:00 a.m.
Luxembourg time on the date of such proposed borrowing of Revolving Loans. 
Subject to fulfillment of all applicable conditions set forth in Article V, the
Administrative Agent shall make available to the Borrower in the account
specified by the Borrower, not later than 2:00 p.m. Luxembourg time on the date
of the requested borrowing of Revolving Loans, the proceeds of such amounts
received by the Administrative Agent.

 

(d)                                 Assumptions Regarding Funding by Revolving
Lenders.  With respect to Revolving Loans to be made after the Agreement Date,
unless the Administrative Agent shall have been notified by any Revolving Lender
that such Lender will not make available to the Administrative Agent a Revolving
Loan to be made by such Lender in connection with any borrowing, the
Administrative Agent may assume that such Lender will make the proceeds of such
Revolving Loan available to the Administrative Agent in accordance with this
Section, and the Administrative Agent may (but shall not be obligated to), in
reliance upon such assumption, make available to the Borrower the amount of such
Revolving Loan to be provided by such Lender.  In such event, if such Lender
does not make available to the Administrative Agent the proceeds of such
Revolving Loan, then such Lender and the Borrower severally agree to pay to the
Administrative Agent on demand the amount of such Revolving Loan with interest
thereon, for each day from and including the date such Revolving Loan is made
available to the Borrower but excluding the date of payment to the
Administrative Agent, at (i) in the case of a payment to be made by such Lender,
the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation and (ii) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans.  If the Borrower and such Lender
shall pay the amount of such interest to the

 

20

--------------------------------------------------------------------------------


 

Administrative Agent for the same or overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period.  If such Lender pays to the Administrative Agent
the amount of such Revolving Loan, the amount so paid shall constitute such
Lender’s Revolving Loan included in the borrowing.  Any payment by the Borrower
shall be without prejudice to any claim the Borrower may have against a
Revolving Lender that shall have failed to make available the proceeds of a
Revolving Loan to be made by such Lender.

 

(e)                                  Notice of Senior Rates.  For so long as the
Senior Credit Agreement is in effect, Borrower shall notify the Administrative
Agent (x) of the applicable Senior LIBOR Rate at the time of each interest
payment that is made pursuant to Section 2.3(b)(ii) or such other time as
requested by the Administrative Agent and (y) of the applicable Senior Base Rate
by providing a schedule of such rates used to calculate each interest payment
that is made pursuant to Section 2.3(b)(i) concurrent with the making of any
such interest payment (any such rate, a “Borrower Provided Senior Rate”);
provided that the Administrative Agent shall have the right to confirm the
Borrower Provided Senior Rate with the Senior Administrative Agent (any such
rate as confirmed, a “Senior Administrative Agent Rate”) and Borrower hereby
agrees that to the extent there are any discrepancies between the Borrower
Provided Senior Rate and the Senior Administrative Agent Rate, the
Administrative Agent shall apply the Senior Administrative Agent Rate as the
applicable Senior Rate, unless the Administrative Agent reasonably determines
the existence of manifest error on the part of the Senior Administrative Agent
in determining the Senior Administrative Agent Rate, in which case the
Administrative Agent shall have the discretion to apply the Borrower Provided
Senior Rate as the applicable Senior Rate. In the event any additional interest
is payable as a result of any discrepancy between the Borrower Provided Senior
Rate and the Senior Administrative Agent Rate, payment of such additional
interest will not be due hereunder for the purposes of Section 10.1(a) provided
that it is paid within five days of it being requested by the Administrative
Agent.

 

Section 2.2                                   Term Loan

 

Making of Term Loans.  Each Lender severally and not jointly agrees to make Term
Loans to the Borrower in the amounts and manner set forth in Section 2.3(c).

 

Section 2.3                                   Rates and Payment of Interest on
Loans

 

(a)                                  Revolving Loan Rates.  The Borrower
promises to pay to the Administrative Agent for the account of each Lender
interest on the unpaid principal amount of each Revolving Loan made by such
Lender for the period from and including the date of the making of such
Revolving Loan to but excluding the date such Revolving Loan shall be paid in
full, at the following per annum rates:

 

(i)                                     during such periods as such Revolving
Loan is a Base Rate Loan, at the Base Rate (as in effect from time to time),
plus the Applicable Margin; and

 

(ii)                                  during such periods as such Revolving Loan
is a LIBOR Loan, at LIBOR for such Revolving Loan for the Interest Period
therefor, plus the Applicable Margin.

 

21

--------------------------------------------------------------------------------


 

Notwithstanding anything to the contrary contained in this Agreement or the
other Loan Documents (x) the Borrower shall have no right to Continue, or
Convert Base Rate Loans into, LIBOR Loans if an Event of Default exists and the
Requisite Lenders (or the Administrative Agent at the direction of the Requisite
Lenders) have notified the Borrower that it no longer has the right to Continue,
or Convert Base Rate Loans into, LIBOR Loans and (y) while an Event of Default
specified in Section 10.1(a), Section 10.1(e) or Section 10.1(f) shall exist,
the Borrower shall pay to the Administrative Agent for the account of each
Lender, as the case may be, interest at the Post-Default Rate on the overdue
amount payable by the Borrower hereunder or under the Notes held by such Lender
to or for the account of such Lender (including without limitation, accrued but
unpaid interest to the extent permitted under Applicable Law).

 

(b)                                 Payment of Interest on Revolving Loans. All
accrued and unpaid interest on the outstanding principal amount of each
Revolving Loan shall be payable, subject to Section 2.5(c), (i) as to any Base
Rate Loan, monthly in arrears on the first day of each month, commencing with
the first full calendar month occurring after the Agreement Date, (ii) as to any
LIBOR Loan having an Interest Period of one month, on the last Business Day of
the applicable Interest Period, (iii) as to any LIBOR Loan having an Interest
Period longer than one month, on each day that is one month, or a whole multiple
thereof, after the first day of such Interest Period and on the last day of such
Interest Period and (iv) on any date on which the principal balance of such Loan
is due and payable in full (whether at maturity, due to acceleration or
otherwise).  Subject to Article XII, Interest payable at the Post-Default Rate
shall be payable from time to time on demand.  All determinations by the
Administrative Agent of an interest rate hereunder shall be conclusive and
binding on the Lenders and the Borrower for all purposes, absent manifest error.

 

(c)                                  PIK Option.  All accrued interest payable
on any interest payment date specified in Section 2.5(b) may, at the election of
the Borrower, be (i) added to the outstanding principal amount of the Revolving
Loan on which such interest accrued, (ii) converted into a Term Loan (which
shall be deemed borrowed on such interest payment date) with a principal amount
equal to the amount of such accrued interest, or (iii) paid in cash.

 

(d)                                 Term Loan Rates. The Borrower promises to
pay to the Administrative Agent for the account of each Lender interest on the
unpaid principal amount of each outstanding Term Loan made by such Lender for
the period from and including the date of the making of such Loan to but
excluding the date such Loan shall be paid in full, at the Base Rate (as in
effect from time to time) plus 10.5%.

 

(e)                                  Payment of Interest on Term Loans. All
accrued and unpaid interest on the outstanding principal amount of each Term
Loan shall be payable on any date on which the principal balance of such Term
Loan is due and payable in full (whether at maturity, due to acceleration or
otherwise).

 

Section 2.4                                   Number of Interest Periods

 

There may be no more than 8 different Interest Periods for LIBOR Loans
outstanding at the same time.

 

22

--------------------------------------------------------------------------------


 

Section 2.5                                   Repayment of Loans

 

(a)                                  Revolving Loans.  The Borrower shall repay
the entire outstanding principal amount of, and all accrued but unpaid interest
on, the Revolving Loans on the Revolving Termination Date.

 

(b)                                 Term Loans.  The Borrower shall repay the
entire outstanding principal amount of, and all accrued but unpaid interest on,
the Term Loans on the Term Loan Maturity Date.

 

(c)                                  Failure of Post-Spin Equity Offering to
Occur.  Notwithstanding anything to the contrary contained in this Agreement or
in any other Loan Document, if the Post-Spin Equity Offering shall not have
occurred by the date 120 days following the Agreement Date other than as a
result of a default by Brookfield US Corporation, (i)(A) the principal of, and
all accrued interest on, the Loans at the time outstanding and (B) all of the
other Obligations, shall all become immediately and automatically due and
payable without presentment, demand, protest, or other notice of any kind, all
of which are expressly waived by the Borrower and (ii) the Revolving
Commitments, shall all immediately and automatically terminate.

 

Section 2.6                                   Prepayments

 

(a)                                  Optional.  Subject to Section 4.4, the
Borrower may prepay Revolving Loans and Term Loans at any time without premium
or penalty.  The Borrower shall give the Administrative Agent at least 3
Business Days’ prior written notice of the prepayment of any Loan.  Each
voluntary prepayment of Loans shall be in an aggregate minimum amount of
$250,000 and integral multiples of $100,000 in excess thereof.

 

(b)                                 Mandatory Prepayments for Revolving
Commitment Overadvance.  If at any time the aggregate principal amount of all
outstanding Revolving Loans exceeds the aggregate amount of the Revolving
Commitments, the Borrower shall immediately upon demand pay to the
Administrative Agent for the account of the Lenders then holding Revolving
Commitments (or if the Revolving Commitments have been terminated, then holding
outstanding Revolving Loans), the amount of such excess.

 

(c)                                  Application of Prepayments.  Amounts paid
under the immediately preceding subsection (b) shall be applied to pay all
amounts of principal on the outstanding Revolving Loans pro rata in accordance
with Section 3.2. Voluntary prepayments of the Loans pursuant to the immediately
preceding subsection (a) shall be applied in a manner determined at the
discretion of the Borrower and specified in the applicable notice of prepayment.
If the Borrower is required to pay any outstanding LIBOR Loans by reason of
Section 2.6(b) prior to the end of the applicable Interest Period therefor, the
Borrower shall pay all amounts due under Section 4.4.

 

Section 2.7                                   Continuation

 

Subject to Section 2.3(a), the Borrower may on any Business Day, with respect to
any LIBOR Loan, elect to maintain such LIBOR Loan or any portion thereof as a
LIBOR Loan by selecting a new Interest Period for such LIBOR Loan.  Each
Continuation of a LIBOR Loan shall be in an aggregate minimum amount of
$1,000,000 and integral multiples of $250,000 in excess of that amount (or if
less, the entire remaining amount of such Loan), and each new

 

23

--------------------------------------------------------------------------------


 

Interest Period selected under this Section shall commence on the last day of
the immediately preceding Interest Period.  Each selection of a new Interest
Period shall be made by the Borrower giving to the Administrative Agent a Notice
of Continuation or telephonic notice of the Continuation of a LIBOR Loan not
later than 12:00 p.m. Luxembourg time on the third Business Day prior to the
date of any such Continuation.  Any such telephonic notice shall include all
information required to be included in a Notice of Continuation and shall be
promptly confirmed in writing by the Borrower pursuant to a Notice of
Continuation sent to the Administrative Agent on the same day of the giving of
any such telephonic notice.  Any such written notice by the Borrower of a
Continuation shall be by telecopy, electronic mail or other similar form of
communication in the form of a Notice of Continuation, specifying (a) the
proposed date of such Continuation, (b) the LIBOR Loans and portions thereof
subject to such Continuation and (c) the duration of the selected Interest
Period, all of which shall be specified in such manner as is reasonably
necessary to comply with all limitations on Loans outstanding hereunder.  Each
Notice of Continuation shall be irrevocable by and binding on the Borrower once
given.  Promptly after receipt of a Notice of Continuation, the Administrative
Agent shall notify each Lender of the proposed Continuation.  If the Borrower
shall fail to select in a timely manner a new Interest Period for any LIBOR Loan
in accordance with this Section, such Loan will automatically, on the last day
of the current Interest Period therefor, continue as a LIBOR Loan with an
Interest Period of one month; provided, however, if pursuant to
Section 2.3(a) the Borrower does not have the right to Continue LIBOR Loans,
such Loan will automatically, on the last day of the current Interest Period
therefor, Convert into a Base Rate Loan notwithstanding the first sentence of
Section 2.8 or the Borrower’s failure to comply with any of the terms of such
Section.

 

Section 2.8                                   Conversion

 

Subject to Section 2.3(a), the Borrower may on any Business Day, upon the
Borrower’s giving of a Notice of Conversion to the Administrative Agent by
telecopy, electronic mail or other similar form of communication or telephonic
notice of any proposed Conversion, Convert all or a portion of a Loan of one
Type into a Loan of another Type.  Any such telephonic notice shall include all
information required to be included in a Notice of Conversion and shall be
promptly confirmed in writing by the Borrower pursuant to a Notice of Conversion
sent to the Administrative Agent on the same day of the giving of any such
telephonic notice. Each Conversion of Base Rate Loans into LIBOR Loans shall be
in an aggregate minimum amount of $1,000,000 and integral multiples of $250,000
in excess of that amount (or if less, the entire remaining amount of such
Loan).  Each such Notice of Conversion shall be given not later than 12:00 p.m.
Luxembourg time 3 Business Days prior to the date of any proposed Conversion. 
Promptly after receipt of a Notice of Conversion, the Administrative Agent shall
notify each Lender of the proposed Conversion.  Subject to the restrictions
specified above, each Notice of Conversion shall be by telecopy, electronic mail
or other similar form of communication in the form of a Notice of Conversion
specifying (a) the requested date of such Conversion, (b) the Type of Loan to be
Converted, (c) the portion of such Type of Loan to be Converted, (d) the Type of
Loan such Loan is to be Converted into and (e) if such Conversion is into a
LIBOR Loan, the requested duration of the Interest Period of such Loan; provided
that if the Borrower does not specify a duration, then the Borrower will be
deemed to have requested an Interest Period of one month. Each Notice of
Conversion shall be irrevocable by and binding on the Borrower once given.

 

24

--------------------------------------------------------------------------------


 

Section 2.9                                   Notes

 

(a)                                  Notes.  Except in the case of a Revolving
Lender that has notified the Administrative Agent that it elects not to receive
a Revolving Note, the Revolving Loans made by each Revolving Lender shall, in
addition to this Agreement, also be evidenced by a Revolving Note, payable to
the order of such Revolving Lender in a principal amount equal to the amount of
its Revolving Commitment as originally in effect and otherwise duly completed.
Except in the case of a Term Loan Lender that has notified the Administrative
Agent that it elects not to receive a Term Note, the Term Loans made by a Term
Loan Lender shall, in addition to this Agreement, also be evidenced by a Term
Note, payable to the order of such Term Loan Lender in an aggregate principal
amount equal to the amount of its Term Loans made by such Term Loan Lender and
otherwise duly completed.

 

(b)                                 Records.  The date, amount, interest rate,
Type and duration of Interest Periods (if applicable) of each Loan made by each
Lender to the Borrower, and each payment made on account of the principal
thereof, shall be recorded by such Lender on its books and such entries shall be
binding on the Borrower absent manifest error; provided, however, that (i) the
failure of a Lender to make any such record shall not affect the obligations of
the Borrower under any of the Loan Documents and (ii) if there is a discrepancy
between such records of a Lender and the statements of accounts maintained by
the Administrative Agent pursuant to Section 3.8, in the absence of manifest
error, the statements of account maintained by the Administrative Agent pursuant
to Section 3.8 shall be controlling.

 

(c)                                  Lost, Stolen, Destroyed or Mutilated
Notes.  Upon receipt by the Borrower of (i) written notice from a Lender that a
Note of such Lender has been lost, stolen, destroyed or mutilated, and
(ii)(A) in the case of loss, theft or destruction, an unsecured agreement of
indemnity from such Lender in form reasonably satisfactory to the Borrower, or
(B) in the case of mutilation, upon surrender and cancellation of such Note, the
Borrower shall at its own reasonable expense execute and deliver to such Lender
a new Note dated the date of such lost, stolen, destroyed or mutilated Note.

 

Section 2.10                            Voluntary Reductions of the Revolving
Commitment

 

The Borrower shall have the right to terminate or reduce the aggregate unused
amount of the Revolving Commitments at any time and from time to time without
penalty or premium upon not less than 3 Business Days’ prior written notice to
the Administrative Agent of each such termination or reduction, which notice
shall specify the effective date thereof and the amount of any such reduction
(which in the case of any partial reduction of the Revolving Commitments shall
not be less than $5,000,000 and integral multiples of $1,000,000 in excess of
that amount in the aggregate) and shall be irrevocable once given and effective
only upon receipt by the Administrative Agent (“Commitment Reduction Notice”);
provided that if such Commitment Reduction Notice indicates that such
termination or reduction of Revolving Commitments is in connection with a
refinancing of indebtedness or a sale of the Borrower, such Commitment Reduction
Notice may be revoked if such refinancing or such sale is not consummated. 
Promptly after receipt of a Commitment Reduction Notice the Administrative Agent
shall notify each Lender of the proposed termination or Revolving Commitment
reduction.  The Revolving Commitments, once reduced or terminated pursuant to
this Section, may not be increased or

 

25

--------------------------------------------------------------------------------


 

reinstated.  The Borrower shall pay all interest and fees on the Revolving Loans
accrued to the date of such reduction or termination of the Revolving
Commitments to the Administrative Agent for the account of the Revolving
Lenders, including but not limited to any applicable compensation due to each
Revolving Lender in accordance with Section 4.4.

 

Section 2.11                            Amount Limitations

 

Notwithstanding any other term of this Agreement or any other Loan Document, no
Lender shall be required to make a Revolving Loan and no reduction of the
Revolving Commitments pursuant to Section 2.10 shall take effect, if immediately
after the making of such Loan or such reduction in the Revolving Commitments the
aggregate principal amount of all outstanding Revolving Loans would exceed the
aggregate amount of the Revolving Commitments at such time.

 

Section 2.12                            Funds Transfer Disbursements

 

(a)                                  Generally.  The Borrower hereby authorizes
the Administrative Agent to disburse the proceeds of any Loan made by the
Lenders pursuant to the Loan Documents as requested by an authorized
representative of the Borrower to any of the accounts designated by the
Borrower.  The Borrower agrees to be bound by any transfer request:
(i) authorized or transmitted by the Borrower; or (ii) made in the Borrower’s
name and accepted by the Administrative Agent in good faith and in compliance
with these transfer instructions, even if not properly authorized by the
Borrower.  The Borrower further agrees and acknowledges that the Administrative
Agent may rely solely on any bank routing number or identifying bank account
number or name provided by the Borrower to effect a wire or funds transfer even
if the information provided by the Borrower identifies a different bank or
account holder than named by the Borrower.  The Administrative Agent is not
obligated or required in any way to take any actions to detect errors in
information provided by the Borrower.  If the Administrative Agent takes any
actions in an attempt to detect errors in the transmission or content of
transfer requests or takes any actions in an attempt to detect unauthorized
funds transfer requests, the Borrower agrees that no matter how many times the
Administrative Agent takes these actions the Administrative Agent will not in
any situation be liable for failing to take or correctly perform these actions
in the future and such actions shall not become any part of the transfer
disbursement procedures authorized under this provision, the Loan Documents, or
any agreement between the Administrative Agent and the Borrower.  The Borrower
agrees to notify the Administrative Agent of any errors in the transfer of any
funds or of any unauthorized or improperly authorized transfer requests within
fourteen (14) days after the Administrative Agent’s confirmation to the Borrower
of such transfer.

 

(b)                                 Funds Transfer.  The Administrative Agent
will, in its sole discretion, determine the funds transfer system and the means
by which each transfer will be made.  The Administrative Agent may delay or
refuse to accept a funds transfer request if the transfer would: (i) violate the
terms of this authorization, (ii) require use of a bank unacceptable to the
Administrative Agent or any Lender or a bank prohibited by any Governmental
Authority, (iii) cause the Administrative Agent or any Lender to violate any
Federal Reserve or other regulatory risk control program or guideline or
(iv) otherwise cause the Administrative Agent or any Lender to violate any
Applicable Law or regulation.

 

26

--------------------------------------------------------------------------------


 

(c)                                  Limitation of Liability.  None of the
Administrative Agent or any Lender shall be liable to the Borrower or any other
parties for (i) errors, acts or failures to act of others, including other
entities, banks, communications carriers or clearinghouses, through which the
Borrower’s transfers may be made or information received or transmitted, and no
such entity shall be deemed an agent of the Administrative Agent or any Lender,
(ii) any loss, liability or delay caused by fires, earthquakes, wars, civil
disturbances, power surges or failures, acts of government, labor disputes,
failures in communications networks, legal constraints or other events beyond
the Administrative Agent’s or any Lender’s control, or (iii) any special,
consequential, indirect or punitive damages, whether or not (x) any claim for
these damages is based on tort or contract or (y) the Administrative Agent or
any Lender or the Borrower knew or should have known the likelihood of these
damages in any situation.  None of the Administrative Agent or any Lender makes
any representations or warranties other than those expressly made in this
Agreement.

 

ARTICLE III

 

PAYMENTS, FEES AND OTHER GENERAL PROVISIONS

 

Section 3.1                                   Payments

 

(a)                                  Payments by Borrower.  Except to the extent
otherwise provided herein, all payments of principal, interest, Fees and other
amounts to be made by the Borrower under this Agreement, the Notes or any other
Loan Document shall be made in Dollars, in immediately available funds, without
setoff, deduction or counterclaim (excluding Taxes required to be withheld
pursuant to Section 3.10), to the Administrative Agent at the Principal Office,
not later than 2:00 p.m. Luxembourg time on the date on which such payment shall
become due (each such payment made after such time on such due date to be deemed
to have been made on the next succeeding Business Day).  Subject to
Section 10.4, the Borrower shall, at the time of making each payment under this
Agreement or any other Loan Document, specify to the Administrative Agent the
amounts payable by the Borrower hereunder to which such payment is to be
applied.  Each payment received by the Administrative Agent for the account of a
Lender under this Agreement or any Note shall be paid to such Lender by wire
transfer of immediately available funds in accordance with the wiring
instructions provided by such Lender to the Administrative Agent from time to
time, for the account of such Lender at the applicable Lending Office of such
Lender. In the event the Administrative Agent fails to pay such amounts to such
Lender within one Business Day of receipt of such amounts, the Administrative
Agent shall pay interest on such amount until paid at a rate per annum equal to
the Federal Funds Rate from time to time in effect.  If the due date of any
payment under this Agreement or any other Loan Document would otherwise fall on
(x) a day which is not a Business Day or (y) a Business Day following a day that
is not a Business Day, such date shall be extended to the second succeeding
Business Day and interest shall continue to accrue at the rate, if any,
applicable to such payment for the period of such extension.

 

(b)                                 Presumptions Regarding Payments by
Borrower.  Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such

 

27

--------------------------------------------------------------------------------


 

payment on such date in accordance herewith and may (but shall not be obligated
to), in reliance upon such assumption, distribute to the Lenders the amount
due.  In such event, if the Borrower has not in fact made such payment, then
each of the Lenders severally agrees to repay to the Administrative Agent on
demand that amount so distributed to such Lender, with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.

 

Section 3.2                                   Pro Rata Treatment

 

Except to the extent otherwise provided herein: (a) each borrowing from the
Revolving Lenders under Section 2.1(a) shall be made from the Revolving Lenders,
each payment of the fees under Section 3.5 shall be made for the account of the
Revolving Lenders, and each termination or reduction of the amount of the
Revolving Commitments under Section 2.10 shall be applied to the respective
Revolving Commitments of the Revolving Lenders, pro rata according to the
amounts of their respective Revolving Commitments; (b) each payment or
prepayment of principal of Revolving Loans shall be made for the account of the
Revolving Lenders pro rata in accordance with the respective unpaid principal
amounts of the Revolving Loans held by them, provided that, subject to
Section 3.9, if immediately prior to giving effect to any such payment in
respect of any Revolving Loans the outstanding principal amount of the Revolving
Loans shall not be held by the Revolving Lenders pro rata in accordance with
their respective Revolving Commitments in effect at the time such Revolving
Loans were made, then such payment shall be applied to the Revolving Loans in
such manner as shall result, as nearly as is practicable, in the outstanding
principal amount of the Revolving Loans being held by the Revolving Lenders pro
rata in accordance with their respective Revolving Commitments; (c) the making
of Term Loans under Section 2.2 shall be made from the Lenders, pro rata in
accordance with the respective Revolving Commitments; (d) each payment or
prepayment of principal of Term Loans shall be made for the account of the Term
Loan Lenders pro rata in accordance with the respective unpaid principal amounts
of the Term Loans held by them; (e) each payment of interest on Revolving Loans
or Term Loans shall be made for the account of the Lenders, pro rata in
accordance with the amounts of interest on such Revolving Loans or Term Loans,
as applicable, then due and payable to the respective Lenders; and (f) the
making, Conversion and Continuation of Revolving Loans or Term Loans of a
particular Type (other than Conversions provided for by Section 4.1(c) and
Section 4.5) shall be made pro rata among the Revolving Lenders according to the
amounts of their respective Revolving Loans and the then current Interest Period
for each Lender’s portion of each such Loan of such Type shall be coterminous.

 

Section 3.3                                   Sharing of Payments, Etc.

 

If a Lender shall obtain payment of any principal of, or interest on, any Loan
made by it to the Borrower under this Agreement or shall obtain payment on any
other Obligation owing by the Borrower through the exercise of any right of
set-off, banker’s lien, counterclaim or similar right or otherwise or through
voluntary prepayments directly to a Lender or other payments made by or on
behalf the Borrower to a Lender not in accordance with the terms of this
Agreement and such payment should be distributed to the Lenders in accordance
with Section 3.2 or Section 10.4, as applicable, such Lender shall promptly
purchase from the other Lenders participations in

 

28

--------------------------------------------------------------------------------


 

(or, if and to the extent specified by such Lender, direct interests in) the
Loans made by the other Lenders or other Obligations owed to such other Lenders
in such amounts, and make such other adjustments from time to time as shall be
equitable, to the end that all the Lenders shall share the benefit of such
payment (net of any reasonable expenses which may actually be incurred by such
Lender in obtaining or preserving such benefit) in accordance with the
requirements of Section 3.2 or Section 10.4, as applicable.  To such end, all
the Lenders shall make appropriate adjustments among themselves (by the resale
of participations sold or otherwise) if such payment is rescinded or must
otherwise be restored.  The Borrower agrees that any Lender so purchasing a
participation (or direct interest) in the Loans or other Obligations owed to
such other Lenders may exercise all rights of set-off, banker’s lien,
counterclaim or similar rights with respect to such participation as fully as if
such Lender were a direct holder of Loans in the amount of such participation. 
Nothing contained herein shall require any Lender to exercise any such right or
shall affect the right of any Lender to exercise and retain the benefits of
exercising, any such right with respect to any other indebtedness or obligation
of the Borrower.

 

Section 3.4                                   Several Obligations

 

No Lender shall be responsible for the failure of any other Lender to make a
Loan or to perform any other obligation to be made or performed by such other
Lender hereunder, and the failure of any Lender to make a Loan or to perform any
other obligation to be made or performed by it hereunder shall not relieve the
obligation of any other Lender to make any Loan or to perform any other
obligation to be made or performed by such other Lender.

 

Section 3.5                                   Fees

 

(a)                                  Upfront Fee.  On the closing date of the
Post-Spin Equity Offering, the Borrower agrees to pay to the Administrative
Agent for the account of the Revolving Lenders an upfront fee of $500,000.

 

(b)                                 Drawdown Fee. On the date of the initial
Revolving Loan borrowing, the Borrower agrees to pay to the Administrative Agent
for the account of the Revolving Lenders a fee of $2,000,000.

 

(c)                                  Annual Fee. During the period from the
Agreement Date to but excluding the Revolving Termination Date, the Borrower
agrees to pay to the Administrative Agent for the account of the Revolving
Lenders a fee equal to the then aggregate amount of the Revolving Commitments
multiplied by 0.50%.  Such fees shall be payable semi-annually in arrears on the
last day of each December and June during the term of this Agreement and on the
Revolving Termination Date or any earlier date of termination of the Revolving
Commitments or reduction of the Revolving Commitments to zero.

 

Section 3.6                                   Computations

 

Unless otherwise expressly set forth herein, any accrued interest on any Loan,
any Fees or any other Obligations due hereunder shall be computed on the basis
of a year of 360 days and the actual number of days elapsed; provided, however,
any accrued interest on any Base Rate Loan shall be computed on the basis of a
year of 365 or 366 days, as applicable, and the actual number of days elapsed.

 

29

--------------------------------------------------------------------------------


 

Section 3.7            Usury

 

In no event shall the amount of interest due or payable on the Loans or other
Obligations exceed the maximum rate of interest allowed by Applicable Law and,
if any such payment is paid by the Borrower or received by any Lender, then such
excess sum shall be credited as a payment of principal, unless the Borrower
shall notify the respective Lender in writing that the Borrower elects to have
such excess sum returned to it forthwith.  It is the express intent of the
parties hereto that the Borrower not pay and the Lenders not receive, directly
or indirectly, in any manner whatsoever, interest in excess of that which may be
lawfully paid by the Borrower under Applicable Law.  The parties hereto hereby
agree and stipulate that the only charge imposed upon the Borrower for the use
of money in connection with this Agreement is and shall be the interest
specifically described in Section 2.3(a)(i) and (ii) and Section 2.3(e). 
Notwithstanding the foregoing, the parties hereto further agree and stipulate
that all unused fees, closing fees, prepayment premiums, underwriting fees,
default charges, late charges, funding or “breakage” charges, increased cost
charges, attorneys’ fees and reimbursement for costs and expenses paid by the
Administrative Agent or any Lender to third parties or for damages incurred by
the Administrative Agent or any Lender, in each case, in connection with the
transactions contemplated by this Agreement and the other Loan Documents, are
charges made to compensate the Administrative Agent or any such Lender for
underwriting or administrative services and costs or losses performed or
incurred, and to be performed or incurred, by the Administrative Agent and the
Lenders in connection with this Agreement and shall under no circumstances be
deemed to be charges for the use of money.  All charges other than charges for
the use of money shall be fully earned and nonrefundable when due.

 

Section 3.8            Statements of Account

 

The Administrative Agent will account to the Borrower monthly with a statement
of Loans, accrued interest and Fees, charges and payments made pursuant to this
Agreement and the other Loan Documents, and such account rendered by the
Administrative Agent shall be deemed conclusive upon the Borrower absent
manifest error.  The failure of the Administrative Agent to deliver such a
statement of accounts shall not relieve or discharge the Borrower from any of
its obligations hereunder except to the extent otherwise mutually agreed.

 

Section 3.9            Defaulting Lenders

 

Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by Applicable Law:

 

(a)           Waivers and Amendments.  Such Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in the definition of Requisite Lenders.

 

(b)           Defaulting Lender Waterfall.  Any payment of principal, interest,
Fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article X or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 13.3 shall be applied at

 

30

--------------------------------------------------------------------------------


 

such time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder; second, as the Borrower may request (so long as
no Default or Event of Default exists), to the funding of any Loan in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; third, if such
Defaulting Lender is a Revolving Lender, if so determined by the Administrative
Agent and the Borrower, to be held in a deposit account and released pro rata in
order to satisfy such Defaulting Lender’s potential future funding obligations
with respect to Revolving Loans under this Agreement; fourth, to the payment of
any amounts owing to the Administrative Agent or the Lenders as a result of any
judgment of a court of competent jurisdiction obtained by Administrative Agent
or the Lender against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; fifth, so long as no
Default or Event of Default exists, to the payment of any amounts owing to the
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and sixth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction. Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender pursuant to this subsection shall be deemed paid to and redirected by
such Defaulting Lender, and each Lender irrevocably consents hereto.

 

(c)           Certain Fees.

 

No Defaulting Lender that is a Revolving Lender shall be entitled to receive any
Fee payable under Section 3.5(c) for any period during which that Lender is a
Defaulting Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender). In addition, no Lender which is a Defaulting Lender as of the closing
date of the Post-Spin Equity Offering shall be entitled to receive any Fee
payable under Section 3.5(a).

 

(d)           Defaulting Lender Cure.  If the Borrower and the Administrative
Agent agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein, that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Revolving
Loans to be held pro rata by the Revolving Lenders in accordance with their
respective Revolving Commitment Percentages, whereupon such Lender will cease to
be a Defaulting Lender; provided that no adjustments will be made retroactively
with respect to Fees accrued or payments made by or on behalf of the Borrower
while that Lender was a Defaulting Lender; and provided, further, that except to
the extent otherwise expressly agreed by the affected parties, no change
hereunder from Defaulting Lender to Lender will constitute a waiver or release
of any claim of any party hereunder arising from that Lender’s having been a
Defaulting Lender.

 

(e)           Purchase of Defaulting Lender’s Commitment and Loans.  During any
period that a Lender is a Defaulting Lender, the Borrower may, by the Borrower
giving written notice thereof to the Administrative Agent, such Defaulting
Lender and the other Lenders, demand that

 

31

--------------------------------------------------------------------------------


 

such Defaulting Lender assign its Commitments (or, at the Borrower’s option,
only the unutilized Commitments) and Loans (or, at the Borrower’s option, only
Revolving Loans) to an Eligible Assignee subject to and in accordance with the
provisions of Section 13.5(b).  No party hereto shall have any obligation
whatsoever to initiate any such replacement or to assist in finding an Eligible
Assignee.  In addition, any Lender who is not a Defaulting Lender may, but shall
not be obligated, in its sole discretion, to acquire the face amount of all or a
portion of such Defaulting Lender’s Commitments and Loans via an assignment
subject to and in accordance with the provisions of Section 13.5(b).  In
connection with any such assignment, such Defaulting Lender shall promptly
execute all documents reasonably requested to effect such assignment, including
an appropriate Assignment and Assumption and, notwithstanding Section 13.5(b),
shall pay to the Administrative Agent an assignment fee in the amount of
$7,500.  The exercise by the Borrower of its rights under this Section shall,
except as provided in the preceding sentence, be at the Borrower’s sole cost and
expense and at no cost or expense to the Administrative Agent or any of the
Lenders.

 

Section 3.10         Taxes

 

(a)           Payments Free of Taxes.  Any and all payments by or on account of
any obligation of the Borrower under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by Applicable Law. 
If any Applicable Law (as determined in the good faith discretion of an
applicable Withholding Agent) requires the deduction or withholding of any Tax
from any such payment by a Withholding Agent, then the applicable Withholding
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with Applicable Law and, if such Tax is an Indemnified Tax, then
the sum payable by the Borrower shall be increased as necessary so that after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

 

(b)           Payment of Other Taxes by the Borrower.  The Borrower shall timely
pay to the relevant Governmental Authority in accordance with Applicable Law, or
at the option of the Administrative Agent timely reimburse it for the payment
of, any Other Taxes.

 

(c)           Indemnification by the Borrower.  The Borrower shall jointly and
severally indemnify each Recipient, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by such Recipient or required to be withheld or deducted from a payment to
such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority; provided that if the
Borrower reasonably believes that such Indemnified Taxes were not correctly or
legally asserted, such Recipient will use reasonable efforts to cooperate with
the Borrower to obtain a refund of such Indemnified Taxes. A certificate as to
the amount of such payment or liability delivered to the Borrower by a Lender
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender, shall be conclusive absent manifest error.

 

32

--------------------------------------------------------------------------------


 

(d)                                 Indemnification by the Lenders.  Each Lender
shall severally indemnify the Administrative Agent, within 10 days after demand
therefor, for (i) any Indemnified Taxes attributable to such Lender (but only to
the extent that the Borrower has not already indemnified the Administrative
Agent for such Indemnified Taxes and without limiting the obligation of the
Borrower to do so), (ii) any Taxes attributable to such Lender’s failure to
comply with the provisions of Section 13.5 relating to the maintenance of a
Participant Register and (iii) any Excluded Taxes attributable to such Lender,
in each case, that are payable or paid by the Administrative Agent in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this subsection.

 

(e)                                  Evidence of Payments.  As soon as
practicable after any payment of Taxes by the Borrower to a Governmental
Authority pursuant to this Section, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.  As soon as practicable after any payment of
Indemnified Taxes by the Administrative Agent to a Governmental Authority, the
Administrative Agent shall deliver to the Borrower the original or certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Borrower.

 

(f)                                    Status of Lenders.

 

(i)                                     At any time reasonably requested by the
Borrower or at any time a Lender or the Administrative Agent becomes aware that
it is entitled to an exemption from or reduction of withholding Tax with respect
to payments made under any Loan Document, such Lender or the Administrative
Agent shall promptly deliver to the Borrower and the Administrative Agent (or,
in the case of the Administrative Agent, to the Borrower) such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender or Administrative
Agent, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by Applicable Law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
or Administrative Agent is subject to backup withholding or information
reporting requirements.  Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in the immediately
following clauses (ii)(A), (ii)(B) and (ii)(D)) shall not be required if in the
Lender’s reasonable judgment (or, in the case of documentation to be delivered
by the Administrative Agent, in the Administrative

 

33

--------------------------------------------------------------------------------


 

Agent’s reasonable judgment) such completion, execution or submission would
subject such Lender (or Administrative Agent, as applicable) to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender or Administrative Agent.  Upon the reasonable
request of the Borrower or the Administrative Agent, any Lender or
Administrative Agent shall update any form or certification previously delivered
pursuant to this subsection (f).  If any form or certification previously
delivered pursuant to this subsection expires or becomes obsolete or inaccurate
in any respect with respect to a Lender or Administrative Agent, such Lender or
Administrative Agent shall promptly (and in any event within 30 days after such
expiration, obsolescence or inaccuracy) notify the Borrower and the
Administrative Agent in writing of such expiration, obsolescence or inaccuracy
and update the form or certification if it is legally eligible to do so.

 

(ii)                                  Without limiting the generality of the
foregoing:

 

(A)                              any Lender or Administrative Agent that is a
U.S. Person shall deliver to the Borrower and the Administrative Agent (or, in
the case of the Administrative Agent, to the Borrower) on or prior to the date
on which such Lender or Administrative Agent becomes a Lender or Administrative
Agent under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower or the Administrative Agent), two executed originals of
IRS Form W-9 certifying that such Lender or Administrative Agent is exempt from
U.S. federal backup withholding tax;

 

(B)                                any Foreign Lender or any Administrative
Agent which is not a U.S. Person (a “Foreign Administrative Agent”) shall, to
the extent it is legally entitled to do so, deliver to the Borrower and the
Administrative Agent (or, in the case of a Foreign Administrative Agent, to the
Borrower) (in such number of copies as shall be requested by the recipient) on
or prior to the date on which such Foreign Lender or Foreign Administrative
Agent becomes a Lender or Administrative Agent under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:

 

(1)                                  in the case of a Foreign Lender claiming
the benefits of an income tax treaty to which the United States is a party
(x) with respect to payments of interest under any Loan Document, executed
originals of IRS Form W-8BEN establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “interest” or other applicable
article of such tax treaty and (y) with respect to any other applicable payments
under any Loan Document, IRS Form W-8BEN establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits”,
“other income”, or other applicable article of such tax treaty;

 

(2)                                  executed originals of IRS Form W-8ECI or
IRS Form W-8EXP;

 

34

--------------------------------------------------------------------------------


 

(3)                                  in the case of a Foreign Lender claiming
the benefits of the exemption for portfolio interest under Section 881(c) of the
Internal Revenue Code, (x) a certificate substantially in the form of
Exhibit G-1 to the effect that such Foreign Lender is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Internal Revenue Code, a “10 percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Internal Revenue Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Internal Revenue Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN; or

 

(4)                                  to the extent a Foreign Lender or Foreign
Administrative Agent is not the beneficial owner (including with respect to
amounts received in its capacity as an Administrative Agent for remittance to
the Lenders), executed originals of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN, IRS Form W-8EXP, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit G-2 or Exhibit G-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit G-4 on behalf of each such direct and
indirect partner;

 

(C)                                any Foreign Lender or Foreign Administrative
Agent shall, to the extent it is legally entitled to do so, deliver to the
Borrower and the Administrative Agent (or, in the case of the Administrative
Agent, to the Borrower) (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender or Foreign
Administrative Agent becomes a Lender or Administrative Agent under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Administrative Agent), executed originals of any other form
prescribed by Applicable Law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by Applicable Law to permit the
Borrower or the Administrative Agent to determine the withholding or deduction
required to be made; and

 

(D)                               if a payment made to a Lender or the
Administrative Agent under any Loan Document would be subject to U.S. federal
withholding Tax imposed by FATCA if such Lender or Administrative Agent were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender or the Administrative Agent shall deliver to the
Borrower and the Administrative Agent (or, in the case of the Administrative
Agent, to the Borrower) at the time or times prescribed by Applicable Law and at
such time or times reasonably requested by the Borrower or the Administrative
Agent such

 

35

--------------------------------------------------------------------------------


 

documentation prescribed by Applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender or
Administrative Agent has complied with such Lender’s or Administrative Agent’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment.  Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

 

Each Lender and Administrative Agent agrees that if any form or certification it
previously delivered expires or becomes obsolete or inaccurate in any respect,
it shall update such form or certification or promptly notify the Borrower and
the Administrative Agent in writing of its legal inability to do so. For
purposes of this Section 3.10(f), references to any “IRS Form” shall include any
applicable successor form.

 

(g)                                 Treatment of Certain Refunds.  If any party
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes as to which it has been indemnified pursuant to this
Section (including by the payment of additional amounts pursuant to this
Section), it shall pay to the indemnifying party an amount equal to such refund
(but only to the extent of indemnity payments made under this Section with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) of such indemnified party and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund).  Such indemnifying party, upon the request of such indemnified
party, shall repay to such indemnified party the amount paid over pursuant to
this subsection (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority.  Notwithstanding
anything to the contrary in this subsection, in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
subsection the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the indemnification payments or additional amounts giving rise to such refund
had never been paid.  This subsection shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

 

(h)                                 Survival.  Each party’s obligations under
this Section shall survive the resignation or replacement of the Administrative
Agent or any assignment of rights by, or the replacement of, a Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all obligations under any Loan Document.

 

(i)                                     Limitation of Claims.  Notwithstanding
anything in this Section to the contrary, the Borrower shall not be required to
compensate a Lender pursuant to this Section for any amount incurred or
reductions suffered more than 18 months prior to the date that such Lender
obtains actual knowledge of the event that gives rise to such claim (except
that, if a change in law giving rise to such claim is retroactive, then the
18-month period referred to above shall be extended to include the period of
retroactive effect thereof).

 

36

--------------------------------------------------------------------------------


 

ARTICLE IV

 

YIELD PROTECTION, ETC.

 

Section 4.1                                   Additional Costs; Capital Adequacy

 

(a)                                  Capital Adequacy.  If any Lender or any
Participant determines that, as a result of a Regulatory Change, compliance with
any law or regulation or with any guideline or request from any central bank or
other Governmental Authority (whether or not having the force of law) affects or
would affect the amount of capital required or expected to be maintained by such
Lender or such Participant, or any corporation controlling such Lender or such
Participant, as a consequence of, or with reference to, such Lender’s
Commitments or its making or maintaining Loans below the rate which such Lender
or such Participant or such corporation controlling such Lender or such
Participant could have achieved but for such compliance (taking into account the
policies of such Lender or such Participant or such corporation with regard to
capital and other than Regulation D of the Board of Governors of the Federal
Reserve System or other similar reserve requirement applicable to any other
category of liabilities or category of extensions of credit or other assets by
reference to which the interest rate on LIBOR Loans is determined to the extent
utilized when determining LIBOR for such Loans), then the Borrower shall, from
time to time, within 30 days after written demand by such Lender or such
Participant, pay to such Lender or such Participant additional amounts
sufficient to compensate such Lender or such Participant or such corporation
controlling such Lender or such Participant to the extent that such Lender or
such Participant determines such increase in capital is allocable to such
Lender’s or such Participant’s obligations hereunder.

 

(b)                                 Additional Costs.  In addition to, and not
in limitation of the immediately preceding subsection, the Borrower shall
promptly pay to the Administrative Agent for the account of a Lender from time
to time such amounts as such Lender may determine to be necessary to compensate
such Lender for any costs incurred by such Lender that it determines are
attributable to its making or maintaining of any LIBOR Loans or its obligation
to make any LIBOR Loans hereunder, any reduction in any amount receivable by
such Lender under this Agreement or any of the other Loan Documents in respect
of any of such LIBOR Loans or such obligation or the maintenance by such Lender
of capital in respect of its LIBOR Loans or its Commitments (such increases in
costs and reductions in amounts receivable being herein called “Additional
Costs”), resulting from any Regulatory Change that:  (i) changes the basis of
taxation of any amounts payable to such Lender under this Agreement or any of
the other Loan Documents in respect of any of such LIBOR Loans or its
Commitments (except for Indemnified Taxes indemnified under Section 3.10(d) and
the imposition of, or any change in the rate of, any Excluded Taxes payable by
such Lender), or (ii) imposes or modifies any reserve, special deposit or
similar requirements (other than Regulation D of the Board of Governors of the
Federal Reserve System or other similar reserve requirement applicable to any
other category of liabilities or category of extensions of credit or other
assets by reference to which the interest rate on LIBOR Loans is determined to
the extent utilized when determining LIBOR for such Loans) relating to any
extensions of credit or other assets of, or any deposits with or other
liabilities of, or other credit extended by, or any other acquisition of funds
by such Lender (or its parent corporation), or any commitment of such Lender
(including, without limitation, the Commitments of such Lender hereunder) or
(iii) has or would have the effect of reducing the rate

 

37

--------------------------------------------------------------------------------


 

of return on capital of such Lender to a level below that which such Lender
could have achieved but for such Regulatory Change (taking into consideration
such Lender’s policies with respect to capital adequacy).

 

(c)           Lender’s Suspension of LIBOR Loans.  Without limiting the effect
of the provisions of the immediately preceding subsection (a) and (b), if by
reason of any Regulatory Change, any Lender either (i) incurs Additional Costs
based on or measured by the excess above a specified level of the amount of a
category of deposits or other liabilities of such Lender that includes deposits
by reference to which the interest rate on LIBOR Loans is determined as provided
in this Agreement or a category of extensions of credit or other assets of such
Lender that includes LIBOR Loans or (ii) becomes subject to restrictions on the
amount of such a category of liabilities or assets that it may hold (other than
Regulation D of the Board of Governors of the Federal Reserve System or other
similar reserve requirement applicable to any other category of liabilities or
category of extensions of credit or other assets by reference to which the
interest rate on LIBOR Loans is determined to the extent utilized when
determining LIBOR for such Loans), then, if such Lender so elects by notice to
the Borrower (with a copy to the Administrative Agent), the obligation of such
Lender to make or Continue, or to Convert Base Rate Loans into, LIBOR Loans
shall be suspended until such Regulatory Change ceases to be in effect (in which
case the provisions of Section 4.5 shall apply).

 

(d)           Notification and Determination of Additional Costs.  Each of the
Administrative Agent, each Lender, and each Participant, as the case may be,
agrees to notify the Borrower of any event occurring after the Agreement Date
entitling the Administrative Agent, such Lender or such Participant to
compensation under any of the preceding subsections of this Section as promptly
as practicable; provided, however, that the failure of the Administrative Agent,
any Lender or any Participant to give such notice shall not release the Borrower
from any of its obligations hereunder (and in the case of a Lender, to the
Administrative Agent); provided, further, however, that the Borrower shall not
be required to compensate the Administrative Agent, a Lender or a Participant
pursuant to this Section or Section 3.10 for any increased costs incurred or
reductions suffered more than 90 days prior to the date that the Administrative
Agent, such Lender or such Participant, as the case may be, notifies the
Borrower in writing of the event entitling such Person to compensation under
this Section or Section 3.10, as applicable, and of such Person’s intention to
claim compensation therefor (except that, if the Regulatory Change giving rise
to such increased costs or reductions is retroactive, then the 90-day period
referred to above shall be extended to include the period of retroactive effect
thereof).  The Administrative Agent, each Lender and each Participant, as the
case may be, agrees to furnish to the Borrower (and in the case of a Lender or a
Participant to the Administrative Agent as well) a certificate setting forth the
basis and amount of each request for compensation under this Section, and that
such Person generally charges the same amounts to similarly situated Borrowers. 
Determinations by the Administrative Agent, such Lender, or such Participant, as
the case may be, of the effect of any Regulatory Change shall be conclusive and
binding for all purposes, absent manifest error.

 

Section 4.2            Suspension of LIBOR Loans

 

Anything herein to the contrary notwithstanding, if, on or prior to the
determination of LIBOR for any Interest Period:

 

38

--------------------------------------------------------------------------------


 

(a)                                  the Administrative Agent reasonably
determines (which determination shall be conclusive absent manifest error) that
quotations of interest rates for the relevant deposits referred to in the
definition of LIBOR are not being provided in the relevant amounts or for the
relevant maturities for purposes of determining rates of interest for LIBOR
Loans as provided herein or is otherwise unable to determine LIBOR; or

 

(b)                                 the Administrative Agent reasonably
determines (which determination shall be conclusive) that the relevant rates of
interest referred to in the definition of LIBOR upon the basis of which the rate
of interest for LIBOR Loans for such Interest Period is to be determined are not
likely to adequately cover the cost to the Lenders of making or maintaining
LIBOR Loans for such Interest Period and the Lenders are not entitled to
compensation in respect of such costs under Section 4.1(b)

 

then the Administrative Agent shall give the Borrower and each Lender prompt
notice thereof and, so long as such condition remains in effect, the Lenders
shall be under no obligation to, and shall not, make additional LIBOR Loans,
Continue LIBOR Loans or Convert Loans into LIBOR Loans and the Borrower shall,
on the last day of each current Interest Period for each outstanding LIBOR Loan,
either prepay such Loan or Convert such Loan into a Base Rate Loan.

 

Section 4.3                                   Illegality

 

Notwithstanding any other provision of this Agreement, if any Lender shall
determine (which determination shall be conclusive and binding) that it is
unlawful for such Lender to honor its obligation to make or maintain LIBOR Loans
hereunder, then such Lender shall promptly notify the Borrower thereof (with a
copy of such notice to the Administrative Agent) and such Lender’s obligation to
make or Continue, or to Convert Loans of any other Type into, LIBOR Loans shall
be suspended until such time as such Lender may again make and maintain LIBOR
Loans (in which case the provisions of Section 4.5 shall be applicable).

 

Section 4.4                                   Compensation

 

The Borrower shall pay to the Administrative Agent for the account of each
Lender, upon the request of the Administrative Agent, such amount or amounts as
the Administrative Agent shall determine in its sole discretion shall be
sufficient to compensate such Lender for any loss, cost or expense attributable
to:

 

(a)                                  any payment or prepayment (whether
mandatory or optional) of a LIBOR Loan, or Conversion of a LIBOR Loan, made by
such Lender for any reason (including, without limitation, acceleration) on a
date other than the last day of the Interest Period for such Loan; or

 

(b)                                 any failure by the Borrower for any reason
(including, without limitation, the failure of any of the applicable conditions
precedent specified in Section 5.2 to be satisfied) to borrow a LIBOR Loan from
such Lender on the date for such borrowing, or to Convert a Base Rate Loan into
a LIBOR Loan or Continue a LIBOR Loan on the requested date of such Conversion
or Continuation.

 

39

--------------------------------------------------------------------------------


 

Not in limitation of the foregoing, such compensation shall include, without
limitation, in the case of a LIBOR Loan, an amount equal to the then present
value of (i) the amount of interest that would have accrued on such LIBOR Loan
for the remainder of the Interest Period at the rate applicable to such LIBOR
Loan, less (ii) the amount of interest that would accrue on the same LIBOR Loan
for the same period if LIBOR were set on the date on which such LIBOR Loan was
repaid, prepaid or Converted or the date on which the Borrower failed to borrow,
Convert or Continue such LIBOR Loan, as applicable, calculating present value by
using as a discount rate LIBOR quoted on such date.  Upon the Borrower’s
request, the Administrative Agent shall provide the Borrower with a statement
setting forth the basis for requesting such compensation and the method for
determining the amount thereof.  Any such statement shall be conclusive absent
manifest error.

 

Section 4.5                                   Treatment of Affected Loans

 

If the obligation of any Lender to make LIBOR Loans or to Continue, or to
Convert Base Rate Loans into, LIBOR Loans shall be suspended pursuant to
Section 4.1(c), Section 4.2 or Section 4.3 then such Lender’s LIBOR Loans shall
be automatically Converted into Base Rate Loans on the last day(s) of the then
current Interest Period(s) for LIBOR Loans (or, in the case of a Conversion
required by Section 4.1(c), Section 4.2 or Section 4.3 on such earlier date as
such Lender may specify to the Borrower with a copy to the Administrative Agent
and, unless and until such Lender gives notice as provided below that the
circumstances specified in Section 4.1, Section 4.2 or Section 4.3 that gave
rise to such Conversion no longer exist:

 

(a)                                  to the extent that such Lender’s LIBOR
Loans have been so Converted, all payments and prepayments of principal that
would otherwise be applied to such Lender’s LIBOR Loans shall be applied instead
to its Base Rate Loans; and

 

(b)                                 all Loans that would otherwise be made or
Continued by such Lender as LIBOR Loans shall be made or Continued instead as
Base Rate Loans, and all Base Rate Loans of such Lender that would otherwise be
Converted into LIBOR Loans shall remain as Base Rate Loans.

 

If such Lender gives notice to the Borrower (with a copy to the Administrative
Agent) that the circumstances specified in Section 4.1(c) or Section 4.3 that
gave rise to the Conversion of such Lender’s LIBOR Loans pursuant to this
Section no longer exist (which such Lender agrees to do promptly upon such
circumstances ceasing to exist) at a time when LIBOR Loans made by other Lenders
are outstanding, then such Lender’s Base Rate Loans shall be automatically
Converted, on the first day(s) of the next succeeding Interest Period(s) for
such outstanding LIBOR Loans, to the extent necessary so that, after giving
effect thereto, all Loans held by the Lenders holding LIBOR Loans and by such
Lender are held pro rata (as to principal amounts, Types and Interest Periods)
in accordance with their respective Commitments.

 

Section 4.6                                   Affected Lenders

 

If (a) a Lender requests compensation pursuant to Section 3.10 or Section 4.1,
(b) the obligation of any Lender to make LIBOR Loans or to Continue, or to
Convert Base Rate Loans into, LIBOR Loans shall be suspended pursuant to
Section 4.1(c) or Section 4.3 or (c) a Lender is a Defaulting Lender or a
Non-Consenting Lender, then, so long as there does not then exist

 

40

--------------------------------------------------------------------------------


 

any Event of Default, the Borrower may demand that such Lender (the “Affected
Lender”), and upon such demand the Affected Lender shall promptly, assign its
Commitment to an Eligible Assignee subject to and in accordance with the
provisions of Section 13.5(b) for a purchase price equal to (x) the aggregate
principal balance of all Loans then owing to the Affected Lender, plus (y) any
accrued but unpaid interest thereon and accrued but unpaid fees owing to the
Affected Lender, or any other amount as may be mutually agreed upon by such
Affected Lender and Eligible Assignee.  Each of the Administrative Agent and the
Affected Lender shall reasonably cooperate in effectuating the replacement of
such Affected Lender under this Section, but at no time shall the Administrative
Agent, such Affected Lender nor any other Lender be obligated in any way
whatsoever to initiate any such replacement or to assist in finding an Eligible
Assignee.  The exercise by the Borrower of its rights under this Section shall
be at the Borrower’s sole cost and expense and at no cost or expense to the
Administrative Agent, the Affected Lender or any of the other Lenders.  The
terms of this Section shall not in any way limit the Borrower’s obligation to
pay to any Affected Lender compensation owing to such Affected Lender pursuant
to this Agreement (including, without limitation, pursuant to Section 3.10,
Section 4.1 or Section 4.4) with respect to any period up to the date of
replacement.

 

Section 4.7            Change of Lending Office

 

Each Lender agrees that it will use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to (a) designate an
alternate Lending Office with respect to any of its Loans affected by the
matters or circumstances described in Section 3.10, Section 4.1, or Section 4.3
to reduce the liability of the Borrower or avoid the results provided
thereunder, so long as such designation is not materially disadvantageous to
such Lender as determined by such Lender in its sole discretion and (b) take
such other measures as such Lender may deem reasonable, if as a result thereof
the additional amounts which would otherwise be required to be paid to such
Lender pursuant to Section 3.10, Section 4.1, or Section 4.3 would be materially
reduced and if, as determined by such Lender in its sole discretion, the making,
issuing, funding or maintaining of such Lender’s Commitments or Loans as
applicable, in accordance with such other measures would not otherwise adversely
affect such Commitments or Loans or the interests of such Lender; provided, if
as a result of utilizing another Lending Office as described above, a Lender
shall incur incremental expenses which such Lender reasonably deems material in
amount, then such Lender will not be obligated to utilize such other Lending
Office pursuant to this Section unless the Borrower agrees to pay all such
incremental expenses incurred by such Lender as a result of utilizing such other
Lending Office as described above.  A certificate as to the amount of any such
expenses payable by the Borrower pursuant to this Section (setting forth in
reasonable detail the basis for requesting such amount) submitted by such Lender
to the Borrower (with a copy to the Administrative Agent) shall be conclusive
absent manifest error.  In no event shall a Lender be required to establish a
Lending Office located in the United States of America to comply with the
requirements of this Section.

 

Section 4.8            Assumptions Concerning Funding of LIBOR Loans

 

Calculation of all amounts payable to a Lender under this Article shall be made
as though such Lender had actually funded LIBOR Loans through the purchase of
deposits in the relevant market bearing interest at the rate applicable to such
LIBOR Loans in an amount equal to the amount of the LIBOR Loans and having a
maturity comparable to the relevant Interest Period;

 

41

--------------------------------------------------------------------------------


 

provided, however, that each Lender may fund each of its LIBOR Loans in any
manner it sees fit and the foregoing assumption shall be used only for
calculation of amounts payable under this Article.

 

Section 4.9            No Plan Assets

 

No Lender shall fund any portion of any Loan hereunder with “plan assets” as
defined by § 3(42) of ERISA.

 

ARTICLE V

 

CONDITIONS PRECEDENT

 

Section 5.1            Conditions Precedent to First Advance

 

The obligation of the Lenders to making the first Revolving Loan is subject to
the satisfaction or waiver of the following conditions precedent: (i) all of the
Equity Interests of the Borrower will have been distributed by GGP to its
shareholders and no circumstance or event has occurred or exists which could
reasonably be expected to result in the Borrower’s common stock not having
trading privileges on the NYSE by the first Business Day immediately following
the Agreement Date and (ii) payment by the Borrower to the Administrative Agents
and the Lenders of all Fees and expenses due and payable under this Agreement.

 

Section 5.2            Conditions Precedent to All Revolving Loans

 

The obligations of the Lenders to make any Revolving Loans are each subject to
the further conditions precedent that:  (a) except as an advance may be
permitted under clause (e) below, no Default or Event of Default (limited to the
Effective Date Events of Default in the case of the Loans being made on the
Agreement Date) shall exist as of the date of the making of such Revolving Loan
or would exist immediately after giving effect thereto, (b) except as an advance
may be permitted under clause (e) below, in the case of Revolving Loans no
violation of the limits described in Section 2.11 would occur after giving
effect thereto; (c) except as an advance may be permitted under clause
(e) below, the representations and warranties made or deemed made by the
Borrower in the Loan Documents (limited to the Effective Date Representations in
the case of the Loans being made on the Agreement Date), shall be true and
correct in all material respects (except in the case of a representation or
warranty qualified by materiality, in which case such representation or warranty
shall be true and correct in all respects) on and as of the date of the making
of such Revolving Loan with the same force and effect as if made on and as of
such date except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct in all material respects (except
in the case of a representation or warranty qualified by materiality, in which
case such representation or warranty shall be true and correct in all respects)
on and as of such earlier date) and except for changes in factual circumstances
specifically and expressly permitted under the Loan Documents, (d) the
Administrative Agent shall have received a timely Notice of Borrowing, and
(e) no “default” (as defined in the Senior Credit Agreement) having occurred and
be continuing under the Senior Facility except only for any payment defaults
that are outstanding under the Senior Facility (as confirmed by the Senior

 

42

--------------------------------------------------------------------------------


 

Administrative Agent) where the proceeds of the proposed advance are paid
directly to the Senior Administrative Agent and are sufficient to cure all
payments defaults.  Each Revolving Loan borrowing shall constitute a
certification by the Borrower to the effect set forth in the preceding sentence
(both as of the date of the giving of notice relating to such Revolving Loan
borrowing and, unless the Borrower otherwise notifies the Administrative Agent
prior to the date of such Revolving Loan borrowing, as of the date of the
occurrence of such Revolving Loan borrowing).  In addition, the Borrower shall
be deemed to have represented to the Administrative Agent and the Lenders at the
time any Revolving Loan is made that all conditions to the making of such Loan
contained in this Article V have been satisfied. Unless set forth in writing to
the contrary, the making of its initial Revolving Loan by a Lender shall
constitute a certification by such Lender to the Administrative Agent and the
other Lenders that the conditions precedent for such initial Revolving Loans
that have not previously been waived by the Lenders in accordance with the terms
of this Agreement have been satisfied.

 

ARTICLE VI

 

REPRESENTATIONS AND WARRANTIES

 

Section 6.1                                   Representations and Warranties

 

In order to induce the Administrative Agent and each Lender to enter into this
Agreement and to make Loans, the Borrower represents and warrants to the
Administrative Agent and each Lender as follows:

 

(a)                                  Organization; Power; Qualification.  The
Borrower is a corporation duly organized or formed, validly existing and in good
standing under the jurisdiction of its incorporation or formation, has the power
and authority to own or lease its respective properties and to carry on its
respective business and is duly qualified and is in good standing as a foreign
corporation, partnership or other legal entity, and authorized to do business,
in each jurisdiction in which the nature of its business requires such
qualification or authorization and where the failure to be in good standing, so
qualified or authorized could reasonably be expected to have, in each instance,
a Material Adverse Effect.

 

(b)                                 Authorization of Loan Documents and
Extensions of Credit; Binding Obligations.  The Borrower has the right and
power, and has taken all necessary action to authorize it, to borrow Loans
hereunder.  The Borrower has the right and power, and has taken all necessary
action to authorize it, to execute, deliver and perform each of the Loan
Documents to which it is a party in accordance with their respective terms and
to consummate the transactions contemplated hereby and thereby.  The Loan
Documents to which the Borrower is a party have been duly executed and delivered
by the duly authorized officers of such Person and each is a legal, valid and
enforceable obligation of such Person, except as enforceability may be limited
by bankruptcy, insolvency, reorganization, moratorium or similar laws relating
to or limiting creditors’ rights generally or by equitable principles relating
to enforceability.

 

(c)                                  No Conflicts.  The execution, delivery and
performance of this Agreement and the other Loan Documents to which the Borrower
is a party in accordance with their respective terms and the borrowings and
other extensions of credit hereunder do not and will not, by the

 

43

--------------------------------------------------------------------------------


 

passage of time, the giving of notice, or both:  (i) require any material
Governmental Approval or violate in any material respects any Applicable Law
(including all Environmental Laws) relating to the Borrower; (ii) conflict with,
result in a breach of or constitute a default under (x) the organizational
documents of the Borrower, or (y) any indenture, agreement or other instrument
to which the Borrower is a party or by which it or any of its respective
properties may be bound; or (iii) result in or require the creation or
imposition of any Lien upon or with respect to any property other than Liens
created under the Senior Loan Documents in favor of the Senior Administrative
Agent or that would cause an Event of Default.

 

(d)                                 Compliance with Laws.  The Borrower is in
compliance with each Governmental Approval and all other Applicable Laws
relating to it except for noncompliances which, and Governmental Approvals the
failure to possess which, could not, individually or in the aggregate,
reasonably be expected to cause a Default or Event of Default or have a Material
Adverse Effect.

 

(e)                                  Litigation.  Except as set forth on
Schedule 6.1(e), there are no actions, suits or proceedings pending (nor, to the
knowledge of the Borrower, are there any actions, suits or proceedings
threatened, nor is there any basis therefor) against the Borrower or any of its
property in any court or before any arbitrator of any kind or before or by any
other Governmental Authority which could reasonably be expected to have a
Material Adverse Effect.

 

(f)                                    Taxes.  All federal and other material
tax returns of the Borrower required by Applicable Law to be filed have been
duly filed, and all federal and other material taxes, assessments and other
governmental charges or levies upon, the Borrower and its properties, income,
profits and assets which are due and payable have been paid prior to
delinquency, except any such nonpayment or non-filing which is at the time
permitted under the Senior Credit Agreement or, if the Senior Credit Agreement
is no longer in effect, under Section 7.1 hereof.

 

(g)                                 Financial Statements.  The Borrower has
furnished to each Lender copies of (i) the audited combined balance sheets of
the RPI Businesses (as defined in the financial statements attached to the
Form 10) as of December 31, 2010 and as of December 31, 2009, and the related
combined statements of operations, equity, and cash flows for the period from
November 10, 2010 through December 31, 2010 and for the period from January 1,
2010 through November 9, 2010, and for each of the prior two years in the period
ended December 31, 2009 and (ii) the unaudited combined balance sheet of such
RPI Businesses for the fiscal quarters ended September 30, 2011 and December 31,
2010, the related unaudited combined statements of operations for the fiscal
quarter ended on such date and for the period from January 1, 2011 through
September 30, 2011, and the unaudited statements of equity and cash flows for
the period from January 1, 2011 through September 30, 2011.  Such financial
statements (including in each case related schedules and notes) are complete and
correct in all material respects and present fairly, in accordance with GAAP
consistently applied throughout the periods involved, the consolidated financial
position of such RPI Businesses as at their respective dates and the results of
operations and the cash flow for such periods (subject, as to interim
statements, to changes resulting from normal year-end audit adjustments).

 

(h)                                 Projections. On and as of the Agreement
Date, the projections of the Borrower for the period of the Borrower’s fiscal
year 2012 through and including its fiscal year 2015 (the “Projections”) were
prepared in good faith and are based on assumptions made by the

 

44

--------------------------------------------------------------------------------


 

management of the Borrower believed reasonable at the time prepared; provided,
the Projections are not to be viewed as facts and are subject to a variety of
factors beyond the control of the Borrower and its Subsidiaries and that actual
results during the period or periods covered by the Projections and may differ
from such Projections and that the differences may be material and/or adverse.

 

(i)                                     No Material Adverse Change; Solvency. 
Since September 30, 2011 there has been no event, change, circumstance or
occurrence that could reasonably be expected to have a Material Adverse Effect.
The Borrower and its Subsidiaries, taken as a whole, are Solvent.

 

(j)                                     ERISA.

 

(i)                                     Except as to any noncompliance which
could not reasonably be expected to have a Material Adverse Effect, each Benefit
Arrangement is in compliance with the applicable provisions of ERISA, the
Internal Revenue Code and other Applicable Laws in all material respects. 
Except with respect to Multiemployer Plans, each Qualified Plan (A) has received
a favorable determination from the Internal Revenue Service applicable to such
Qualified Plan’s current remedial amendment cycle (as defined in Revenue
Procedure 2007-44 or “2007-44” for short), (B) has timely filed for a favorable
determination letter from the Internal Revenue Service during its staggered
remedial amendment cycle (as defined in 2007-44) and such application is
currently being processed by the Internal Revenue Service, (C) had filed for a
determination letter prior to its “GUST remedial amendment period” (as defined
in 2007-44) and received such determination letter and the staggered remedial
amendment cycle first following the GUST remedial amendment period for such
Qualified Plan has not yet expired, or (D) is maintained under a prototype plan
and may rely upon a favorable opinion letter issued by the Internal Revenue
Service with respect to such prototype plan. To the best knowledge of the
Borrower, nothing has occurred which would cause the loss of its reliance on
each Qualified Plan’s favorable determination letter or opinion letter.

 

(ii)                                  With respect to any Benefit Arrangement
that is a retiree welfare benefit arrangement, all amounts have been accrued on
the applicable ERISA Group’s financial statements in accordance with FASB ASC
715. The “benefit obligation” of all Plans does not exceed the “fair market
value of plan assets” for such Plans by more than $10,000,000 all as determined
by and with such terms defined in accordance with FASB ASC 715.

 

(iii)                               Except as could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect: (i) no
ERISA Event has occurred or is expected to occur; (ii) there are no pending, or
to the best knowledge of the Borrower, threatened, claims, actions or lawsuits
or other action by any Governmental Authority, plan participant or beneficiary
with respect to a Benefit Arrangement; (iii) there are no violations of the
fiduciary responsibility rules with respect to any Benefit Arrangement; and
(iv) no member of the ERISA Group has engaged in a non-exempt “prohibited
transaction,” as defined in Section 406 of ERISA and Section 4975 of the
Internal Revenue Code, in connection with any Plan, that would subject any
member of the

 

45

--------------------------------------------------------------------------------


 

ERISA Group to a tax on prohibited transactions imposed by Section 502(i) of
ERISA or Section 4975 of the Internal Revenue Code.

 

(k)           No Defaults.  The Borrower is in compliance, in all material
respects, with all of the terms of each contract to which it is a party, and no
event of default exists with respect to any such contract, in each case, where
such failure to be in compliance or event of default could reasonably be
expected to have a Material Adverse Effect.  The Borrower is in compliance, in
all material respects, with its certificate of incorporation and bylaws.

 

(l)            Environmental Laws.  The Borrower (i) is in compliance with all
Environmental Laws applicable to its business and operations, (ii) has obtained
all Governmental Approvals which are required under Environmental Laws, and each
such Governmental Approval is in full force and effect, and (iii) is in
compliance with all terms and conditions of such Governmental Approvals, where
with respect to each of the immediately preceding clauses (i) through (iii) the
failure to obtain or to comply with could reasonably be expected to have a
Material Adverse Effect.  Except for any of the following matters that could not
reasonably be expected to have a Material Adverse Effect, no Responsible Officer
of the Borrower has knowledge of, nor has the Borrower received notice of, any
past, present, or pending releases, events, conditions, circumstances,
activities, practices, incidents, facts, occurrences, actions, or plans that,
with respect to the Borrower, its business or operations may:  (x) cause or
contribute to an actual or alleged violation of or noncompliance with
Environmental Laws or (y) cause or contribute to any other potential common-law
or legal claim or other liability and, with respect to the immediately preceding
clauses (x) and (y) is based on or related to the on-site or off-site
manufacture, generation, processing, distribution, use, treatment, storage,
disposal, transport, removal, clean up or handling, or the emission, discharge,
release or threatened release of any wastes or Hazardous Material, or any other
requirement under Environmental Law.  There is no civil, criminal, or
administrative action, suit, demand, claim, hearing, notice, or demand letter,
mandate, order, lien, request, investigation, or proceeding pending or, to the
Borrower’s knowledge after due inquiry, threatened, against the Borrower
relating in any way to Environmental Laws which, reasonably could be expected to
have a Material Adverse Effect.  To the knowledge of any Responsible Officer of
the Borrower, no Hazardous Materials have been transported to, or disposed of
at, any location that is listed or proposed for listing on the National Priority
List or any analogous state or local priority list, or any other location that
is or has been the subject of a clean-up, removal or remedial action pursuant to
any Environmental Law, except to the extent that such transportation or disposal
could not reasonably be expected to result in a Material Adverse Effect.

 

(m)          Employee Matters.  The Borrower is not engaged in any unfair labor
practice that could reasonably be expected to have a Material Adverse Effect.
There is (i) no unfair labor practice complaint pending against the Borrower, or
to the knowledge of the Borrower, threatened against it before the National
Labor Relations Board and no grievance or arbitration proceeding arising out of
or under any collective bargaining agreement that is so pending against the
Borrower or to the knowledge of the Borrower, threatened in writing against it,
or (ii) no strike or work stoppage in existence or threatened in writing
involving the Borrower, except (with respect to any matter specified in clause
(i) or (ii) above, either individually or in the aggregate) such as could not
reasonably be expected to have a Material Adverse Effect.

 

46

--------------------------------------------------------------------------------


 

(n)           Investment Company and Similar Laws.  The Borrower is not (i) an
“investment company” or a company “controlled” by an “investment company” within
the meaning of the Investment Company Act of 1940, as amended or (ii) subject to
any other Applicable Law which purports to regulate or restrict its ability to
borrow money or obtain other extensions of credit or to consummate the
transactions contemplated by this Agreement or to perform its obligations under
any Loan Document.

 

(o)           Margin Stock.  The Borrower is not engaged principally, or as one
of its important activities, in the business of extending credit for the
purpose, whether immediate, incidental or ultimate, of buying or carrying
“margin stock” within the meaning of Regulation U of the Board of Governors of
the Federal Reserve System.

 

(p)           Intellectual Property.  The Borrower owns or has the right to use,
under valid license agreements or otherwise, all patents, licenses, franchises,
trademarks, trademark rights, service marks, service mark rights, trade names,
trade name rights, trade secrets and copyrights (collectively, “Intellectual
Property”) necessary to the conduct of its businesses, without known conflict
with any patent, license, franchise, trademark, trademark right, service mark,
service mark right, trade secret, trade name, copyright, or other proprietary
right of any other Person, except where such failure to own or have the right to
use, and except for conflicts, in each case, that could not reasonably be
expected to have a Material Adverse Effect.

 

(q)           Business.  As of the Agreement Date, the Borrower and its
Subsidiaries are engaged in the business of owning and operating regional malls
and similar retail properties, together with other business activities
incidental thereto.

 

(r)            Broker’s Fees.  No broker’s or finder’s fee, commission or
similar compensation will be payable with respect to the transactions
contemplated hereby.

 

(s)           Accuracy and Completeness of Information.  All written
information, reports and other papers and data (other than the Projections,
other projections and other forward looking statements) furnished to the
Administrative Agent or any Lender by, on behalf of, or at the direction of, the
Borrower were, at the time the same were so furnished, complete and correct in
all material respects so as not to be materially misleading as to the subject
matter, or, in the case of financial statements, present fairly, in all material
respects, in accordance with GAAP consistently applied throughout the periods
involved, the financial position of the Persons involved as at the date thereof
and the results of operations for such periods (subject, as to interim
statements, to changes resulting from normal year end audit adjustments and
absence of full footnote disclosure).  All financial projections and other
forward looking statements prepared by or on behalf of the Borrower that have
been or may hereafter be made available to the Administrative Agent or any
Lender were or will be prepared in good faith and were or will be based on
assumptions made by the management of the Borrower believed reasonable at the
time prepared; provided, financial projections and other forward looking
statements are not to be viewed as facts and are subject to a variety of factors
beyond the control of the Borrower and that actual results during the period or
periods covered by financial projections and other forward looking statements
may differ from such financial projections and other forward looking statements
and that the differences may be material and/or adverse.  No document furnished
or written statement made by the Borrower to the Administrative Agent or any
Lender in

 

47

--------------------------------------------------------------------------------


 

connection with the negotiation, preparation or execution of, or pursuant to,
this Agreement or any of the other Loan Documents contains or will contain when
taken as a whole with all such documents and statements, contained at the time
furnished any untrue statement of a material fact or omits or will omit to state
a material fact necessary in order to make the statements contained herein or
therein not materially misleading in light of the circumstances in which the
same were made.

 

(t)            Not Plan Assets; No Prohibited Transactions.  None of the assets
of the Borrower constitutes “plan assets” within the meaning of § 3(42) of
ERISA.  Assuming that no Lender funds any amount payable by it hereunder with
“plan assets,” as that term is defined in § 3(42) of ERISA, the execution,
delivery and performance of this Agreement and the other Loan Documents, and the
extensions of credit and repayment of amounts hereunder, do not and will not
constitute non-exempt “prohibited transactions” under ERISA or the Internal
Revenue Code.

 

(u)           OFAC.  Neither the Borrower, or to the knowledge of a Responsible
Officer of the Borrower, any Affiliate of the Borrower:  (i) is a person named
on the list of Specially Designated Nationals or Blocked Persons maintained by
the U.S. Department of the Treasury’s Office of Foreign Assets Control (“OFAC”)
available at http://www.treas.gov/offices/enforcement/ofac/index.shtml or as
otherwise published from time to time; (ii) is (A) an agency of the government
of a country, (B) an organization controlled by a country, or (C) a person
resident in a country that is subject to a sanctions program identified on the
list maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/index.shtml, or as otherwise
published from time to time, as such program may be applicable to such agency,
organization or person; or (iii) derives any of its assets or operating income
from investments in or transactions with any such country, agency, organization
or person; and none of the proceeds from any Loan will be used to finance any
operations, investments or activities in, or make any payments to, any such
country, agency, organization, or person.

 

(v)           REIT Status.  For all dates prior to the first date upon which the
Borrower files a tax return under the Internal Revenue Code, the Borrower has
been organized and operated in a manner such that upon its election of REIT
status, it shall be treated as a REIT for purposes of the Internal Revenue
Code.  For all dates thereafter, the Borrower is qualified as a REIT.

 

(w)          Use of Proceeds. The Borrower shall use the proceeds of the Loans
for general corporate purposes.

 

Section 6.2            Survival of Representations and Warranties, Etc.

 

All statements contained in any certificate, financial statement or other
instrument delivered by or on behalf of the Borrower to the Administrative Agent
or any Lender pursuant to or in connection with this Agreement or any of the
other Loan Documents (including, but not limited to, any such statement made in
or in connection with any amendment thereto or any statement contained in any
certificate, financial statement or other instrument delivered by or on behalf
of the Borrower prior to the Agreement Date and delivered to the Administrative
Agent or any Lender in connection with the underwriting or closing the
transactions contemplated hereby) shall constitute representations and
warranties made by the Borrower under this Agreement.  All

 

48

--------------------------------------------------------------------------------


 

representations and warranties made under this Agreement and the other Loan
Documents shall be deemed to be made at and as of the date of the occurrence of
each Revolving Loan borrowing, except to the extent that such representations
and warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects (except in the case of a representation or warranty qualified by
materiality, in which case such representation or warranty shall be true and
correct in all respects) on and as of such earlier date) and except for changes
in factual circumstances expressly and specifically permitted under the Loan
Documents; provided, however, in the case of each Revolving Loan borrowing
occurring on the Agreement Date, notwithstanding anything to the contrary
contained in any Loan Document, the only representations and warranties
contained in the Loan Documents which the Borrower shall be deemed to have made
on the Agreement Date are the Effective Date Representations.  All such
representations and warranties shall survive the effectiveness of this
Agreement, the execution and delivery of the Loan Documents and the making of
the Revolving Loans.

 

ARTICLE VII

 

SENIOR COVENANTS

 

From and after the Agreement Date and for so long as this Agreement is in
effect, the Borrower shall comply with the following covenants:

 

Section 7.1            Incorporation of Senior Covenants by Reference

 

Should the Senior Credit Agreement no longer be effective for any reason, all of
the covenants (both positive and negative but not any financial covenants) and
events of default set out in the Senior Credit Agreement that are applicable to
Borrower will automatically be deemed to have been adopted and incorporated by
reference in this Agreement, with such variations as the Administrative Agent
may approve (acting reasonably) but in any event not more restrictive than those
of the Senior Facility as in existence as of such date; provided that no
covenants or events of default applicable to any Mortgaged Property or
Additional Portfolio (as each term is defined in the Senior Credit Agreement)
shall be adopted or incorporated by reference into this Agreement.  The
Borrower, the Administrative Agent and the Lenders will enter into such
amendments to this Agreement as the Administrative Agent, acting reasonably, may
require to reflect the same.

 

ARTICLE VIII

 

INFORMATION

 

For so long as this Agreement is in effect, the Borrower shall furnish to the
Administrative Agent for distribution to each of the Lenders:

 

Section 8.1            Quarterly Financial Statements

 

As soon as available and in any event within 5 days after the same is required
to be filed with the SEC (but in no event later than 45 days after the end of
each of the first, second and third fiscal quarters of the Borrower), the
unaudited consolidated balance sheet of the Borrower

 

49

--------------------------------------------------------------------------------


 

and its Subsidiaries as at the end of such period and the related unaudited
consolidated statements of operations and cash flows of the Borrower and its
Subsidiaries for such period, setting forth in each case in comparative form the
figures as of the end of and for the corresponding periods of the previous
fiscal year, all of which shall be certified by the chief executive officer or
chief financial officer of the Borrower, in his or her opinion, to present
fairly, in accordance with GAAP and in all material respects, the consolidated
financial position of the Borrower and its Subsidiaries as at the date thereof
and the results of operations for such period (subject to normal year-end audit
adjustments).

 

Section 8.2            Year-End Statements

 

As soon as available and in any event within 5 days after the same is required
to be filed with the SEC (but in no event later than 90 days after the end of
each fiscal year of the Borrower), the audited consolidated balance sheet of the
Borrower and its Subsidiaries as at the end of such fiscal year and the related
audited consolidated statements of operations and cash flows of the Borrower and
its Subsidiaries for such fiscal year, setting forth in comparative form the
figures as at the end of and for the previous fiscal year, all of which shall be
(a) certified by the chief executive officer or chief financial officer of the
Borrower, in his or her opinion, to present fairly, in accordance with GAAP and
in all material respects, the financial position of the Borrower and its
Subsidiaries as at the date thereof and the result of operations for such period
and (b) accompanied by the report thereon of independent certified public
accountants of recognized national standing acceptable to the Administrative
Agent, it being agreed that each of Deloitte & Touche LLP, Ernst & Young LLP,
PriceWaterhouseCoopers LLC and KPMG LLP is acceptable to the Administrative
Agent whose report shall be unqualified as to going concern and scope of audit.

 

Section 8.3            Senior Facility Certificates and Reports

 

At the time furnished pursuant to the Senior Facility, copies of all compliance
certificates and budgets delivered to the Senior Administrative Agent pursuant
to Section 8.3 and 8.4(b) of the Senior Credit Agreement.

 

Section 8.4            Electronic Delivery of Certain Information

 

Documents required to be delivered or any notice delivered pursuant to the Loan
Documents may be delivered by electronic communication and delivery, including,
the Internet, e-mail or intranet websites to which the Administrative Agent and
each Lender have access (including a commercial, third-party website such as
www.sec.gov <http://www.sec.gov> or a website sponsored or hosted by the
Administrative Agent or the Borrower), provided that the foregoing shall not
apply to (i) notices to any Lender pursuant to Article II and (ii) any Lender
that has notified the Administrative Agent and the Borrower that it cannot or
does not want to receive electronic communications.  The Administrative Agent or
the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic delivery pursuant to procedures
approved by it for all or particular notices or communications.  Documents or
notices delivered electronically shall be deemed to have been delivered
twenty-four (24) hours after the date and time on which the Administrative Agent
or the Borrower posts such documents or the documents become available on a
commercial website and the Administrative Agent or

 

50

--------------------------------------------------------------------------------


 

Borrower notifies each Lender of said posting and provides a link thereto
provided if such notice or other communication is not sent or posted during the
normal business hours of the recipient, said posting date and time shall be
deemed to have occurred as of 9:00 a.m. local time on the next business day for
the recipient.  The Administrative Agent shall have no obligation to request the
delivery of or to maintain paper copies of the documents delivered
electronically, and in any event shall have no responsibility to monitor
compliance by the Borrower with any such request for delivery.  Each Lender
shall be solely responsible for requesting delivery to it of paper copies and
maintaining its paper or electronic documents.

 

Section 8.5                                   USA Patriot Act Notice; Compliance

 

The USA Patriot Act of 2001 (Public Law 107-56) and federal regulations issued
with respect thereto require all financial institutions to obtain, verify and
record certain information that identifies individuals or business entities
which open an “account” with such financial institution.  Consequently, a Lender
(for itself and/or as Administrative Agent for all Lenders hereunder) may from
time-to-time request, and the Borrower shall provide promptly upon any such
request to such Lender the Borrower’s name, address, tax identification number
and/or such other identification information as shall be necessary for such
Lender to comply with federal law.  An “account” for this purpose may include,
without limitation, a deposit account, cash management service, a transaction or
asset account, a credit account, a loan or other extension of credit, and/or
other financial services product.

 

ARTICLE IX

 

ADDITIONAL NEGATIVE COVENANTS

 

For so long as this Agreement is in effect, the Borrower shall comply with the
following covenants:

 

Section 9.1                                   Merger, Consolidation,
Dispositions and Other Arrangements

 

The Borrower shall not (a) enter into any transaction of merger or
consolidation, (b) liquidate, windup or dissolve itself (or suffer any
liquidation or dissolution) or (c) effect any Disposition, except:

 

(i)                                     any Subsidiary may merge with the
Borrower (in which case, the Borrower shall be the survivor of such merger) so
long as immediately prior thereto, and immediately thereafter and after giving
effect thereto, no Default or Event of Default is or would be in existence; and

 

(ii)                                  Dispositions to any Subsidiary of the
Borrower.

 

Section 9.2                                   Amendments or Waivers of
Organizational Documents and Certain Related Agreements

 

The Borrower shall not amend, restate, supplement or otherwise modify, or waive,
any provision of, its certificate or articles of incorporation, by-laws, or
other applicable organizational document, in each case, other than such
amendments, restatements, supplements

 

51

--------------------------------------------------------------------------------


 

or other modifications or waivers that are not materially adverse to the
Administrative Agent or any Lender or their respective interests in and under
the Loans or the Loan Documents.

 

ARTICLE X

 

DEFAULT

 

Section 10.1                            Events of Default

 

Each of the following shall constitute an Event of Default, whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of Applicable Law or pursuant to any judgment or order of any
Governmental Authority:

 

(a)                                  Default in Payment.  The Borrower shall
fail to pay when due under this Agreement or any other Loan Document (whether
upon demand, at maturity, by reason of acceleration or otherwise) (i) the
principal of any of the Loans, (ii) any interest on any of the Loans owing by
the Borrower under this Agreement and not capitalized or converted into a Loan
in accordance with the terms of this Agreement or (iii) any other payment
Obligation owing by the Borrower under any other Loan Document, and in the case
of clauses (ii) and (iii) only, such failure shall continue for a period of 5
days following the date upon which the Borrower has received written notice of
such failure from the Administrative Agent.

 

(b)                                 Default in Performance.

 

(i)                                     The Borrower shall fail to perform or
observe any term, covenant, condition or agreement on its part to be performed
or observed and contained in Section 8.5, and in the case of this subsection
(b)(i) only, such failure shall continue for a period of 10 days after the date
upon which the Borrower has received written notice of such failure from the
Administrative Agent; or

 

(ii)                                  The Borrower shall fail to perform or
observe any term, covenant, condition or agreement contained in this Agreement
or any other Loan Document to which it is a party and not otherwise mentioned in
this Section, and in the case of this subsection (b)(ii) only such failure shall
continue for a period of 30 days after the earlier of (x) the date upon which a
Responsible Officer of the Borrower obtains actual knowledge of such failure or
(y) the date upon which the Borrower has received written notice of such failure
from the Administrative Agent, provided that if such default is not reasonably
capable of being cured within such thirty (30) day period, such failure shall
not constitute an Event of Default so long as the Borrower commences the cure of
such default within such thirty 30 day period, diligently prosecutes such cure
to completion and such failure ceases to exist within 60 days after the earlier
of (x) the date upon which a Responsible Officer of the Borrower obtained actual
knowledge of such failure or (y) the date upon which the Borrower received
written notice of such failure from the Administrative Agent.

 

(c)                                  Misrepresentations.  Any written statement,
representation or warranty made or deemed made by or on behalf of the Borrower
under this Agreement or under any other Loan Document, or any amendment hereto
or thereto, or in any other writing or written statement at

 

52

--------------------------------------------------------------------------------


 

any time furnished by, or at the direction of, the Borrower to the
Administrative Agent or any Lender, shall at any time prove to have been
incorrect or misleading in any material respect when furnished or made or deemed
made.

 

(d)                                 Senior Facility Cross Acceleration.  As a
result of the occurrence of an event of default or equivalent condition with
respect to the Senior Facility, the holder or holders of the Indebtedness in
respect of the Senior Facility (or a trustee or other representative on behalf
of such holder or holders), have declared all such Indebtedness to be, or all
such indebtedness has become, due and payable in full, in each case prior to its
stated maturity.

 

(e)                                  Voluntary Bankruptcy Proceeding.  The
Borrower shall:  (i) commence a voluntary case under the Bankruptcy Code or
other federal bankruptcy laws (as now or hereafter in effect); (ii) file a
petition seeking to take advantage of any other Applicable Laws, domestic or
foreign, relating to bankruptcy, insolvency, reorganization, winding-up, or
composition or adjustment of debts; (iii) consent to, or fail to contest in a
timely and appropriate manner, any petition filed against it in an involuntary
case under such bankruptcy laws or other Applicable Laws or consent to any
proceeding or action described in the immediately following subsection (f);
(iv) apply for or consent to, or fail to contest in a timely and appropriate
manner, the appointment of, or the taking of possession by, a receiver,
custodian, trustee, or liquidator of itself or of a substantial part of its
property, domestic or foreign; (v) admit in writing its inability to pay its
debts as they become due; (vi) make a general assignment for the benefit of
creditors; (vii) make a conveyance fraudulent as to creditors under any
Applicable Law; or (viii) take any corporate or partnership action for the
purpose of effecting any of the foregoing.

 

(f)                                    Involuntary Bankruptcy Proceeding.  A
case or other proceeding shall be commenced against the Borrower in any court of
competent jurisdiction seeking:  (i) relief under the Bankruptcy Code or other
federal bankruptcy laws (as now or hereafter in effect) or under any other
Applicable Laws, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, winding-up, or composition or adjustment of debts; or (ii) the
appointment of a trustee, receiver, custodian, liquidator or the like of such
Person, or of all or any substantial part of the assets, domestic or foreign, of
such Person, and in the case of either clause (i) or (ii) such case or
proceeding shall continue undismissed or unstayed for a period of 60 consecutive
days, or an order granting the remedy or other relief requested in such case or
proceeding (including, but not limited to, an order for relief under such
Bankruptcy Code or such other federal bankruptcy laws) shall be entered.

 

(g)                                 Revocation of Loan Documents. The Borrower
shall (or shall attempt to) disavow, revoke or terminate any Loan Document in
writing or shall otherwise challenge or contest in any action, suit or
proceeding in any court or before any Governmental Authority the validity or
enforceability of any Loan Document or any Loan Document shall cease to be in
full force and effect (except as a result of the express terms thereof).

 

(h)                                 Change of Control.  A Change of Control
shall occur.

 

Section 10.2                            Remedies Upon Event of Default

 

Upon the occurrence of an Event of Default the following provisions shall apply:

 

53

--------------------------------------------------------------------------------


 

(a)                                  Acceleration; Termination of Facilities.

 

(i)                                     Automatic.  Upon the occurrence of an
Event of Default specified in Section 10.1(e) or Section 10.1(f), (1)(A) the
principal of, and all accrued interest on, the Loans and the Notes at the time
outstanding and (B) all of the other Obligations, including, but not limited to,
the other amounts owed to the Lenders and the Administrative Agent under this
Agreement, the Notes or any of the other Loan Documents shall become immediately
and automatically due and payable without presentment, demand, protest, or other
notice of any kind, all of which are expressly waived by the Borrower, and
(2) the Commitments shall all immediately and automatically terminate.

 

(ii)                                  Optional.  If any other Event of Default
shall exist, the Administrative Agent may, and at the direction of the Requisite
Lenders shall:  (1) declare (A) the principal of, and accrued interest on, the
Loans and the Notes at the time outstanding, and (B) all of the other
Obligations, including, but not limited to, the other amounts owed to the
Lenders and the Administrative Agent under this Agreement, the Notes or any of
the other Loan Documents to be forthwith due and payable, whereupon the same
shall immediately become due and payable without presentment, demand, protest or
other notice of any kind, all of which are expressly waived by the Borrower, and
(2) terminate the Commitments hereunder.

 

(b)                                 Loan Documents.  The Requisite Lenders may
direct the Administrative Agent to, and the Administrative Agent if so directed
shall, exercise any and all of its rights under any and all of the other Loan
Documents.

 

(c)                                  Applicable Law.  The Requisite Lenders may
direct the Administrative Agent to, and the Administrative Agent if so directed
shall, exercise all other rights and remedies it may have under any Applicable
Law.

 

Section 10.3                            Remedies Upon Default

 

Upon the occurrence of a Default specified in Section 10.1(f), the Commitments
shall immediately and automatically terminate.

 

Section 10.4                            Allocation of Proceeds

 

If an Event of Default exists, all payments received by the Administrative Agent
(or any Lender as a result of its exercise of remedies permitted under
Section 13.3) under any of the Loan Documents, in respect of any principal of or
interest on the Obligations or any other amounts payable by the Borrower
hereunder or thereunder, shall be applied in the following order and priority:

 

(a)                                  amounts due to the Administrative Agent and
the Lenders in respect of expenses due under Section 13.2 until paid in full,
and then Fees;

 

54

--------------------------------------------------------------------------------


 

(b)                                 payments of interest and other amounts
constituting Obligations (other than principal of Loans) and any interest
accrued thereon, in each case equally and ratably in accordance with the
respective amounts thereof then due and owing;

 

(c)                                  payments of principal of all Loans to be
applied in each case equally and ratably in accordance with the respective
amounts thereof then due and owing to such Lenders;

 

(d)                                 amounts due to the Administrative Agent and
the Lenders pursuant to Section 11.6 and Section 13.9;

 

(e)                                  payments of all other Obligations to be
applied for the ratable benefit of the Lenders; and

 

(f)                                    any amount remaining after application as
provided above, shall be paid to the Borrower or whomever else may be legally
entitled thereto.

 

Section 10.5                            Performance by Administrative Agent

 

If the Borrower shall fail to perform any covenant, duty or agreement contained
in any of the Loan Documents, the Administrative Agent may, after notice to the
Borrower, perform or attempt to perform such covenant, duty or agreement on
behalf of the Borrower after the expiration of any cure or grace periods set
forth herein.  In such event, the Borrower shall, at the request of the
Administrative Agent, promptly pay any amount reasonably expended by the
Administrative Agent in such performance or attempted performance to the
Administrative Agent, together with interest thereon at the applicable
Post-Default Rate from the date of such expenditure until paid.  Notwithstanding
the foregoing, neither the Administrative Agent nor any Lender shall have any
liability or responsibility whatsoever for the performance of any obligation of
the Borrower under this Agreement or any other Loan Document.

 

Section 10.6                            Rights Cumulative

 

(a)                                  Generally.  The rights and remedies of the
Administrative Agent under this Agreement, each of the other Loan Documents
shall be cumulative and not exclusive of any rights or remedies which any of
them may otherwise have under Applicable Law.  In exercising their respective
rights and remedies the Administrative Agent may be selective and no failure or
delay by the Administrative Agent in exercising any right shall operate as a
waiver of it, nor shall any single or partial exercise of any power or right
preclude its other or further exercise or the exercise of any other power or
right.

 

(b)                                 Enforcement by Administrative Agent. 
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Borrower shall be vested exclusively in, and
all actions and proceedings at law in connection with such enforcement shall be
instituted and maintained exclusively by, the Administrative Agent in accordance
with Article X for the benefit of the Lenders; provided that the foregoing shall
not prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) any
Lender from exercising setoff rights in accordance with Section 13.3 (subject to
the terms of

 

55

--------------------------------------------------------------------------------


 

Section 3.3), or (c) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to the Borrower under any Debtor Relief Law; and provided, further, that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents, then (i) the Requisite Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Article X and (ii) in
addition to the matters set forth in clauses (b) and (c) of the preceding
proviso and subject to Section 3.3, any Lender may, with the consent of the
Requisite Lenders, enforce any rights and remedies available to it and as
authorized by the Requisite Lenders.

 

ARTICLE XI

 

THE ADMINISTRATIVE AGENT

 

Section 11.1         Appointment and Authorization

 

Each Lender hereby irrevocably appoints and authorizes the Administrative Agent
to take such action as contractual representative on such Lender’s behalf and to
exercise such powers under this Agreement and the other Loan Documents as are
specifically delegated to the Administrative Agent by the terms hereof and
thereof, together with such powers as are reasonably incidental thereto. Not in
limitation of the foregoing, each Lender authorizes and directs the
Administrative Agent to enter into the Loan Documents for the benefit of the
Lenders.  Each Lender hereby agrees that, except as otherwise set forth herein,
any action taken by the Requisite Lenders in accordance with the provisions of
this Agreement or the Loan Documents, and the exercise by the Requisite Lenders
of the powers set forth herein or therein, together with such other powers as
are reasonably incidental thereto, shall be authorized and binding upon all of
the Lenders.  Nothing herein shall be construed to deem the Administrative Agent
a trustee or fiduciary for any Lender or to impose on the Administrative Agent
duties or obligations other than those expressly provided for herein.  Without
limiting the generality of the foregoing, the use of the terms “Agent,”
“Administrative Agent,” “agent” and similar terms in the Loan Documents with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
Applicable Law.  Instead, use of such terms is merely a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties.  The Administrative Agent shall deliver to each
Lender, promptly upon receipt thereof by the Administrative Agent, copies of
each of the financial statements, certificates, notices and other documents
delivered to the Administrative Agent pursuant to Article VIII that the Borrower
is not otherwise required to deliver directly to the Lenders.  The
Administrative Agent will furnish to any Lender, upon the request of such
Lender, a copy (or, where appropriate, an original) of any document, instrument,
agreement, certificate or notice furnished to the Administrative Agent by the
Borrower or any other Affiliate of the Borrower, pursuant to this Agreement or
any other Loan Document not already delivered or otherwise made available to
such Lender pursuant to the terms of this Agreement or any such other Loan
Document.  As to any matters not expressly provided for by the Loan Documents
(including, without limitation, enforcement or collection of any of the
Obligations), the Administrative Agent shall not be required to exercise any
discretion or take any action, but shall be required to act or to refrain from
acting (and shall be fully protected in so acting or refraining from acting)
upon the instructions of the Requisite Lenders (or all of the Lenders if
explicitly required under any other provision of this Agreement), and

 

56

--------------------------------------------------------------------------------


 

such instructions shall be binding upon all Lenders and all holders of any of
the Obligations; provided, however, that, notwithstanding anything in this
Agreement to the contrary, the Administrative Agent shall not be required to
take any action which exposes the Administrative Agent to personal liability or
which is contrary to this Agreement or any other Loan Document or Applicable
Law.  Not in limitation of the foregoing, the Administrative Agent may exercise
any right or remedy it or the Lenders may have under any Loan Document upon the
occurrence of a Default or an Event of Default unless the Requisite Lenders have
directed the Administrative Agent otherwise.  Without limiting the foregoing, no
Lender shall have any right of action whatsoever against the Administrative
Agent as a result of the Administrative Agent acting or refraining from acting
under this Agreement or any of the other Loan Documents in accordance with the
instructions of the Requisite Lenders, or where applicable, all the Lenders.

 

Section 11.2         Trilon as Lender

 

Trilon shall have the same rights and powers under this Agreement and any other
Loan Document as any other Lender and may exercise the same as though it were
not the Administrative Agent; and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated, include Trilon in each case in its individual
capacity.  Trilon and its Affiliates may each accept deposits from, maintain
deposits or credit balances for, invest in, lend money to, act as trustee under
indentures of, serve as financial advisor to, and generally engage in any kind
of business with the Borrower, or any other Affiliate thereof as if it were any
other bank and without any duty to account therefor to any other Lender. 
Further, the Administrative Agent and any Affiliate may accept fees and other
consideration from the Borrower for services in connection with this Agreement
or otherwise without having to account for the same to the other Lenders.  The
Lenders acknowledge that, pursuant to such activities, Trilon or its Affiliates
may receive information regarding the Borrower, the Subsidiaries and other
Affiliates (including information that may be subject to confidentiality
obligations in favor of such Person) and acknowledge that the Administrative
Agent shall be under no obligation to provide such information to them.

 

Section 11.3         Approvals of Lenders

 

All communications from the Administrative Agent to any Lender requesting such
Lender’s determination, consent, approval or disapproval (a) shall be given in
the form of a written notice to such Lender, (b) shall be accompanied by a
description of the matter or issue as to which such determination, approval,
consent or disapproval is requested, or shall advise such Lender where
information, if any, regarding such matter or issue may be inspected, or shall
otherwise describe the matter or issue to be resolved, (c) shall include, if
reasonably requested by such Lender and to the extent not previously provided to
such Lender, written materials and, as appropriate, a brief summary of all oral
information provided to the Administrative Agent by the Borrower in respect of
the matter or issue to be resolved, and (d) shall include the Administrative
Agent’s recommended course of action or determination in respect thereof. 
Unless a Lender shall give written notice to the Administrative Agent that it
specifically objects to the recommendation or determination of the
Administrative Agent (together with a reasonable written explanation of the
reasons behind such objection) within 10 Business Days (or such lesser or
greater period as may be specifically required under the express terms of the
Loan

 

57

--------------------------------------------------------------------------------


 

Documents) of receipt of such communication, such Lender shall be deemed to have
conclusively approved of or consented to such recommendation or determination.

 

Section 11.4         Notice of Events of Default

 

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of a Default or Event of Default unless the Administrative Agent has
received notice from a Lender or the Borrower referring to this Agreement,
describing with reasonable specificity such Default or Event of Default and
stating that such notice is a “notice of default.”  If any Lender (excluding the
Lender which is also serving as the Administrative Agent) becomes aware of any
Default or Event of Default, it shall promptly send to the Administrative Agent
such a “notice of default.”  Further, if the Administrative Agent receives such
a “notice of default,” the Administrative Agent shall give prompt notice thereof
to the Lenders.

 

Section 11.5         Administrative Agent’s Reliance

 

Notwithstanding any other provisions of this Agreement or any other Loan
Documents, neither the Administrative Agent nor any of its directors, officers,
agents, employees or counsel shall be liable for any action taken or not taken
by it under or in connection with this Agreement or any other Loan Document,
except for its or their own bad faith, gross negligence or willful misconduct in
connection with its duties expressly set forth herein or therein as determined
by a court of competent jurisdiction in a final non-appealable judgment. 
Without limiting the generality of the foregoing, the Administrative Agent may
consult with legal counsel (including its own counsel or counsel for the
Borrower), independent public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken in good faith by
it in accordance with the advice of such counsel, accountants or experts. 
Neither the Administrative Agent nor any of its directors, officers, agents,
employees or counsel:  (a) makes any warranty or representation to any Lender or
any other Person, or shall be responsible to any Lender or any other Person for
any statement, warranty or representation made or deemed made by the Borrower or
any other Person in or in connection with this Agreement or any other Loan
Document; (b) shall have any duty to ascertain or to inquire as to the
performance or observance of any of the terms, covenants or conditions of this
Agreement or any other Loan Document or the satisfaction of any conditions
precedent under this Agreement or any Loan Document on the part of the Borrower
or other Persons, or to inspect the property, books or records of the Borrower
or any other Person; (c) shall be responsible to any Lender for the due
execution, legality, validity, enforceability, genuineness, sufficiency or value
of this Agreement or any other Loan Document, any other instrument or document
furnished pursuant thereto or covered thereby; (d) shall have any liability in
respect of any recitals, statements, certifications, representations or
warranties contained in any of the Loan Documents or any other document,
instrument, agreement, certificate or statement delivered in connection
therewith; and (e) shall incur any liability under or in respect of this
Agreement or any other Loan Document by acting upon any notice, consent,
certificate or other instrument or writing (which may be by telephone, telecopy
or electronic mail) believed by it to be genuine and signed, sent or given by
the proper party or parties.  The Administrative Agent may execute any of its
duties under the Loan Documents by or through agents, employees or
attorneys-in-fact and shall not be responsible for the negligence or misconduct
of any agent or attorney-in-fact that it selects in the absence of

 

58

--------------------------------------------------------------------------------


 

gross negligence or willful misconduct as determined by a court of competent
jurisdiction in a final non-appealable judgment.

 

Section 11.6         Indemnification of Administrative Agent

 

Each Lender agrees to indemnify the Administrative Agent (to the extent not
reimbursed by the Borrower and without limiting the obligation of the Borrower
to do so) pro rata in accordance with such Lender’s respective Pro Rata Share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought), from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, reasonable out-of-pocket
costs and expenses of any kind or nature whatsoever which may at any time be
imposed on, incurred by, or asserted against the Administrative Agent (in its
capacity as Administrative Agent but not as a Lender) in any way relating to or
arising out of the Loan Documents, any transaction contemplated hereby or
thereby or any action taken or omitted by the Administrative Agent under the
Loan Documents (collectively, “Indemnifiable Amounts”); provided, however, that
no Lender shall be liable for any portion of such Indemnifiable Amounts to the
extent resulting from the Administrative Agent’s gross negligence or willful
misconduct as determined by a court of competent jurisdiction in a final,
non-appealable judgment; provided, further, that no action taken in accordance
with the directions of the Requisite Lenders (or all of the Lenders, if
expressly required hereunder) shall be deemed to constitute gross negligence or
willful misconduct for purposes of this Section.  Without limiting the
generality of the foregoing, each Lender agrees to reimburse the Administrative
Agent (to the extent not reimbursed by the Borrower and without limiting the
obligation of the Borrower to do so) promptly upon demand for its ratable share
of any out-of-pocket expenses (including the reasonable fees and expenses of the
counsel to the Administrative Agent) incurred by the Administrative Agent in
connection with the preparation, negotiation, execution, administration, or
enforcement (whether through negotiations, legal proceedings, or otherwise) of,
or legal advice with respect to the rights or responsibilities of the parties
under, the Loan Documents, any suit or action brought by the Administrative
Agent to enforce the terms of the Loan Documents and/or collect any Obligations,
any “lender liability” suit or claim brought against the Administrative Agent
and/or the Lenders, and any claim or suit brought against the Administrative
Agent and/or the Lenders arising under any Environmental Laws.  Such
out-of-pocket expenses (including counsel fees) shall be advanced by the Lenders
on the request of the Administrative Agent notwithstanding any claim or
assertion that the Administrative Agent is not entitled to indemnification
hereunder upon receipt of an undertaking by the Administrative Agent that the
Administrative Agent will reimburse the Lenders if it is actually and finally
determined by a court of competent jurisdiction that the Administrative Agent is
not so entitled to indemnification.  The agreements in this Section shall
survive the payment of the Loans and all other amounts payable hereunder or
under the other Loan Documents and the termination of this Agreement.  If the
Borrower shall reimburse the Administrative Agent for any Indemnifiable Amount
following payment by any Lender to the Administrative Agent in respect of such
Indemnifiable Amount pursuant to this Section, the Administrative Agent shall
share such reimbursement on a ratable basis with each Lender making any such
payment.

 

59

--------------------------------------------------------------------------------


 

Section 11.7         Lender Credit Decision, Etc.

 

Each of the Lenders expressly acknowledges and agrees that neither the
Administrative Agent nor any of its officers, directors, employees, agents,
counsel, attorneys-in-fact or other Affiliates has made any representations or
warranties to such Lender and that no act by the Administrative Agent hereafter
taken, including any review of the affairs of the Borrower or any Subsidiary or
Affiliate, shall be deemed to constitute any such representation or warranty by
the Administrative Agent to any Lender.  Each of the Lenders acknowledges that
it has made its own credit and legal analysis and decision to enter into this
Agreement and the transactions contemplated hereby, independently and without
reliance upon the Administrative Agent, any other Lender or counsel to the
Administrative Agent, or any of their respective officers, directors, employees,
agents or counsel, and based on the financial statements of the Borrower, its
Subsidiaries and other Affiliates, and inquiries of such Persons, its
independent due diligence of the business and affairs of the Borrower, its
Subsidiaries and other Persons, its review of the Loan Documents, the legal
opinions required to be delivered to it hereunder, the advice of its own counsel
and such other documents and information as it has deemed appropriate.  Each of
the Lenders also acknowledges that it will, independently and without reliance
upon the Administrative Agent, any other Lender or counsel to the Administrative
Agent or any of their respective officers, directors, employees and agents, and
based on such review, advice, documents and information as it shall deem
appropriate at the time, continue to make its own decisions in taking or not
taking action under the Loan Documents.  The Administrative Agent shall not be
required to keep itself informed as to the performance or observance by the
Borrower of the Loan Documents or any other document referred to or provided for
therein or to inspect the properties or books of, or make any other
investigation of, the Borrower or any Subsidiary.  Except for notices, reports
and other documents and information expressly required to be furnished to the
Lenders by the Administrative Agent under this Agreement or any of the other
Loan Documents, the Administrative Agent shall have no duty or responsibility to
provide any Lender with any credit or other information concerning the business,
operations, property, financial and other condition or creditworthiness of the
Borrower or any Affiliate thereof which may come into possession of the
Administrative Agent or any of its officers, directors, employees, agents,
attorneys-in-fact or other Affiliates.  Each of the Lenders acknowledges that
the Administrative Agent’s legal counsel in connection with the transactions
contemplated by this Agreement is only acting as counsel to the Administrative
Agent and is not acting as counsel to any Lender.

 

Section 11.8         Successor Administrative Agent

 

The Administrative Agent may resign at any time as Administrative Agent under
the Loan Documents by giving written notice thereof to the Lenders and the
Borrower.  Upon any such resignation, the Requisite Lenders shall have the right
to appoint a successor Administrative Agent which appointment shall, provided no
Event of Default specified in Section 10.1(a),  or Section 10.1(e) or
Section 10.1(f) with respect to the Borrower exists, be subject to the
Borrower’s approval, which approval shall not be unreasonably withheld or
delayed except that the Borrower’s approval shall not be required if the
successor Administrative Agent is (x) an Affiliate of the predecessor
Administrative Agent or (y) if only one Lender, such lender or an Affiliate of
such Lender.  If no successor Administrative Agent shall have been so appointed
in accordance with the immediately preceding sentence, and shall have accepted
such appointment,

 

60

--------------------------------------------------------------------------------


 

within 30 days after the current Administrative Agent’s giving of notice of
resignation, then the current Administrative Agent may, on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above, which shall be a Lender, if any Lender shall be willing to serve,
and otherwise shall be an Eligible Assignee.  Upon the acceptance of any
appointment as Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the current
Administrative Agent, and the current Administrative Agent shall be discharged
from its duties and obligations under the Loan Documents. After any
Administrative Agent’s resignation hereunder as Administrative Agent, the
provisions of this Article XI shall continue to inure to its benefit as to any
actions taken or omitted to be taken by it while it was Administrative Agent
under the Loan Documents.  Notwithstanding anything contained herein to the
contrary, the Administrative Agent may assign its rights and duties under the
Loan Documents to any of its Affiliates by giving the Borrower and each Lender
prior written notice.

 

ARTICLE XII

 

SUBORDINATION

 

Section 12.1         Payment Subordination

 

The Borrower covenants and agrees, and each Lender by its acceptance of this
Agreement and the other Loan Documents (whether upon original issue or upon
transfer or assignment) hereby covenants and agrees that, notwithstanding
anything to the contrary contained in this Agreement or the other Loan
Documents, the payment of any or all of the Obligations under this Agreement
shall be subordinate and junior in right of payment to the prior payment in full
in cash of all Senior Debt.  For the avoidance of doubt, the amount of Senior
Debt entitled to benefits of this Article XII shall be unlimited, and in any
event shall include increases in the principal amount of the Senior Debt from
time to time after the date hereof, any post-petition extensions of credit, and
all interest and fees payable in respect of the Senior Debt, including default
rate and post-petition interest.

 

Section 12.2         Liquidation, Dissolution, Bankruptcy

 

In the event of any Proceeding involving the Borrower, then and in any such
event, (a) all Senior Debt shall first be paid in full in cash and all
commitments to lend under the Senior Credit Agreement shall be terminated before
any Distribution, whether in cash, securities or other property (other than
Permitted Securities and interest payable in kind), shall be made to
Administrative Agent or any Lender on account of the Obligations; (b) any
Distribution, whether in cash, property or securities (other than Permitted
Securities and interest payable in kind) which would otherwise, but for the
terms of this Article XII, be payable or deliverable upon or with respect to any
or all of the Obligations shall be paid or delivered directly to Senior
Administrative Agent (to be held and/or applied in accordance with the terms of
the Senior Credit Agreement)  until all Senior Debt is paid in full in cash and
all commitments to lend under the Senior Credit Agreement shall have been
terminated, and until the Senior Debt shall have been paid in full in cash and
all commitments to lend under the Senior Credit Agreement shall have terminated,
no Distribution (other than Permitted Securities and interest payable in kind)

 

61

--------------------------------------------------------------------------------


 

shall be made in respect of the Obligations; (c) Administrative Agent and each
Lender hereby agree not to initiate, prosecute or participate in any claim,
action or other proceeding challenging the enforceability, validity, perfection
or priority of the Senior Debt or any liens and security interests securing the
Senior Debt; (d) Administrative Agent and each Lender hereby agrees to execute,
verify, deliver and file any proofs of claim in respect of the Obligations
requested by Senior Administrative Agent in connection with any such Proceeding
and hereby irrevocably authorizes, empowers and appoints Senior Administrative
Agent its agent and attorney-in-fact to (i) execute, verify, deliver and file
such proofs of claim and (ii) vote such claim in any such Proceeding; provided
Agent shall have no obligation to execute, verify, deliver, file and/or vote any
such proof of claim; and (e) the Senior Debt shall continue to be treated as
Senior Debt and the provisions of this Article XII shall continue to govern the
relative rights and priorities of the holders of the Senior Debt, on the one
hand, and Administrative Agent and the Lenders, on the other hand,  even if all
or part of the Senior Debt or the security interests securing the Senior Debt
are subordinated, set aside, avoided, invalidated or disallowed in connection
with any such Proceeding, and this Article XII shall be reinstated if at any
time any payment of any of the Senior Debt is rescinded or must otherwise be
returned by any holder of Senior Debt or any representative of such holder. 
Administrative Agent and each Lender irrevocably authorizes, empowers and
directs any debtor, debtor in possession, receiver, trustee, liquidator,
custodian, conservator or other Person having authority, to pay or otherwise
deliver all such Distributions to Senior Administrative Agent. Administrative
Agent and each Lender also irrevocably authorize and empower Senior
Administrative Agent, in the name of Administrative Agent and Lenders, to
demand, sue for, collect and receive any and all such Distributions.

 

Section 12.3         Payment Restrictions

 

Until the Senior Debt shall have been paid in full in cash and the commitments
to lend under the Credit Agreement shall have been terminated, and
notwithstanding the terms of this Agreement or any other Loan Document, the
Borrower hereby agrees that it shall not make, and each of Administrative Agent
and each Lender hereby agrees that it shall not accept, any Distribution (other
than interest payable in kind) with respect to the Obligations; provided that
the Borrower may pay (x) and the Administrative Agent and the Lenders may
accept, the fees and other payments specified in Section 3.5, Section 3.9,
Section 3.10(c), Section 4.1(b) and the reasonable out-of-pocket costs and
expenses (including reasonable legal fees) payable by the Borrower in accordance
with Section 13.2 unless, at the time of such payment or after giving effect
thereto, a Senior Default exists and such Senior Default shall not have been
cured or waived in writing by the Senior Administrative Agent and the holders of
the Senior Debt and (y) principal or interest in cash if such payment of
principal or interest is consented to by the Senior Administrative Agent and the
percentage of lenders whose consent is required pursuant to the Senior Credit
Agreement in order to make such payment.

 

Section 12.4         Standstill Provisions

 

Until the Senior Debt is paid in full in cash and all commitments to lend under
the Senior Credit Agreement have been terminated, Administrative Agent and
Lenders shall not, without the prior written consent of Senior Administrative
Agent, take any Enforcement Action with respect to the Obligations.
Notwithstanding the foregoing, Administrative Agent may accelerate the
Obligations if Senior Administrative Agent has accelerated the Senior Debt
(provided that,

 

62

--------------------------------------------------------------------------------


 

Administrative Agent shall rescind such acceleration if the Senior
Administrative Agent has rescinded acceleration of the Senior Debt).  Any
Distributions or other proceeds of any Enforcement Action obtained by
Administrative Agent or any Lender in violation of the foregoing prohibition
shall in any event be held in trust by it for the benefit of Senior
Administrative Agent and the holders of the Senior Debt and promptly paid or
delivered to Senior Administrative Agent for the benefit of the holders of the
Senior Debt in the form received until all Senior Debt is paid in full in cash
and all commitments to lend under the Senior Credit Agreement have been
terminated.

 

Section 12.5         Turnover of Payment

 

If any Distribution on account of the Obligations not permitted to be made by
the Borrower or accepted by Administrative Agent or the Lenders shall be
collected or received by the Administrative Agent or any Lender in contravention
of any of the terms of this Article XII and prior to the payment in full in cash
of the Senior Debt at the time outstanding and before the commitments to lend
under the Senior Credit Agreement shall have terminated, the Administrative
Agent or such Lender, as applicable, shall forthwith deliver such Distribution,
to the extent necessary to pay all such Senior Debt in full in cash, to the
holders of the Senior Debt for their account and, until so delivered, the same
shall be held in trust by the Administrative Agent or Lender, as applicable, for
the benefit of and as the property of the holders of the Senior Debt.

 

Section 12.6         Subrogation

 

Subject to the prior payment in full in cash of all Senior Debt and termination
of all commitments to lend under the Senior Credit Agreement, in the event and
to the extent cash, property or securities otherwise payable or deliverable to
the Administrative Agent or the Lenders shall have been applied pursuant to this
Article XII to the payment of Senior Debt, then and in each such event, the
Administrative Agent and the Lenders shall be subrogated to the rights of each
holder of Senior Debt to receive any further Distribution in respect of or
applicable to the Senior Debt; and, for the purposes of such subrogation, no
Distribution to the holders of Senior Debt of any cash, property or securities
to which the Administrative Agent or any Lender would be entitled except for the
provisions of this Article XII, and no payment over pursuant to the provisions
of this Article XII to the holders of Senior Debt by the Administrative Agent or
any Lender shall, as between the Borrower, its creditors other than the holders
of Senior Debt and the Administrative Agent and the Lenders, be deemed to be a
payment by the Borrower to or on account of Senior Debt.

 

Section 12.7         No Prejudice or Impairment

 

The provisions of this Article XII are solely for the purpose of defining the
relative rights of the Senior Administrative Agent and the holders of the Senior
Debt on the one hand, and the Administrative Agent and the Lenders on the other
hand, and none of such provisions shall impair, as between the Borrower and the
Administrative Agent and the Lenders the respective obligations of the Borrower,
which are unconditional and absolute, to pay to the Administrative Agent and the
Lenders the Obligations in accordance with the terms hereof nor shall any such
provisions prevent the Administrative Agent or the Lenders from exercising all
remedies

 

63

--------------------------------------------------------------------------------


 

otherwise permitted under applicable law or under the terms of this Agreement,
subject to the rights of the Senior Administrative Agent and the holders of
Senior Debt hereunder.

 

Section 12.8         Subordination of Liens and Security Interests; Release of
Liens; Agreement Not to Contest

 

(a)           Until the Senior Debt has been paid in full and all commitments to
lend under the Senior Credit Agreement have been terminated, (a) Administrative
Agent and Lenders shall not take any liens or security interests in any assets
or property of the Borrower and (b) any liens and security interests of
Administrative Agent or any Lender in any property or assets of the Borrower
which may exist in breach of this Section 12.8 shall be and hereby are
subordinated for all purposes and in all respects to the liens and security
interests of Senior Administrative Agent and the holders of the Senior Debt in
such property and assets, regardless of the time, manner or order of perfection
of any such liens and security interests.  In the event that Administrative
Agent or any Lender obtains any liens or security interests in any assets or
property of the Borrower, such Person shall (or shall cause its agent to)
promptly execute and deliver to Senior Administrative Agent such termination
statements and releases as Senior Administrative Agent shall request to effect
the release of the liens and security interests of such Person in such assets or
property.  In furtherance of the foregoing, Administrative Agent and each Lender
irrevocably appoint Senior Administrative Agent its attorney-in-fact, with full
authority in the place and stead of Administrative Agent or such Lender and in
the name of Administrative Agent or such Lender or otherwise, to execute and
deliver any document or instrument which Administrative Agent or such Lender may
be required to deliver pursuant to this Section 12.8.

 

(b)           Each of Administrative Agent and each Lender agrees that it will
not at any time contest the validity, perfection, priority or enforceability of
the Senior Debt, or the liens and security interests securing the Senior Debt.

 

Section 12.9         Miscellaneous

 

(a)           Effect.  The provisions of this Article XII are for the benefit of
the holders of the Senior Debt and may be enforced directly by the Senior
Administrative Agent on behalf of the holders of the Senior Debt, against the
Administrative Agent and the Lenders.  The subordination provisions set forth in
this Article XII shall remain in full force and effect until payment in full in
cash of all Senior Debt and termination of all commitments to lend under the
Senior Credit Agreement.

 

(b)           No Waiver.  Neither the failure nor any delay on the part of the
holders of the Senior Debt to exercise any right, power or privilege under this
Article XII shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, power or privilege preclude any other or further exercise
of that or any other right, power or privilege.

 

(c)           Amendments.  The terms and provisions of this Article XII shall
not be modified or amended except in writing by the relevant holders of the
Senior Debt then outstanding.

 

(d)           Subordination Rights Not Impaired. No right of the Senior
Administrative Agent or any present or future holders of any Senior Debt to
enforce subordination as provided in this Article XII will at any time in any
way be prejudiced or impaired by any act or failure to act on

 

64

--------------------------------------------------------------------------------


 

the part of the Borrower or by any act or failure to act, in good faith, by the
Senior Administrative Agent or any such holder, or by any noncompliance by the
Borrower with the terms of this Agreement, regardless of any knowledge thereof
that the Senior Administrative Agent or any such holder may have or otherwise be
charged with.

 

(e)           No Waiver of Subordination Provisions.  Without in any way
limiting the generality of Section 12.9(d), the Senior Administrative Agent and
the holders of Senior Debt may, at any time and from time to time, without the
consent of or notice to the Administrative Agent or the Lenders, without
incurring responsibility to the Administrative Agent or the Lenders and without
impairing or releasing the subordination provided in this Article XII or the
obligations hereunder of the Administrative Agent and the Lenders to the Senior
Administrative Agent and the holders of Senior Debt, do any one or more of the
following: (a) change the manner, place or terms of payment or extend the time
of payment of, or renew or alter, Senior Debt or any instrument evidencing the
same or any agreement under which Senior Debt is outstanding or secured;
(b) sell, exchange, release or otherwise deal with any property pledged,
mortgaged or otherwise securing Senior Debt; (c) release any Person liable in
any manner for the collection of Senior Debt; and (d) exercise or refrain from
exercising any rights against the Borrower and any other Person.

 

(f)            Reliance.  Each holder of Senior Debt, whether such Senior Debt
is now outstanding or hereafter created, incurred, assumed or guaranteed, shall
be deemed to have acquired Senior Debt in reliance upon the provisions contained
in this Article XII.

 

(g)           Construction. Any reference to the Borrower in this Article XII or
in any definition used in this Article XII shall include any co-Borrowers
joining this Agreement pursuant to Section 13.5(a).

 

Section 12.10       Reinstatement.

 

The provisions of this Article XII shall continue to be effective or be
reinstated, as the case may be, if at any time any payment of any of the Senior
Debt is rescinded or must otherwise be returned by the holders of the Senior
Debt for any reason whatsoever (including, without limitation, as a result of a
Proceeding involving the Borrower) all as though such payment had not been made.

 

ARTICLE XIII

 

MISCELLANEOUS

 

Section 13.1         Notices

 

Unless otherwise provided herein (including without limitation as provided in
Section 8.4), communications provided for hereunder shall be in writing and
shall be mailed, telecopied, or delivered as follows:

 

If to the Borrower:

 

Rouse Properties, Inc.

 

65

--------------------------------------------------------------------------------


 

1114 Avenue of the Americas
Suite 2800
New York, New York 10110
Attention:  Chief Financial Officer

Telecopy Number:

(212) 417-7272

Telephone Number:

(212) 608-5108

 

Rouse Properties, Inc.
1114 Avenue of the Americas
Suite 2800
New York, New York 10110
Attention:  General Counsel

Telecopy Number:

(212) 417-7272

Telephone Number:

(212) 608-5108

 

with a copy to:

 

Weil, Gotshal & Manges LLP
200 Crescent Court, Suite 300
Dallas, Texas 75201
Attention:              Angela L. Fontana

Telecopy Number:

(214) 746-7895

Telephone Number:

(214) 746-7777

 

If to the Administrative Agent:

 

Trilon (Luxembourg) S.A.R.L.

Capita International Financial Services

16, Avenue Pasteur

L-2310 Luxembourg

Attention:              Andrea Sváb

Telecopy Number:

+352 26 12 18 30

Telephone Number:

+352 26 12 18 76

 

with a copy to:

 

Torys LLP

 

1114 Avenue of the Americas

New York, New York 10036-7703

Attention:

Jonathan B. Wiener

Telephone:

(212) 880-6121

Facsimile:

(212) 682-0200

 

66

--------------------------------------------------------------------------------


 

If to any Lender:

 

To such Lender’s address or telecopy number as set forth in the applicable
Administrative Questionnaire

 

or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Section; provided, a Lender shall only be required to give notice of any such
other address to the Administrative Agent and the Borrower.  All such notices
and other communications shall be effective (i) if mailed, upon receipt; (ii) if
telecopied, when transmitted (except that, if not transmitted during normal
business hours for the recipient, such notice shall be deemed to have been given
at the opening of business on the next Business Day for the recipient); (iii) if
hand delivered or sent by overnight courier, when delivered; or (iv) if
delivered in accordance with Section 8.4 to the extent applicable; provided,
however, that, in the case of the immediately preceding clauses (i), (ii) and
(iii), non-receipt of any communication as of the result of any change of
address of which the sending party was not notified or as the result of a
refusal to accept delivery shall be deemed receipt of such communication.  None
of the Administrative Agent or any Lender shall incur any liability to the
Borrower (nor shall the Administrative Agent incur any liability to the Lenders)
for acting upon any telephonic notice referred to in this Agreement which the
Administrative Agent or such Lender, as the case may be, believes in good faith
to have been given by a Person authorized to deliver such notice or for
otherwise acting in good faith hereunder.  Failure of a Person designated to get
a copy of a notice to receive such copy shall not affect the validity of notice
properly given to another Person.

 

Section 13.2         Expenses

 

The Borrower agrees (a) to pay or reimburse the Administrative Agent for all of
its respective reasonable and documented out-of-pocket costs and expenses
incurred in connection with the preparation, negotiation, execution, delivery
and administration of, and any amendment, supplement or modification to, any of
the Loan Documents and the consummation of the transactions contemplated hereby
and thereby, including without limitation, (i) all costs and expenses of the
Administrative Agent in connection with the use of IntraLinks, SyndTrak or other
similar information transmission systems in connection with the Loan Documents,
(ii) all other costs and expenses with respect to due diligence and
(iii) reasonable fees and expenses of counsel to the Administrative Agent,
limited to one primary outside counsel to the Administrative Agent, and in any
other material relevant jurisdiction, (b) to pay or reimburse the Administrative
Agent and the Lenders for all their reasonable, documented out-of-pocket costs
and expenses incurred in connection with the enforcement or preservation of any
rights under the Loan Documents, including the reasonable fees and disbursements
of their respective counsel limited to one primary outside counsel to the
Administrative Agent and the Lenders and one local counsel to the Administrative
Agent and the Lenders in any other material relevant jurisdiction, and, in the
event of any conflict of interest, one additional counsel in each relevant
jurisdiction to each group of affected Lenders similarly situated taken as a
whole, and (c) to the extent not already covered by any of the preceding
subsections, to pay or reimburse the fees and disbursements of counsel to the
Administrative Agent and any Lender incurred in connection with the
representation of the Administrative Agent or such Lender in any matter relating
to or arising out of any bankruptcy or other proceeding of the type described in
Section 10.1(e) or

 

67

--------------------------------------------------------------------------------


 

Section 10.1(f), including, without limitation (i) any motion for relief from
any stay or similar order, (ii) the negotiation, preparation, execution and
delivery of any document relating to the Obligations and (iii) the negotiation
and preparation of any debtor-in-possession financing or any plan of
reorganization of the Borrower, whether proposed by the Borrower, the Lenders or
any other Person, and whether such fees and expenses are incurred prior to,
during or after the commencement of such proceeding or the confirmation or
conclusion of any such proceeding.  If the Borrower shall fail to pay any
amounts required to be paid by it pursuant to this Section, the Administrative
Agent and/or the Lenders may pay such amounts on behalf of the Borrower and such
amounts shall be deemed to be Obligations owing hereunder.

 

Section 13.3         Setoff

 

Subject to Section 3.3 and in addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, the
Borrower hereby authorizes the Administrative Agent, each Lender, each Affiliate
of the Administrative Agent or any Lender, and each Participant, at any time or
from time to time while an Event of Default exists, without notice to the
Borrower or to any other Person, any such notice being hereby expressly waived,
but in the case of a Lender, an Affiliate of a Lender, or a Participant, subject
to receipt of the prior written consent of the Requisite Lenders exercised in
their sole discretion, to set off and to appropriate and to apply any and all
deposits (general or special, including, but not limited to, indebtedness
evidenced by certificates of deposit, whether matured or unmatured) and any
other indebtedness at any time held or owing by the Administrative Agent, such
Lender, any Affiliate of the Administrative Agent or such Lender, or such
Participant, to or for the credit or the account of the Borrower against and on
account of any of the Obligations, irrespective of whether or not any or all of
the Loans and all other Obligations have been declared to be, or have otherwise
become, due and payable as permitted by Section 10.2, and although such
Obligations shall be contingent or unmatured.  Notwithstanding anything to the
contrary in this Section, if any Defaulting Lender shall exercise any such right
of setoff, all amounts so set off shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 3.9 and, pending such payment, shall be segregated by such Defaulting
Lender from its other funds and deemed held in trust for the benefit of the
Administrative Agent and the Lenders.

 

Section 13.4         Litigation; Jurisdiction; Other Matters; Waivers

 

(a)           EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY
BETWEEN OR AMONG THE BORROWER, THE ADMINISTRATIVE AGENT OR ANY OF THE LENDERS
WOULD BE BASED ON DIFFICULT AND COMPLEX ISSUES OF LAW AND FACT AND WOULD RESULT
IN DELAY AND EXPENSE TO THE PARTIES.  ACCORDINGLY, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, EACH OF THE LENDERS, THE ADMINISTRATIVE AGENT AND THE BORROWER
HEREBY WAIVES ITS RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY
KIND OR NATURE IN ANY COURT OR TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY
OR AGAINST ANY PARTY HERETO ARISING OUT OF THIS AGREEMENT, ANY OTHER LOAN
DOCUMENT OR BY REASON OF ANY OTHER SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER
BETWEEN OR AMONG THE BORROWER, THE ADMINISTRATIVE AGENT OR ANY

 

68

--------------------------------------------------------------------------------


 

OF THE LENDERS OF ANY KIND OR NATURE RELATING TO ANY OF THE LOAN DOCUMENTS.

 

(b)           THE BORROWER IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL
NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION,
WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST
THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY RELATED PARTY OF THE FOREGOING IN
ANY WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF
THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY, AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY OF THE FOREGOING, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT
SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AGAINST THE BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.  EACH PARTY FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT
OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM AND EACH
AGREES NOT TO PLEAD OR CLAIM THE SAME.  THE CHOICE OF FORUM SET FORTH IN THIS
SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY THE
ADMINISTRATIVE AGENT OR ANY LENDER OR THE ENFORCEMENT BY THE ADMINISTRATIVE
AGENT OR ANY LENDER OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN ANY OTHER
APPROPRIATE JURISDICTION.

 

(c)           EACH PARTY HERETO HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS
AND COMPLAINT, OR OTHER PROCESS OR PAPERS ISSUED THEREIN, AND AGREES THAT
SERVICE OF SUCH SUMMONS AND COMPLAINT, OR OTHER PROCESS OR PAPERS MAY BE MADE BY
REGISTERED OR CERTIFIED MAIL RETURN RECEIPT REQUESTED ADDRESSED TO SUCH PERSON
AT ITS ADDRESS FOR NOTICES PROVIDED FOR HEREIN.  SHOULD ANY PARTY HERETO FAIL TO
APPEAR OR ANSWER ANY SUMMONS, COMPLAINT, PROCESS OR PAPERS SO SERVED WITHIN
THIRTY (30) DAYS AFTER THE MAILING THEREOF, SUCH PERSON SHALL BE DEEMED IN
DEFAULT AND AN ORDER AND/OR JUDGMENT MAY BE ENTERED AGAINST IT AS DEMANDED OR
PRAYED FOR IN SUCH SUMMONS, COMPLAINT, PROCESS OR PAPERS.

 

69

--------------------------------------------------------------------------------


 

(d)           THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY
WITH THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL
CONSEQUENCES THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER
AMOUNTS PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS AND THE TERMINATION
OF THIS AGREEMENT.

 

(e)           TRILON, HEREBY IRREVOCABLY DESIGNATES, APPOINTS AND EMPOWERS THE
CORPORATION SERVICE COMPANY WITH OFFICES CURRENTLY LOCATED 1180 AVENUE OF THE
AMERICAS, SUITE 210, NEW YORK, NY 10036 UNITED STATES OF AMERICA (THE “PROCESS
AGENT”) AS ITS DESIGNEE, APPOINTEE AND AGENT TO RECEIVE, ACCEPT AND ACKNOWLEDGE
FOR AND ON ITS BEHALF, AND IN RESPECT OF ITS PROPERTY, SERVICE OF ANY AND ALL
LEGAL PROCESS, SUMMONS, NOTICES AND DOCUMENTS WHICH MAY BE SERVED IN ANY SUCH
ACTION OR PROCEEDING BROUGHT IN ANY STATE OR FEDERAL COURT OF THE UNITED
STATES.  TRILON COVENANTS AND AGREES THAT IT SHALL TAKE ANY AND ALL REASONABLE
ACTION, INCLUDING THE EXECUTION AND FILING OF ANY AND ALL DOCUMENTS THAT MAY BE
NECESSARY TO CONTINUE THE FOREGOING APPOINTMENT IN FULL FORCE AND EFFECT AND TO
CAUSE THE AGENT FOR SERVICE OF PROCESS TO CONTINUE TO ACT IN SUCH CAPACITY.  IF
FOR ANY REASON THE CORPORATION SERVICE COMPANY (OR ANY SUCCESSOR THERETO) SHALL
CEASE, OR SHALL NOT BE CAPABLE TO ACT, AS PROCESS AGENT, TRILON SHALL PROMPTLY
AND IRREVOCABLY DESIGNATE AND APPOINT A SUCCESSOR PROCESS AGENT.  TRILON
CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN
ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF, TO THE EXTENT
PERMITTED UNDER APPLICABLE LAW, BY REGISTERED OR CERTIFIED MAIL, POSTAGE
PREPAID, TO IT AT ITS ADDRESS SET FORTH IN SECTION 13.1, SUCH SERVICE TO BECOME
EFFECTIVE UPON RECEIPT.  IT IS HEREBY AGREED BY THE PARTIES HERETO THAT THE
PREFERRED METHOD OF SERVICE OF PROCESS SHALL BE THROUGH PROCESS SERVED ON THE
PROCESS AGENT, AND ALTERNATIVE METHODS SHALL BE USED ONLY IF SUCH SERVICE OF
PROCESS THROUGH THE PROCESS AGENT IS DETERMINED TO BE INVALID, INEFFECTIVE,
UNTIMELY OR OTHERWISE BURDENSOME AS REASONABLY DETERMINED BY THE BORROWER. 
NOTHING HEREIN SHALL AFFECT THE RIGHT OF ANY THE BORROWER, THE ADMINISTRATIVE
AGENT, ANY LENDER OR THE HOLDER OF ANY NOTE TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST
ANY OTHER PARTY HERETO IN ANY OTHER JURISDICTION.

 

(f)            EACH PARTY HERETO ACKNOWLEDGES AND AGREES THAT THE HOLDER OR
HOLDERS OF THE INDEBTEDNESS IN RESPECT OF THE SENIOR FACILITY (AND ANY TRUSTEE
OR OTHER REPRESENTATIVE ACTING ON THEIR BEHALF) SHALL BE ENTITLED TO THE
BENEFITS OF THIS SECTION AS IF THEY WERE PARTIES HERETO.

 

70

--------------------------------------------------------------------------------


 

Section 13.5         Successors and Assigns

 

(a)           Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that the
Borrower may not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender, and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of the immediately following subsection (b), (ii) by way of
participation in accordance with the provisions of the immediately following
subsection (d) or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of the immediately following subsection (f) (and,
subject to the last sentence of the immediately following subsection (b), any
other attempted assignment or transfer by any party hereto shall be null and
void).  Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, and Participants to the extent provided
in the immediately following subsection (d)) any legal or equitable right,
remedy or claim under or by reason of this Agreement. Notwithstanding the
foregoing, one or more Subsidiaries may assume the rights and obligations of the
Borrower, on a joint and several basis with Rouse Properties, Inc., pursuant to
a Joinder Agreement; provided that the references to the Borrower in “Change of
Control,” Section 8.1, Section 8.2 and Section 9.1 shall, under any
circumstances, refer only to Rouse Properties, Inc.

 

(b)           Assignments by Lenders.  Any Lender may at any time assign to one
or more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans at
the time owing to it); provided that any such assignment shall be subject to the
following conditions:

 

(i)            Minimum Amounts.

 

(A)          in the case of an assignment of the entire remaining amount of an
assigning Revolving Lender’s Revolving Commitment and/or the Loans at the time
owing to it or contemporaneous assignments to related Approved Funds that equal
at least the amount specified in the immediately following clause (B) in the
aggregate, in the case of an assignment of the entire remaining amount of an
assigning Term Loan Lender’s Term Loans at the time owing to it, or in the case
of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no
minimum amount need be assigned; and

 

(B)           in any case not described in the immediately preceding
subsection (A), the aggregate amount of the Revolving Commitment (which for this
purpose includes Loans outstanding thereunder) or, if the applicable Revolving
Commitment is not then in effect, the principal outstanding balance of the
Revolving Loans of the assigning Lender subject to each such assignment, and the
principal outstanding balance of the Term Loan subject to such assignment (in
each case, determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Assumption, as of the Trade Date) shall not
be

 

71

--------------------------------------------------------------------------------


 

less than $5,000,000, unless each of the Administrative Agent and, so long as no
Event of Default specified in Section 10.1(a), or Section 10.1(e) or
Section 10.1(f) with respect to the Borrower shall exist, the Borrower otherwise
consents (each such consent not to be unreasonably withheld or delayed);
provided, however, that if, after giving effect to such assignment, the amount
of the Commitment held by such assigning Lender or the outstanding principal
balance of the Loans of such assigning Lender, as applicable, would be less than
$5,000,000, then such assigning Lender shall assign the entire amount of its
Commitment and the Loans at the time owing to it.

 

(ii)           Proportionate Amounts.  Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Revolving
Commitment assigned, except that this clause (ii) shall not prohibit any Lender
from assigning all or a portion of its rights and obligations in respect of its
Revolving Commitment and its Term Loan on a non-rata basis.

 

(iii)          Required Consents.  No consent shall be required for any
assignment except to the extent required by clause (i)(B) of this
subsection (b) and, in addition:

 

(A)          the consent of the Borrower (such consent not to be unreasonably
withheld or delayed (it being agreed, however, that (1) if assignment to a
proposed assignee would, in the Borrower’s reasonable discretion, be reasonably
likely to result in such proposed assignee qualifying as an Affected Lender, or
(2) if the lenders under the Senior Facility or servicers for Indebtedness of
the Borrower or any Subsidiary or joint venture that exist on the Agreement Date
who are entitled to object to any such assignment object to such assignment, in
each case the Borrower’s withholding of consent to such assignment shall be
deemed reasonable)) shall be required unless (x) an Event of Default specified
in Section 10.1(a), or Section 10.1(e) or Section 10.1(f) with respect to the
Borrower, shall exist at the time of such assignment or (y) such assignment is
(i) by a Revolving Lender to a Revolving Lender or by a Term Loan Lender to
another Lender, (ii) to an Affiliate of a Lender or (iii) by a Term Loan Lender
to an Approved Fund; provided that notwithstanding the foregoing, Trilon may
assign all or any part of its rights and obligations to BAM, any Affiliate of
BAM and/or any Person with whom BAM or an Affiliate of BAM has entered into an
advisory or similar agreement, in each case in this proviso, without the consent
of the Borrower so long as BAM remains obligated with respect to Section 13.19;
and

 

(B)           the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (x) a Revolving Commitment if such assignment is to a Person that is not
already a Lender with a Commitment, an Affiliate of such Lender or an Approved
Fund with respect to such a Lender or (y) a Term Loan to a Person who is not a
Lender, an Affiliate of a Lender or an Approved Fund.

 

72

--------------------------------------------------------------------------------


 

(iv)          Assignment and Acceptance; Notes.  The parties to each assignment
shall execute and deliver to the Administrative Agent an Assignment and
Assumption, together with a processing and recordation fee of $4,500 for each
assignment (which fee the Administrative Agent may, in its sole discretion,
elect to waive), and the assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.  If requested by the
transferor Lender or the assignee, upon the consummation of any assignment, the
transferor Lender, the Administrative Agent and the Borrower shall make
appropriate arrangements so that new Notes are issued to the assignee and such
transferor Lender, as appropriate.

 

(v)           No Assignment to Certain Persons.  No such assignment shall be
made to (A) the Borrower or any of the Borrower’s Affiliates or Subsidiaries,
(B) to any Defaulting Lender or any of its Subsidiaries, or to any Person who,
upon becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B), or (C) to any Disqualified Institution.

 

(vi)          No Assignment to Natural Persons.  No such assignment shall be
made to a natural person.

 

(vii)         Certain Additional Payments.  In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, and each other Lender hereunder (and interest accrued
thereon), and (y) if such Lender will be a Revolving Lender, acquire (and fund
as appropriate) its full pro rata share of all Loans in accordance with its
Revolving Commitment Percentage.  Notwithstanding the foregoing, in the event
that any assignment of rights and obligations of any Defaulting Lender hereunder
shall become effective under Applicable Law without compliance with the
provisions of this paragraph, then the assignee of such interest shall be deemed
to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to the immediately following subsection (c), from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall

 

73

--------------------------------------------------------------------------------


 

cease to be a party hereto) but shall continue to be entitled to the benefits of
Section 4.4, Section 13.2, and Section 13.9  and the other provisions of this
Agreement and the other Loan Documents as provided in Section 13.10 with respect
to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender
having been a Defaulting Lender.  Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with the
immediately following subsection (d), except that any purported assignment or
transfer to a Disqualified Institution shall be void ab initio.

 

(c)           Register.  The Administrative Agent, acting solely for this
purpose as an agent of the Borrower, shall maintain at the Principal Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and stated interest) of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement.  The Register shall be available for inspection
by the Borrower and any Lender, at any reasonable time and from time to time
upon reasonable prior notice; provided that any Lender shall only be entitled to
review the portion of the Register applicable to the Loans owing to such Lender.

 

(d)           Participations.  Any Lender may at any time, without the consent
of, or notice to, the Borrower or the Administrative Agent, sell participations
to any Person (other than a natural Person, the Borrower or any of the
Borrower’s Affiliates or Subsidiaries, or any Disqualified Institution) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Revolving Commitment
and/or the Loans owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
and (iii) the Borrower, the Administrative Agent and the Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.  Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to (w) if such Lender is a Revolving
Lender, increase such Lender’s Revolving Commitment, (x) extend the date fixed
for the payment of principal on the Loans or portions thereof owing to such
Lender or (y) reduce the rate at which interest is payable thereon.  The
Borrower agrees that each Participant shall be entitled to the benefits of
Section 3.10, Section 4.1, Section 4.4 (subject to the requirements,
obligations, and limitations therein, including the requirements under
Section 3.10(f) (it being understood that the documentation required under
Section 3.10(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant
(A) agrees to be subject to the provisions of Section 4.6 as if it were an
assignee under paragraph (b) of this

 

74

--------------------------------------------------------------------------------


 

Section; and (B) shall not be entitled to receive any greater payment under
Section 4.1 or Section 3.10, with respect to any participation, than its
participating Lender would have been entitled to receive unless the sale of the
participation to such Participant is made with the Borrower’s prior written
consent (not to be unreasonably withheld or delayed (it being agreed, however,
that if the sale of a participation to a proposed Participant would, in the
Borrower’s reasonable discretion, be reasonably likely to result in such
proposed Participant qualifying as an Affected Lender if such proposed
Participant were a Lender, the Borrower’s withholding of consent to such
participation shall be deemed reasonable)).  Each Lender that sells a
participation agrees, at the Borrower’s request and expense, to use reasonable
efforts to cooperate with the Borrower to effectuate the provisions of
Section 4.6 with respect to any Participant.  To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 13.3 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 3.3 as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as an agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
(x) such commitment, loan, or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations or (y) a
Participant is not a Disqualified Institution.  The entries in the Participant
Register shall be conclusive absent manifest error, and such Lender shall treat
each Person whose name is recorded in the Participant Register as the owner of
such participation for all purposes of this Agreement notwithstanding any notice
to the contrary.  For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

 

(e)           Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

(f)            No Registration.  Each Lender agrees that, without the prior
written consent of the Borrower and the Administrative Agent, it will not make
any assignment hereunder in any manner or under any circumstances that would
require registration or qualification of, or filings in respect of, any Loan or
Note under the Securities Act or any other securities laws of the United States
of America or of any other jurisdiction.

 

(g)           USA Patriot Act Notice; Compliance.  In order for the
Administrative Agent to comply with the USA Patriot Act of 2001 (Public Law
107-56), prior to any Lender or Participant that is organized under the laws of
a jurisdiction outside of the United States of America becoming a party hereto,
the Administrative Agent may request, and such Lender or Participant shall
provide to the Administrative Agent, its name, address, tax identification
number and/or such other identification information as shall be necessary for
the Administrative Agent to comply with federal law.

 

75

--------------------------------------------------------------------------------


 

Section 13.6         Amendments and Waivers

 

(a)           Generally.  Except as otherwise expressly provided in this
Agreement, (i) any consent or approval required or permitted by this Agreement
or any other Loan Document to be given by the Lenders may be given, (ii) any
term of this Agreement or of any other Loan Document may be amended, (iii) the
performance or observance by the Borrower or any other Subsidiary of any terms
of this Agreement or such other Loan Document may be waived, and (iv) the
continuance of any Default or an Event of Default may be waived (either
generally or in a particular instance and either retroactively or prospectively)
with, but only with, the written consent of the Requisite Lenders (or the
Administrative Agent at the written direction of the Requisite Lenders), and, in
the case of an amendment to any Loan Document, the written consent of the
Borrower.

 

(b)           Consent of Lenders Directly Affected.  In addition to the
foregoing requirements, no amendment, waiver or consent of or with respect to
any Loan Document shall, unless in writing, and signed by each of the Lenders
directly and adversely affected thereby (or the Administrative Agent at the
written direction of such Lenders), do any of the following:

 

(i)            increase the Commitments of the Lenders (excluding any increase
as a result of an assignment of Commitments permitted under Section 13.5) or
subject the Lenders to any additional obligations;

 

(ii)           reduce the principal of, or interest that has accrued or the
rates of interest that will be charged on the outstanding principal amount of,
any Loans or other Obligations (other than the waiver of interest payable at the
Post-Default Rate or retraction of the imposition of interest at the
Post-Default Rate);

 

(iii)          reduce the amount of any Fees payable to the Lenders hereunder;

 

(iv)          modify the definition of “Revolving Termination Date” or “Term
Loan Maturity Date,” postpone any date fixed for any payment of principal of, or
interest on, any Loans or for the payment of Fees or any other Obligations;

 

(v)           modify the definitions of “Revolving Commitment Percentage” or
“Pro Rata Share” or amend or otherwise modify the provisions of Section 3.2;

 

(vi)          amend this Section or amend the definitions of the terms used in
this Agreement or the other Loan Documents insofar as such definitions affect
the substance of this Section;

 

(vii)         modify the definition of the term “Requisite Lenders” or modify in
any other manner the number or percentage of the Lenders required to make any
determinations or waive any rights hereunder or to modify any provision hereof;
or

 

(viii)        waive a Default or Event of Default under Section 10.1(a);

 

(ix)          amend, or waive the Borrower’s compliance with, Section 2.11.

 

76

--------------------------------------------------------------------------------


 

(c)           Conditions to Revolving Loans.  Notwithstanding anything to the
contrary contained in this Agreement or any other Loan Document, no amendment,
waiver or consent of or with respect to any Loan Document shall, unless in
writing, and signed by the Requisite Lenders, amend, modify or waive Section 5.2
or any other provision of this Agreement or any other Loan Documents if the
effect of such amendment, waiver or consent is to require the Revolving Lenders
to make Revolving Loans when such Lenders would not otherwise be required to do
so.

 

(d)           Amendment of Administrative Agent’s Duties, Etc.  No amendment,
waiver or consent unless in writing and signed by the Administrative Agent, in
addition to the Lenders required hereinabove to take such action, shall affect
the rights or duties of the Administrative Agent under this Agreement or any of
the other Loan Documents.  No waiver shall extend to or affect any obligation
not expressly waived or impair any right consequent thereon and any amendment,
waiver or consent shall be effective only in the specific instance and for the
specific purpose set forth therein.  No course of dealing or delay or omission
on the part of the Administrative Agent or any Lender in exercising any right
shall operate as a waiver thereof or otherwise be prejudicial thereto.  Any
Event of Default occurring hereunder shall continue to exist until such time as
such Event of Default is waived in writing in accordance with the terms of this
Section, notwithstanding any attempted cure or other action by the Borrower or
any other Person subsequent to the occurrence of such Event of Default. Except
as otherwise explicitly provided for herein or in any other Loan Document, no
notice to or demand upon the Borrower shall entitle the Borrower to other or
further notice or demand in similar or other circumstances.

 

(e)           Replacement Facilities.  Notwithstanding the immediately preceding
subsections (a) and (b), this Agreement may be amended with the written consent
of the Administrative Agent, the Borrower and the Lenders providing the relevant
Replacement Loans (as defined below) to permit the refinancing of all
outstanding Term Loans or all outstanding Revolving Loans (“Refinanced Loans”)
with a replacement loan tranche hereunder (“Replacement Loans”), provided that
(i) the aggregate principal amount of such Replacement Loans shall not exceed
the aggregate principal amount of such Refinanced Loans, (ii) the Applicable
Margin for such Replacement Loans shall not be higher than the Applicable Margin
for such Refinanced Loans, (iii) the weighted average life to maturity of such
Replacement Loans shall not be shorter than the weighted average life to
maturity of such Refinanced Loans at the time of such refinancing and (iv) all
other terms applicable to such Replacement Loans shall be substantially
identical to, or less favorable to the Lenders providing such Replacement Loans
than, those applicable to such Refinanced Loans, except to the extent necessary
to provide for covenants and other terms applicable to any period after the
latest final maturity of the Loans in effect immediately prior to such
refinancing.

 

Section 13.7         Nonliability of Administrative Agent and Lenders

 

The relationship between the Borrower, on the one hand, and the Lenders and the
Administrative Agent, on the other hand, shall be solely that of borrower and
lender.  None of the Administrative Agent or any Lender shall have any fiduciary
responsibilities to the Borrower and no provision in this Agreement or in any of
the other Loan Documents, and no course of dealing between or among any of the
parties hereto, shall be deemed to create any fiduciary duty owing by the
Administrative Agent or any Lender to any Lender, the Borrower or any

 

77

--------------------------------------------------------------------------------


 

Subsidiary.  None of the Administrative Agent or any Lender undertakes any
responsibility to the Borrower to review or inform the Borrower of any matter in
connection with any phase of the Borrower’s business or operations.

 

Section 13.8         Confidentiality

 

Except as otherwise provided by Applicable Law, the Administrative Agent and
each Lender shall maintain the confidentiality of all Information (as defined
below) in accordance with its customary procedure for handling confidential
information of this nature and in accordance with safe and sound banking
practices but in any event may make disclosure:  (a) to its Affiliates and to
its and its Affiliates’ respective partners, directors, officers, employees,
agents, advisors and other representatives (it being understood that the Persons
to whom such disclosure is made will be informed of the confidential nature of
such Information and instructed to keep such Information confidential);
(b) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any actual or proposed assignee, Participant or
other transferee in connection with a potential transfer of any Commitment or
participation therein as permitted hereunder, or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations; (c) as required or requested by any
Governmental Authority or representative thereof or pursuant to legal process or
in connection with any legal proceedings, or as otherwise required by Applicable
Law (in which case, the Lender will, to the extent permitted by Applicable Law,
inform the Borrower promptly in advance thereof); (d) to the Administrative
Agent’s or such Lender’s independent auditors and other professional advisors
(provided they shall be notified of the confidential nature of the information);
(e) in connection with the exercise of any remedies under any Loan Document or
any action or proceeding relating to any Loan Document or the enforcement of
rights hereunder or thereunder; (f) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section actually
known by the Administrative Agent or such Lender to be a breach of this
Section or (ii) becomes available to the Administrative Agent, any Lender or any
Affiliate of the Administrative Agent, or any Lender on a nonconfidential basis
from a source other than the Borrower or any Affiliate of the Borrower; (g) to
the extent requested by, or required to be disclosed to, any nationally
recognized rating agency or regulatory or similar authority (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners) having or purporting to have jurisdiction over it; (h) to bank
trade publications, such information to consist of deal terms and other
information customarily found in such publications; (i) to any other party
hereto; and (j) with the consent of the Borrower.  Notwithstanding the
foregoing, the Administrative Agent, and each Lender may disclose any such
confidential information, without notice to the Borrower, to Governmental
Authorities in connection with any regulatory examination of the Administrative
Agent, or such Lender or in accordance with the regulatory compliance policy of
the Administrative Agent, or such Lender.  As used in this Section, the term
“Information” means all information received from the Borrower, any Subsidiary
or Affiliate relating to the Borrower or any of its respective businesses, other
than any such information that is available to the Administrative Agent or any
Lender on a nonconfidential basis prior to disclosure by the Borrower, any
Subsidiary or any Affiliate, provided that, in the case of any such information
received from the Borrower, any Subsidiary or any Affiliate after the date
hereof, such information is clearly identified at the time of delivery as
confidential.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if

 

78

--------------------------------------------------------------------------------


 

such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

Section 13.9         Indemnification

 

(a)           The Borrower shall and hereby agrees to indemnify, defend and hold
harmless the Administrative Agent, the Lenders, all of the Affiliates of each of
the Administrative Agent, any of the Lenders, and their respective directors,
officers, shareholders, agents, employees and counsel (each referred to herein
as an “Indemnified Party”) from and against any and all of the following
(collectively, the “Indemnified Costs”):  losses, costs, claims, penalties,
damages, liabilities, deficiencies, judgments or expenses of every kind and
nature (including, without limitation, amounts paid in settlement, court costs
and the fees and disbursements of counsel incurred in connection with any
litigation, investigation, claim or proceeding or any advice rendered in
connection therewith, but excluding Indemnified Costs indemnification in respect
of which is specifically covered by Section 3.10. or Section 4.1 or expressly
excluded from the coverage of such Sections) incurred by an Indemnified Party in
connection with, arising out of, or by reason of, any suit, cause of action,
claim, arbitration, investigation or settlement, consent decree or other
proceeding (the foregoing referred to herein as an “Indemnity Proceeding”) which
is in any way related directly or indirectly to: (i) this Agreement, any other
Loan Document or any other agreement, letter or instrument delivered in
connection with the transactions contemplated hereby or thereby; (ii) the making
of any Loans hereunder; (iii) any actual or proposed use by the Borrower of the
proceeds of the Loans; (iv) the Administrative Agent’s or any Lender’s entering
into this Agreement; (v) the fact that the Administrative Agent and the Lenders
have established the credit facility evidenced hereby in favor of the Borrower;
(vi) the fact that the Administrative Agent and the Lenders are creditors of the
Borrower and have or are alleged to have information regarding the financial
condition, strategic plans or business operations of the Borrower and the
Subsidiaries; (vii) the fact that the Administrative Agent and the Lenders are
material creditors of the Borrower and are alleged to influence directly or
indirectly the business decisions or affairs of the Borrower and the
Subsidiaries or their financial condition; (viii) the exercise of any right or
remedy the Administrative Agent or the Lenders may have under this Agreement or
the other Loan Documents including the exercise of any rights of a Lender;
(ix) any civil penalty or fine assessed by the OFAC against, and all costs and
expenses (including counsel fees and disbursements) incurred in connection with
defense thereof by, the Administrative Agent or any Lender as a result of
conduct of the Borrower or any of its Subsidiaries that violates a sanction
administered or enforced by the OFAC; or (x) any violation or non-compliance by
the Borrower or any Subsidiary of any Applicable Law (including any
Environmental Law) including, but not limited to, any Indemnity Proceeding
commenced by (A) the Internal Revenue Service or state taxing authority or
(B) any Governmental Authority or other Person under any Environmental Law,
including any Indemnity Proceeding commenced by a Governmental Authority or
other Person seeking remedial or other action to cause the Borrower or its
Subsidiaries (or its respective properties) (or the Administrative Agent and/or
the Lenders as successors to the Borrower) to be in compliance with such
Environmental Laws; provided, however, that the Borrower shall not be obligated
to indemnify any Indemnified Party for any acts or omissions of such Indemnified
Party in connection with matters described in this subsection to the extent
arising from the (1) bad faith, gross negligence or willful misconduct of such
Indemnified Party, or (2) material breach by an

 

79

--------------------------------------------------------------------------------


 

Indemnified Party of a Loan Document to which it is a party, in the case of each
of (1) and (2) as determined by a court of competent jurisdiction in a final,
non-appealable judgment.

 

(b)           The Borrower’s indemnification obligations under this
Section shall apply to all Indemnity Proceedings arising out of, or related to,
the foregoing whether or not an Indemnified Party is a named party in such
Indemnity Proceeding.  In this connection, this indemnification shall cover all
Indemnified Costs of any Indemnified Party in connection with any deposition of
any Indemnified Party or compliance with any subpoena (including any subpoena
requesting the production of documents).  This indemnification shall, among
other things, apply to any Indemnity Proceeding commenced by other creditors of
the Borrower or any Subsidiary, any shareholder of the Borrower or any
Subsidiary (whether such shareholder(s) are prosecuting such Indemnity
Proceeding in their individual capacity or derivatively on behalf of the
Borrower), any account debtor of the Borrower or any Subsidiary or by any
Governmental Authority.

 

(c)           This indemnification shall apply to any Indemnity Proceeding
arising during the pendency of any bankruptcy proceeding filed by or against the
Borrower and/or any Subsidiary.

 

(d)           An Indemnified Party may conduct its own investigation and defense
of, and may formulate its own strategy with respect to, any Indemnity Proceeding
covered by this Section and, as provided above, all Indemnified Costs incurred
by such Indemnified Party shall be reimbursed by the Borrower.  No action taken
by legal counsel chosen by an Indemnified Party in investigating or defending
against any such Indemnity Proceeding shall vitiate or in any way impair the
obligations and duties of the Borrower hereunder to indemnify and hold harmless
each such Indemnified Party; provided, however, that if (i) the Borrower is
required to indemnify an Indemnified Party pursuant hereto and (ii) the Borrower
has provided evidence reasonably satisfactory to such Indemnified Party that the
Borrower has the financial wherewithal to reimburse such Indemnified Party for
any amount paid by such Indemnified Party with respect to such Indemnity
Proceeding, such Indemnified Party shall not settle or compromise any such
Indemnity Proceeding without the prior written consent of the Borrower (which
consent shall not be unreasonably withheld or delayed).  Notwithstanding the
foregoing, an Indemnified Party may settle or compromise any such Indemnity
Proceeding without the prior written consent of the Borrower where (x) no
monetary relief is sought against such Indemnified Party in such Indemnity
Proceeding or (y) there is an allegation of a violation of law by such
Indemnified Party.

 

(e)           If and to the extent that the obligations of the Borrower under
this Section are unenforceable for any reason, the Borrower hereby agrees to
make the maximum contribution to the payment and satisfaction of such
obligations which is permissible under Applicable Law.

 

(f)            The Borrower will reimburse each Indemnified Party for all
out-of-pocket expenses (including reasonable attorneys’ fees, expenses and
charges) within thirty (30) days following a written demand (together with
invoices or other customary backup documentation supporting such reimbursement
request) as they are incurred in connection with any of the foregoing.  The
Indemnified Parties shall use their reasonable efforts to use a single outside
counsel for all Indemnified Parties taken as a whole (and, if reasonably
necessary, one local counsel in any relevant material jurisdiction), with
exceptions in the case of conflicts of interest and in all cases the total legal
fees for all counsel representing the Indemnified Parties must be

 

80

--------------------------------------------------------------------------------


 

reasonable taken as a whole, taking into account the nature of the
investigative, administrative or judicial proceeding or hearing involved and, in
the case of multiple counsel, the necessity of the same.  Notwithstanding the
foregoing, each Indemnified Party shall be obligated to refund or return any and
all amounts paid by the Borrower under this Section to such Indemnified Party
for any such fees, expenses or damages to the extent such Indemnified Party is
not entitled to payment of such amounts in accordance with the terms hereof as
determined by final non-appealable judgment of a court of competent
jurisdiction.

 

(g)           The Borrower’s obligations under this Section shall survive any
termination of this Agreement and the other Loan Documents and the payment in
full in cash of the Obligations, and are in addition to, and not in substitution
of, any of the other obligations set forth in this Agreement or any other Loan
Document to which it is a party.

 

Section 13.10       Termination; Survival

 

This Agreement shall terminate at such time as (a) all of the Commitments have
been terminated, (b) none of the Lenders is obligated any longer under this
Agreement to make any Loans and (c) all Obligations (other than obligations
which survive as provided in the following sentence) have been paid and
satisfied in full. The indemnities to which the Administrative Agent and the
Lenders are entitled under the provisions of Section 3.10, Section 4.1,
Section 4.4, Section 11.8, Section 13.2 and Section 13.9 and any other provision
of this Agreement and the other Loan Documents, and the provisions of
Section 13.4, shall continue in full force and effect and shall protect the
Administrative Agent and the Lenders (i) notwithstanding any termination of this
Agreement, or of the other Loan Documents, against events arising after such
termination as well as before and (ii) at all times after any such party ceases
to be a party to this Agreement with respect to all matters and events existing
on or prior to the date such party ceased to be a party to this Agreement.

 

Section 13.11       Severability of Provisions

 

If any provision of this Agreement or the other Loan Documents shall be
determined by a court of competent jurisdiction to be invalid or unenforceable,
that provision shall be deemed severed from the Loan Documents, and the
validity, legality and enforceability of the remaining provisions shall remain
in full force as though the invalid, illegal, or unenforceable provision had
never been part of the Loan Documents.

 

Section 13.12       Governing Law

 

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

 

Section 13.13       Counterparts

 

To facilitate execution, this Agreement and any amendments, waivers, consents or
supplements may be executed in any number of counterparts as may be convenient
or required (which may be effectively delivered by facsimile, in portable
document format (“PDF”) or other similar electronic means).  It shall not be
necessary that the signature of, or on behalf of, each

 

81

--------------------------------------------------------------------------------


 

party, or that the signature of all persons required to bind any party, appear
on each counterpart.  All counterparts shall collectively constitute a single
document.  It shall not be necessary in making proof of this document to produce
or account for more than a single counterpart containing the respective
signatures of, or on behalf of, each of the parties hereto.

 

Section 13.14       Independence of Covenants

 

All covenants hereunder shall be given in any jurisdiction independent effect so
that if a particular action or condition is not permitted by any of such
covenants, the fact that it would be permitted by an exception to, or be
otherwise within the limitations of, another covenant shall not avoid the
occurrence of a Default or an Event of Default if such action is taken or
condition exists.

 

Section 13.15       Limitation of Liability

 

None of the Administrative Agent or any Lender, or any Affiliate, officer,
director, employee, attorney, or agent of the Administrative Agent or any Lender
shall have any liability with respect to, and the Borrower hereby waives,
releases, and agrees not to sue any of them upon, any claim for any special,
indirect, incidental, consequential or punitive damages suffered or incurred by
the Borrower in connection with, arising out of, or in any way related to, this
Agreement, any of the other Loan Documents, or any of the transactions
contemplated by this Agreement or any of the other Loan Documents.

 

Section 13.16       Entire Agreement

 

This Agreement, the Notes and the other Loan Documents embody the final, entire
agreement among the parties hereto and supersede any and all prior commitments,
agreements, representations, and understandings, whether written or oral,
relating to the subject matter hereof and thereof and may not be contradicted or
varied by evidence of prior, contemporaneous, or subsequent oral agreements or
discussions of the parties hereto.  There are no oral agreements among the
parties hereto.

 

Section 13.17       Construction

 

The Administrative Agent, the Borrower and each Lender acknowledge that each of
them has had the benefit of legal counsel of its own choice and has been
afforded an opportunity to review this Agreement and the other Loan Documents
with its legal counsel and that this Agreement and the other Loan Documents
shall be construed as if jointly drafted by the Administrative Agent, the
Borrower and each Lender.

 

Section 13.18       Headings

 

The paragraph and section headings in this Agreement are provided for
convenience of reference only and shall not affect its construction or
interpretation.

 

82

--------------------------------------------------------------------------------


 

Section 13.19       Guaranty

 

(a)           Guaranty.  Brookfield Asset Management Inc. (“BAM”) hereby
unconditionally and irrevocably guarantees (the “BAM Guaranty”) Trilon’s
obligation as Lender to advance Revolving Loans, subject to the satisfaction of
the conditions precedent set forth in Section 5.1 and Section 5.2.  The
liability of BAM by reason of this Section 13.19 is that of a primary obligor
(and not that of a surety nor shall this guaranty constitute a guaranty of
collection), and the Borrower shall not be required to make any demand on Trilon
for performance of the lenders’ funding obligation, nor to exhaust any legal,
contractual or equitable remedies against Trilon prior to proceeding against
BAM.  BAM acknowledges that the benefit of the guaranty contained in this
Section 13.19 is for the exclusive benefit of the Borrower and the Borrower in
its sole and absolute discretion may claim under this guaranty or decline to
claim under this guaranty with respect thereto.  Trilon shall cause any
successor to execute any and all documents such that any such successor would be
bound as a guarantor under this Section 13.19.

 

(b)           Guaranty Absolute and Unconditional.  BAM hereby waives and agrees
not to assert any defense, whether arising in connection with or in respect of
any of the following or otherwise, and hereby agrees that its obligations under
this Section 13.19 are irrevocable, absolute and unconditional and shall not be
discharged as a result of or otherwise affected by any of the following (which
may not be pleaded and evidence of which may not be introduced in any proceeding
with respect to this Section 13.19, in each case except as otherwise agreed in
writing by the Borrower), in each case other than following the occurrence of
the Revolver Termination Date:

 

(i)            the absence of any attempt to or other action to enforce the BAM
Guaranty;

 

(ii)           any workout, insolvency, bankruptcy proceeding, reorganization,
arrangement, liquidation or dissolution by or against Trilon or any procedure,
agreement, order, stipulation, election, action or omission thereunder; or

 

(iii)          any other defense, setoff, counterclaim or any other circumstance
that might otherwise constitute a legal or equitable discharge of Trilon other
than a defense of Trilon expressly set forth in Article V.

 

(c)           Waivers.  BAM hereby unconditionally and irrevocably waives, to
the fullest extent permitted by Applicable Law, and agrees not to assert any
claim, defense, setoff or counterclaim based on diligence, promptness,
presentment, requirements for any demand or notice hereunder including any of
the following:  (a) any demand for payment or performance and protest and notice
of protest; (b) any notice of acceptance; and (c) any other notice in respect of
the BAM Guaranty or any part thereof.  BAM further unconditionally and
irrevocably agrees (until the occurrence of the Revolver Termination Date) not
to (x) enforce or otherwise exercise any right of subrogation or any right of
reimbursement or contribution or similar right against Trilon by reason of this
Agreement or any payment made thereunder or (y) assert any claim, defense,
setoff or counterclaim it may have against Trilon or set off any of its
obligations to Trilon against obligations of Trilon to BAM.  No obligation of
BAM hereunder shall be

 

83

--------------------------------------------------------------------------------


 

discharged other than by complete performance, other than following the
occurrence of the Revolving Termination Date.

 

(d)           Reliance.  BAM hereby assumes responsibility for keeping itself
informed of the financial condition of Trilon and of all other circumstances
bearing upon the risk of non-funding of any Revolving Loan or any part thereof
that diligent inquiry would reveal, and BAM hereby agrees that the Borrower
shall have no duty to advise BAM of information known to it regarding such
condition or any such circumstances.

 

It is acknowledged that each of Trilon and the Borrower are Affiliates of BAM
and that BAM will derive substantial direct and indirect benefits from the
making of the extensions of credit under this Agreement.

 

Section 13.20       Conflict

 

In the event of any conflict between any term, covenant or condition of
Article XII and any other term, covenant or condition of this Agreement or any
other Loan Document, the provisions of Article XII shall control and govern.

 

[Signatures on Following Pages]

 

84

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Subordinated Credit
Agreement to be executed by their authorized officers all as of the day and year
first above written.

 

 

 

ROUSE PROPERTIES, INC.

 

 

 

By:

/s/ Hugh K. Zwieg

 

 

Name: Hugh K. Zwieg

 

 

Title: Authorized Signatory

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Subordinated Credit Agreement with Rouse Properties, Inc.]

 

 

TRILON (LUXEMBOURG) S.A.R.L., as

 

Administrative Agent, and a Lender

 

 

 

By:

/s/ Damien Warde

 

 

Name: Damien Warde

 

 

Title: Manager

 

 

 

 

 

 

 

By:

/s/ Phillippe Salpetio

 

 

Name: Phillippe Salpetio

 

 

Title: Manager

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

 

BROOKFIELD ASSET MANAGEMENT INC., solely with respect to the BAM Guaranty set
forth in Section 13.19, agrees to Section 13.11, Section 13.12, Section 13.13,
Section 13.16, Section 13.17 and Section 13.18, and agrees to be bound by
Section 13.8 as if it were a Lender

 

 

 

By:

/s/ Kelly Marshall

 

 

Name: Kelly Marshall

 

 

Title: Managing Partner

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Commitments

 

Lender

 

Revolving Commitment
Amount

 

Trilon (Luxembourg) S.a.r.l.

 

$

100,000,000

 

TOTAL

 

$

100,000,000

 

 

--------------------------------------------------------------------------------